UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No.o Post-Effective Amendment No. 167x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Unified Series Trust (Exact Name of Registrant as Specified In Charter) 2960 North Meridian Street, Suite 300 Indianapolis, Indiana46208 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area Code:(317) 917-7000 Melissa K. Gallagher President 2960 N. Meridian St., Suite 300 Indianapolis, Indiana46208 (Name and Address of Agent for Service) Copies to: Dee Anne Sjögren, Esq. Thompson Coburn LLP One US Bank Plaza St. Louis, MO63101 (314) 552-6295 It is proposed that this filing will become effective:  immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) x60 days after filing pursuant to paragraph (a)(1)  on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2)  on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate check this box:  this post-effective amendment designates a new effective date for a previously filed post-effective amendment 3 TO 1 FUNDS: 3 to 1 Diversified Equity Fund (FMREX) 3 to 1 Strategic Income Fund (FMRIX) PROSPECTUS , 2011 35 East Wacker Drive 24th Floor Chicago, Illinois 60601 (866) 616-4848 www.3to1funds.com The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS PAGE SUMMARY SECTION - 3 TO 1 DIVERSIFIED EQUITY FUND Investment Objective 1 Fees and Expenses of the Fund 1 Principal Investment Strategies 2 Principal Risks 3 Performance 5 Portfolio Management 6 SUMMARY SECTION – 3 TO 1 STRATEGIC INCOME FUND Investment Objective 8 Fees and Expenses of the Fund 8 Principal Investment Strategies 9 Principal Risks 10 Performance 12 Portfolio Management 14 ADDITIONAL SUMMARY INFORMATION Purchase and Sale of Fund Shares 14 Tax Information 15 Payments to Broker-Dealers and Other Financial Intermediaries 15 OVERVIEW:THE MANAGER OF MANAGERS APPROACH 15 ADDITIONAL INFORMATION ABOUT THE DIVERSIFIED EQUITY FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS Principal Investment Strategies of the Diversified Equity Fund 16 Principal Risks of Investing in the Diversified Equity Fund 17 Portfolio Holdings 21 ADDITIONAL INFORMATION ABOUT THE STRATEGIC INCOME FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS Principal Investment Strategies of the Strategic Income Fund 21 Principal Risks of Investing in the Strategic Income Fund 23 Portfolio Holdings 28 ACCOUNT INFORMATION How to Buy Shares 28 How to Exchange Shares 31 How to Redeem Shares 31 Determination of Net Asset Value 34 Dividends, Distributions and Taxes 35 ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUNDS Manager 37 Sub-advisers 38 Portfolio Managers 39 FINANCIAL HIGHLIGHTS 44 PRIVACY POLICY 45 FOR MORE INFORMATION Back Cover SUMMARY SECTION – 3 TO 1 DIVERSIFIED EQUITY FUND Investment Objective The investment objective of the 3 to 1 Diversified Equity Fund (the “Equity Fund” or the “Fund”) is long-term capital appreciation and, secondarily, income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Equity Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of the amount redeemed within 30 days of purchase) % AnnualFund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee % Distribution (12b-1) Fees % Other Expenses % Acquired Fund Fees and Expenses % Total Annual Fund Operating Expenses % Fee Waiver/Expense Reimbursement1 % Total Annual Fund Operating Expenses (After Fee Waiver/Expense Reimbursement) % 1 The Fund’s Manager contractually has agreed to waive its management fee and/or reimburse expenses so that total annual fund operating expenses (excluding brokerage fees and commissions; borrowing costs, such as (a) interest and (b) dividend expenses on securities sold short; taxes; any indirect expenses, such as acquired fund fees and expenses; any 12b-1 fees; and extraordinary litigation expenses) do not exceed 1.15% of the Fund’s average daily net assets through April 30, 2012 .This expense cap may not be terminated prior to this date except by the Board of Trustees. Expense Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Only the 1 year number shown below reflects the Manager’s agreement to waive fees and/or reimburse Fund expenses. Although your actual costs may be different , based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years $ Portfolio Turnover The Equity Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual operating expenses or in the Expense Example above, affect the Fund’s performance.During the most recent fiscal year, the Equity Fund’s portfolio turnover rate was % of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Equity Fund invests at least 80% of its net assets in equity securities of U.S. and foreign companies of all market capitalizations.The Equity Fund’s assets are diversified among various issuers, industries and market sectors. The Equity Fund’s assets typically are managed by several sub-advisers under the general supervision of Envestnet Asset Management, Inc., the Manager, which is responsible for establishing the Equity Fund’s asset allocation strategy.To achieve its investment objective, the Equity Fund invests in both growth and value style securities.A “growth” company generally is one that a sub-adviser believes has potential for growth, relative to the other companies in that particular company’s industry or the market.In making this determination, the sub-adviser generally looks for the presence of certain characteristics in the company, including: a strong balance sheet; a consistent history of earnings stability and growth; an attractive line-up of proprietary products, processes and/or services; a leadership position in the markets; and experienced management.In contrast, a “value” company is one that a sub-adviser believes has an intrinsic value (as determined by the sub-adviser) that is higher than reflected in the company’s then-current share price.In making this determination, a sub-adviser typically compares the security’s current market price to the company’s fundamentals, such as: price/earnings ratio; dividend yield; book value; assets to liabilities ratio; management ownership; and price/cash flow.Value style companies typically pay more dividends than growth style companies. Equity securities in which the Equity Fund may invest include common stocks, common stock equivalents (such as rights, warrants, and convertible securities, including convertible preferred stocks and when-issued securities), and preferred stocks of domestic and foreign companies, as well as securities of other investment companies and exchange-traded funds (“ETFs”) that invest primarily in equity securities.The Equity Fund may invest in inverse ETFs, including leveraged ETFs.Inverse ETFs seek to provide investment results that match a certain percentage of the inverse of the results of a specific index on a daily or monthly basis.The Equity Fund also may invest in ETFs whose portfolios primarily consist of commodities. The Equity Fund may invest up to 40% of its assets in foreign securities (measured at the time of purchase), directly through foreign exchanges or indirectly through depositary receipts such as American Depositary Receipts, European Depositary Receipts and Global Depositary Receipts, which are issued by banks or trust companies and represent shares of a foreign company.American Depositary Receipts may be sponsored or unsponsored.The Equity Fund’s investments in foreign securities also may include securities of companies in emerging markets (up to 15% of its net assets, measured at the time of purchase).These foreign securities may be denominated in foreign currencies. The Equity Fund may (but is not required to) hedge against currency movements in the various markets in which it investsby entering into derivative transactions with respect to a currency whose value is expected to correlate to the value of a currency that the Fund owns or wants to own.In addition, the Equity Fund may take active foreign currency positions not designed as a hedge, in which case the Equity Fund is making investments in foreign currencies in an attempt to profit from changes in currency exchange rates. The Fund may purchase Rule 144A securities that a sub-adviser determines to be liquid based on guidelines adopted by the Board of Trustees.Rule 144A establishes a “safe harbor” from the registration requirements for resales of certain securities to qualified institutional buyers. The Equity Fund may invest up to 20% of its assets in non-equity securities, including short-term debt and government securities, money market instruments, and shares of other investment companies (including open - end funds and ETFs) that invest primarily in debt securities, government securities, or commodities, and these underlying funds may engage in derivative transactions.The Equity Fund may also invest, to a limited extent, in derivative securities, primarily for hedging purposes.The Fund may engage in active trading of its portfolio securities as a result of its overall strategy. The Manager determines how the Equity Fund’s assets will be allocated among various types of investments. The Manager periodically rebalances the Equity Fund’s asset allocation (including the allocation among various sub-advisers) in response to market conditions, as well as to ensure an appropriate mix of elements in the Equity Fund.From time to time, rather than allocating assets to a particular sub-adviser, the Manager may instead manage those assets directly .The Manager may invest the assets according to the investment strategies and limitations described in the Fund’s Prospectus and Statement of Additional Information, or may cause the Equity Fund to invest in other investment companies that invest primarily in domestic and foreign equity securities, generally based on equity market indices, sectors, industries, market capitalizations, investment styles, countries or geographic regions. Principal Risks An investor in the Fund should have a long-term perspective and be able to tolerate potentially wide price fluctuations. Your investment in the Fund is subject to risks, including the possibility that the value of the Fund’s portfolio holdings may fluctu­ate in response to events specific to the companies in which the Fund invests, as well as economic, political or social events in the U.S. or abroad. Although the Fund makes every effort to achieve its objective, it cannot guarantee it will attain that objective. Your investment in the Fund is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time. The principal risks of investing in the Fund are: · Market Risk. Market risk involves the possibility that the Fund’s investments in equity securities will decline because of falls in the stock market, reducing the value of individual companies’ stocks regardless of the success or failure of an individual company’s operations. · Common Stock Risk. Common stocks are subject to greater fluctuations in market value than other asset classes.The rights of common stockholders are subordinate to all other claims on a company’s assets; therefore, the Fund could lose money if a company in which it invests becomes financially distressed. · Small and Medium Cap Company Risk.Securities of companies with small and medium market capitalizations are often more volatile and less liquid than investments in larger companies.Small and medium cap companies may face a greater risk of business failure, which could increase the volatility of the Fund’s portfolio. · Growth Style Risk.To the extent that the Fund invests in companies that appear to be growth-oriented, the sub-adviser’s perceptions of a company’s growth potential may be wrong, or the securities purchased may not perform as expected, causing losses to the Fund. · Value Risk.The market may not agree with the sub-adviser’s determination that a stock is undervalued and the stock’s price may not rise to what the sub-adviser believes is its full value.The stock may even decrease in value. · Preferred Stock Risk. Preferred stocks rated in the lowest categories of investment grade have speculative characteristics. · Convertible Securities Risk. When the market price of a common stock underlying a convertible security decreases in response to the activities and financial prospects of the company, the value of the convertible security may also decrease.These securities involve the risk that the issuer will default on its obligation. · Fixed Income Securities Risk. Fixed income securities are subject to credit risk, interest rate risk and liquidity risk. Credit risk is the risk the issuer or guarantor of a debt security will be unable or unwilling to make timely payments of interest or principal or to otherwise honor its obligations. Interest rate risk is the risk of losses due to changes in interest rates. In general, the prices of debt securities rise when interest rates fall, and the prices fall when interest rates rise. Liquidity risk is the risk a particular security may be difficult to purchase or sell and that the Fund may be unable to sell illiquid securities at an advantageous time or price. The Fund’s investments in government-sponsored entity securities also exhibit these risks, although the degree of such risks may vary significantly among the different government-sponsored entity securities. Some securities issued or guaranteed by U.S. government agencies or instrumentalities are not backed by the full faith and credit of the U.S. and may only be supported by the right of the agency or instrumentality to borrow from the U.S. Treasury. There can be no assurance that the U.S. government will always provide financial support to those agencies or instrumentalities. · Foreign Securities Risk.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may also be less liquid than U.S. securities, which could affect the Fund’s investments. · Foreign Currency Risk.Securities of foreign companies may be denominated in foreign currencies and, therefore, subject to risks associated with fluctuations in currency exchange rates.Currency movements may negatively impact the value of the Fund’s portfolio even when there is no change in the value of the related securities in the issuer’s home country.When the Fund engages in hedging of foreign currencies by entering into derivative transactions, the Fund could lose money on its investment and also lose money on the position designed to act as a hedge. · Management Risk. The sub-adviser’s strategy and the strategies employed by the portfolio managers of the underlying funds in which the Fund invests may fail to produce the intended results. · Risks of Other Investment Companies.When the Fund invests in an underlying mutual fund or ETF, the Fund indirectly will bear its proportionate share of any fees and expenses payable directly by the underlying fund. Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds). ETFs are subject to additional risks such as the fact that the ETF’s shares may trade at a market price that is above or below its net asset value or an active market may not develop. Inverse and leveraged ETFs use investment techniques and financial instruments that may be considered aggressive, including the use of derivative transactions and short selling techniques.To the extent that the Fund invests in ETFs that invest in commodities, the demand and supply of these commodities may fluctuate widely.Commodity ETFs may use derivatives , which exposes them to further risks, including counterparty risk (i.e., the risk that the institution on the other side of their trade will default). · Derivatives Risk.The Fund (or underlying funds in which it invests) may buy or sell a variety of “derivative” instruments (for example, options, futures or index-based instruments) in order to gain exposure to particular securities or markets, in connection with hedging transactions and to increase total return.The Fund’s use of derivative instruments involves the risk that such instruments may not work as intended due to unanticipated developments in market conditions or other causes. · Illiquidity Risk.Liquid securities purchased by the Fund may subsequently become illiquid if, for example, dealers or institutional investors are no longer interested in purchasing the securities.In such event, the Fund may find it difficult to dispose of the securities at a fair price and at the times when the Fund believes it is desirable to do so. · Portfolio Turnover Risk. The Fund’s investment strategy involves active trading and will result in a high portfolio turnover rate, which may negatively affect performance. Performance The bar chart below shows how the Fund’s investment results have varied from year to year.The table below shows how the Fund’s average annual total returns compare over time to those of a broad-based securities market index.This information provides some indication of the risks of investing in the Fund.Past performance of the Fund is not necessarily an indication of how it will perform in the future. Annual Total Return (years ended December 31st) Highest/Lowest quarterly results during this time period were: Best Quarter:2nd Quarter, 2009, 22.81% Worst Quarter: 2nd Quarter, 2010, -10.09 % Average Annual Total Returns (for the periods ended December 31, 2010 ) The Fund One Year Since Inception (January 31, 2008) Return Before Taxes 18.45 % - 2.46 % Return After Taxes on Distributions % % Return After Taxes on Distributions and Sale of Fund Shares % % MSCI World Index(reflects no deductions for fees, expenses and taxes) 12.34 % - 1.78 % Custom Benchmark(reflects no deductions for fees, expenses and taxes) 16.23 % 1.21 % The Custom Benchmark is comprised of 50% Russell 1000 Growth Index, 20% Russell 2000 Index and 30% MSCI EAFE Index. After-tax returns are calculated using the historical highest individual federal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. Current performance of the Fund may be lower or higher than the performance quoted above. Performance data current to the most recent month end may be obtained by calling (866) 616-4848 or accessed on the Fund’s website at www.3to1funds.com. Portfolio Management Investment Manager – Envestnet Asset Management, Inc. Portfolio Managers– The following members of the Investment Committee have been jointly responsible for making asset allocation decisions with respect to the Fund since its inception. · Brandon Thomas; Co-Founder and Chief Investment Officer of the Manager · Donald Frerichs, CFA; Senior Vice President of the Manager Sub-Advisers and Their Portfolio Managers – The individuals listed below have been equally responsible for the management of the segment of the Fund’s assets managed by the respective sub-adviser since the Fund’s inception. London Company of Virginia · Stephen M. Goddard, CFA; Principal and Chief Investment Officer · Johnathan T. Moody; Portfolio Manager and Analyst · J. Wade Stinnette, Jr.; Portfolio Manager Pictet Asset Management, Ltd. · Richard Heelis; Senior Investment Manager · Fabio Paolini; Senior Investment Manager · Swee Kheng Lee; Senior Investment Manager The individuals listed below have been equally responsible for the management of the segment of the Fund’s assets managed by the respective sub-adviser since February, 2011. Loomis, Sayles & Co, LP · Arthur Barry, CFA; Vice President and Portfolio Manager · James Carroll, CFA; Vice President and Portfolio Manager · Warren N. Koontz, CFA, CIC; Vice President and Portfolio Manager Victory Capital Management, Inc. · Erick F. Maronak; Chief Investment Officer (Large Cap Growth), Senior Portfolio Manager and Senior Managing Director · Jason E. Dahl, CFA; Portfolio Manager/Analyst, Managing Director · Scott R. Kefer, CFA; Portfolio Manager/Analyst, Managing Director · Michael B. Koskuba; Portfolio Manager/Analyst, Managing Director For important information about buying and selling Fund shares, tax information, and payments to broker-dealers and other financial intermediaries, please see “Additional Summary Information.” SUMMARY SECTION – 3 TO 1 STRATEGIC INCOME FUND Investment Objective The investment objective of the 3 to 1 Strategic Income Fund (the “Strategic Income Fund” or the “Fund”) is total return, comprised of long-term capital appreciation and income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Strategic Income Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of the amount redeemed within 30 days of purchase) % AnnualFund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee % Distribution (12b-1) Fees % Other Expenses % Acquired Fund Fees and Expenses % Total Annual Fund Operating Expenses % Fee Waiver/Expense Reimbursement1 % Total Annual Fund Operating Expenses (After Fee Waiver/Expense Reimbursement) % 1 The Fund’s Manager contractually has agreed to waive its management fee and/or reimburse expenses so that total annual fund operating expenses (excluding brokerage fees and commissions; borrowing costs, such as (a) interest and (b) dividend expenses on securities sold short; taxes; any indirect expenses, such as acquired fund fees and expenses; any 12b-1 fees; and extraordinary litigation expenses) do not exceed 1.15% of the Fund’s average daily net assets through April 30, 2012 .This expense cap may not be terminated prior to this date except by the Board of Trustees. Expense Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Only the 1 year number shown below reflects the Manager’s agreement to waive fees and/or reimburse Fund expenses. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years $ Portfolio Turnover The Strategic Income Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual operating expenses or in the Expense Example above, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was % of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Strategic Income Fund invests at least 80% of its net assets in fixed income securities. The Strategic Income Fund may elect to pursue its investment objective either by investing directly in fixed income securities or by investing in other mutual funds, including ETFs and actively managed open - end or closed-end funds, that primarily hold a portfolio of fixed income securities. The Strategic Income Fund’s assets typically are managed by multiple sub-advisers under the general supervision of Envestnet Asset Management, Inc., the Manager, which is responsible for establishing the Strategic Income Fund’s asset allocation strategy.To achieve its investment objective, the Strategic Income Fund invests in a variety of fixed income securities.Generally, in selecting securities for the Strategic Income Fund, the sub-advisers develop an outlook for interest rates, and the domestic and global economy; analyze credit and call risks of individual issues; and use other security selection techniques.The proportion of Strategic Income Fund assets that a sub-adviser commits to investments in securities with particular characteristics (such as quality, sector, interest rate or maturity) varies based on the sub-adviser’s outlook for the U.S. and foreign economies, the financial markets and other factors. Fixed income securities in which the Strategic Income Fund invests include all varieties of fixed income and floating rate securities, whether investment grade or non-investment grade, and with maturities of any length.The Strategic Income Fund seeks to allocate its investments among the following types of fixed income securities: · obligations issued by the U.S. Government and its agencies or instrumentalities; · debt securities of domestic and foreign corporations; · mortgage-backed and asset-backed securities; · receipts involving U.S. Treasury obligations and other “stripped securities;” · municipal securities of issuers located in all 50 states, the District of Columbia or other U.S. territories and possessions, consisting of municipal bonds, municipal notes, tax-exempt commercial paper and municipal lease obligations; · obligations of international agencies or supranational entities; · floating and variable rate securities; · zero coupon, pay-in-kind or deferred payment securities; · securities issued on a when-issued and a delayed-delivery basis; · high yield debt securities (junk bonds); · custodial receipts; · convertible securities; · sovereign debt, including emerging markets debt; and · other investment companies (including open - end funds and ETFs) that invest primarily in fixed income securities. The Strategic Income Fund may invest up to 75% of its assets in high yield, lower-quality fixed income securities that are rated below investment grade or, if unrated, determined by a sub-adviser to be of comparable quality.Generally, lower-rated securities pay higher yields than more highly rated securities to compensate investors for the higher risk. The Strategic Income Fund may invest up to 40% of its net assets, measured at the time of purchase, in fixed income securities issued by foreign corporations and foreign governments, including securities of companies and governments in emerging markets (up to 15% of its net assets, measured at the time of purchase). These foreign securities may not be denominated in U.S. dollars.The Strategic Income Fund may engage in hedging of foreign currencies by entering into derivative transactions with respect to a currency whose value is expected to correlate to the value of a currency that the Fund owns or wants to own.In addition, the Strategic Income Fund may take active foreign currency positions not designed as a hedge, in which case the Fund is making investments in foreign currencies in an attempt to profit from changes in currency exchange rates. The Strategic Income Fund may invest up to 20% of its assets in other than fixed income securities, such as open - end mutual funds and ETFs that invest primarily in equity securities or commodities, and these underlying funds may engage in derivative transactions.The Strategic Income Fund may also invest, to a limited extent, in derivative securities, primarily for hedging purposes.The Strategic Income Fund may engage in active trading of its portfolio securities as a result of its overall strategy. The Strategic Income Fund may purchase Rule 144A securities that a sub-adviser determines to be liquid based on guidelines adopted by the Board of Trustees.Rule 144A establishes a safe harbor from the registration requirements for resales of certain securities to qualified institutional buyers. The Manager determines how the Strategic Income Fund’s assets will be allocated among various types of investments. The Manager periodically rebalances the Strategic Income Fund’s asset allocation (including allocation among the various sub-advisers) in response to market conditions, as well as to ensure an appropriate mix of elements in the Strategic Income Fund.From time to time, rather than allocating assets to one or more sub- advisers , the Manager may instead manage those assets directly .The Manager may invest the assets according to the investment strategies and limitations described in the Fund’s Prospectus and Statement of Additional Information, or may invest them in other investment companies that invest primarily in fixed income securities, generally based on various fixed income market indices, sectors, industries, market capitalizations, investment styles, countries or geographic regions. Principal Risks Although the Fund makes every effort to achieve its objective, it cannot guarantee it will attain that objective. Your investment in the Fund is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time.The principal risks of investing in the Fund are: · Fixed Income Securities Risk. Fixed income securities are subject to credit risk, interest rate risk and liquidity risk. Credit risk is the risk the issuer or guarantor of a debt security will be unable or unwilling to make timely payments of interest or principal or to otherwise honor its obligations. Interest rate risk is the risk of losses due to changes in interest rates. In general, the prices of debt securities rise when interest rates fall, and the prices fall when interest rates rise. Liquidity risk is the risk a particular security may be difficult to purchase or sell and that the Fund may be unable to sell illiquid securities at an advantageous time or price. The Fund’s investments in government-sponsored entity securities also exhibit these risks, although the degree of such risks may vary significantly among the different government-sponsored entity securities. Some securities issued or guaranteed by U.S. government agencies or instrumentalities are not backed by the full faith and credit of the U.S. and may only be supported by the right of the agency or instrumentality to borrow from the U.S. Treasury. There can be no assurance that the U.S. government will always provide financial support to those agencies or instrumentalities. · Junk Bond Risk.To the extent the Fund invests in high yield securities (junk bonds), it will be subject to greater levels of interest rate and credit risks than funds that do not invest in such securities.These securities are considered predominately speculative with respect to the issuer’s continuing ability to make principal and interest payments.An economic downturn could adversely affect the market for these securities and reduce the Fund’s ability to sell these securities (liquidity risk).If the issuer of a security is in default with respect to interest or principal payments, the Fund may lose its entire investment. · Municipal Securities Risk.Municipal securities are subject to the risk that legislative changes and local and business developments may adversely affect the yield or value of the Strategic Income Fund’s investments in such securities. Failure to meet certain legal requirements may cause the interest received by the Strategic Income Fund on the municipal securities to be taxable. · Mortgage-Related and Asset-Backed Securities Risk.The value of some mortgage- or asset-backed securities may be particularly sensitive to changes in prevailing interest rates or to the market’s perception of the creditworthiness of the issuers. Early repayment of principal on some mortgage-related securities may expose the Strategic Income Fund to a lower rate of return upon reinvestment of principal. Asset-backed securities typically are supported by some form of credit enhancement.If the credit enhancement is exhausted, certificateholders may experience losses or delays in payment if the required payments of principal and interest are not made to the trust with respect to the underlying loans. · Foreign Securities Risk.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may also be less liquid than U.S. securities, which could affect the Fund’s investments. · Foreign Currency Risk.Securities of foreign companies may be denominated in foreign currencies and, therefore, subject to risks associated with fluctuations in currency exchange rates.Currency movements may negatively impact the value of the Fund’s portfolio even when there is no change in the value of the related securities in the issuer’s home country.When the Fund engages in hedging of foreign currencies by entering into derivative transactions, the Fund could lose money on its investment and also lose money on the position designed to act as a hedge. · Management Risk. The sub-adviser’s strategy and the strategies employed by the portfolio managers of the underlying funds in which the Fund invests may fail to produce the intended results. · Risks of Other Investment Companies.When the Fund invests in an underlying mutual fund or ETF, the Fund indirectly will bear its proportionate share of any fees and expenses payable directly by the underlying fund. Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds). ETFs are subject to additional risks such as the fact that the ETF’s shares may trade at a market price that is above or below its net asset value or an active market may not develop. Inverse and leveraged ETFs use investment techniques and financial instruments that may be considered aggressive, including the use of derivative transactions and short selling techniques.To the extent that the Fund invests in ETFs that invest in commodities, the demand and supply of these commodities may fluctuate widely.Commodity ETFs may use derivatives , which exposes them to further risks, including counterparty risk (i.e., the risk that the institution on the other side of their trade will default). · Preferred Stock Risk. Preferred stocks rated in the lowest categories of investment grade have speculative characteristics. · Convertible Securities Risk. When the market price of a common stock underlying a convertible security decreases in response to the activities and financial prospects of the company, the value of the convertible security may also decrease. These securities involve the risk that the issuer will default on its obligation. · Derivatives Risk.The Fund (or underlying funds in which it invests) may buy or sell a variety of “derivative” instruments (for example, options, futures or index-based instruments) in order to gain exposure to particular securities or markets, in connection with hedging transactions and to increase total return.The Fund’s use of derivative instruments involves the risk that such instruments may not work as intended due to unanticipated developments in market conditions or other causes. · Illiquidity Risk.Liquid securities purchased by the Fund may subsequently become illiquid if, for example, dealers or institutional investors are no longer interested in purchasing the securities.In such event, the Fund may find it difficult to dispose of the securities at a fair price and at the times when the Fund believes it is desirable to do so. · Portfolio Turnover Risk. The Fund’s investment strategy involves active trading and will result in a high portfolio turnover rate, which may negatively affect performance. Your investment in the Fund is not a deposit in a bank and is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time. Performance The bar chart below shows how the Fund’s investment results have varied from year to year.The table below shows how the Fund’s average annual total returns compare over time to those of a broad-based securities market index.This information provides some indication of the risks of investing in the Fund.Past performance of the Fund is not necessarily an indication of how it will perform in the future. Annual Total Return (years ended December 31st) Highest/Lowest quarterly results during this time period were: Best Quarter:2nd Quarter, 2009, 15.56% Worst Quarter:1st Quarter, 2009, 0.75% Average Annual Total Returns (for the periods ended December 31, 2010 ) The Fund One Year Since Inception (January 31, 2008) Return Before Taxes 15. 31 % 9.40 % Return After Taxes on Distributions % % Return After Taxes on Distributions and Sale of Fund Shares % % Barclays Capital U.S. Aggregate Bond Index (reflects no deductions for fees, expenses and taxes) 6.56 % 5.48 % Custom Benchmark(reflects no deductions for fees, expenses and taxes) 10.53 % 8.45 % The Custom Benchmark is comprised of 50% Barclay’s Capital U.S. Aggregate Bond Index and 50% Barclays CapitalU.S. High Yield Intermediate Bond Index. After-tax returns are calculated using the historical highest individual federal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or IRAs. Current performance of the Fund may be lower or higher than the performance quoted above. Performance data current to the most recent month end may be obtained by calling (866) 616-4848 or accessed on the Fund’s website at www.3to1funds.com. Portfolio Management Investment Manager – Envestnet Asset Management, Inc. (the “Manager”) Portfolio Managers – The following members of the Investment Committee have been jointly responsible for making asset allocation decisions with respect to the Fund since its inception. · Brandon Thomas; Co-Founder and Chief Investment Officer of the Manager · Donald Frerichs, CFA; Senior Vice President of the Manager Sub-Advisers and Their Portfolio Managers – The individuals listed below have been equally responsible for the management of the segment of the Fund’s assets managed by the respective sub-adviser since the Fund’s inception. SMH Capital Advisors, Inc. · Jeff Cummer; President and Senior Portfolio Manager · Dwayne Moyers; Chief Investment Officer and Senior Portfolio Manager Loomis, Sayles & Company, LP · Peter W. Palfrey, CFA; Vice President · Richard G. Raczkowski; Vice President ADDITIONAL SUMMARY INFORMATION Purchase and Sale of Fund Shares Minimum Initial InvestmentTo Place Buy or Sell Orders $2,000 By Mail:3 to 1 Funds c/o: Huntington Asset Services, Inc. P.O. Box 6110 Indianapolis, IN46206 Minimum Additional Investment $100 By Phone:(866) 616-4848 You may sell or redeem shares through your dealer or financial adviser.Please contact your financial intermediary directly to find out if additional requirements apply. Tax Information Each Fund’s distributions are taxable and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred account, such as a 401(k) plan, individual retirement account (IRA) or 529 college savings plan.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase a Fund’s shares through a broker-dealer or other financial intermediary (such as a bank or trust company), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend a Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. OVERVIEW: THE MANAGER OF MANAGERS APPROACH Each 3 to 1 Fund has its own distinct investment objective, strategies and risks.The Funds’ Manager, Envestnet Asset Management, Inc., is responsible for developing, constructing and monitoring the asset allocation and portfolio strategy for each Fund.The Manager employs a “manager of managers” approach to manage the Funds.Under this approach, the Manager oversees multiple sub-advisers, each of which manages a portion of a Fund’s assets representing a distinct segment of a market, asset class or investment style.The Manager believes that each Fund’s performance can be enhanced by employing multiple sub-advisory firms to manage the assets of a Fund, with the objective of achieving reduced risk through increased diversification, as well as greater consistency of results.The sub-advisers managing each Fund are chosen by the Manager, subject to the approval of the Board of Trustees.The Manager reviews a wide range of factors in evaluating sub-advisers prior to recommending that the Board of Trustees approve each sub-adviser, including, but not limited to, past investment performance during various market conditions, investment strategies and processes used, structures of portfolios and risk management procedures, reputation, experience and training of key personnel, assets under management, and correlation of results with other sub-advisers.The Manager then allocates each Fund’s assets among various sub-advisers, each of which is required to adhere to the strict investment disciplines established by the Manager.The sub-advisers may use a variety of investment techniques to achieve a Fund’s investment objectives.These techniques may change over time as new instruments and techniques are introduced or as a result of regulatory or market developments.The Manager is responsible for overseeing each sub-adviser, and continually monitors and evaluates each sub-adviser’s performance, to ensure that it does not deviate from the sub-adviser’s stated investment strategy.The Manager also periodically evaluates each Fund’s investment strategy to determine if changes are necessary, and rebalances each Fund’s asset allocation (including allocation among the various sub-advisers) in response to market conditions, as well as to ensure an appropriate mix of elements in the Fund.For additional information about the Funds’ management structure, see the section “Management of the Funds” in this prospectus. ADDITIONAL INFORMATION ABOUT THE DIVERSIFIED EQUITY FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS Principal Investment Strategies of the Diversified Equity Fund Under normal circumstances, the Equity Fund invests at least 80% of its net assets in equity securities of U.S. and foreign companies of all market capitalizations.The Equity Fund’s assets are diversified among various industries and market sectors. The Equity Fund’s assets typically are managed by several sub-advisers under the general supervision of Envestnet Asset Management, Inc., the Manager, which is responsible for establishing the Equity Fund’s asset allocation strategy.To achieve its investment objective, the Equity Fund invests in both growth and value style securities.A “growth” company generally is one that a sub-adviser believes has potential for growth, relative to the other companies in that particular company’s industry or the market.In making this determination, the sub-adviser generally looks for the presence of certain characteristics in the company, including: a strong balance sheet; a consistent history of earnings stability and growth; an attractive line-up of proprietary products, processes and/or services; a leadership position in the markets; and experienced management.In contrast, a “value” company is one that a sub-adviser believes has an intrinsic value (as determined by the sub-adviser) that is higher than reflected in the company’s then-current share price.In making this determination, a sub-adviser typically compares the security’s current market price to the company’s fundamentals, such as: price/earnings ratio; dividend yield; book value; assets to liabilities ratio; management ownership; and price/cash flow. Equity securities in which the Equity Fund may invest include common stocks, common stock equivalents (such as rights, warrants, and convertible securities, including convertible preferred stocks and when-issued securities), and preferred stocks of domestic and foreign companies, as well as securities of other investment companies and exchange-traded funds (“ETFs”) that invest primarily in equity securities.The Equity Fund may invest in inverse ETFs, including leveraged ETFs.Inverse ETFs seek to provide investment results that match a certain percentage of the inverse of the results of a specific index on a daily or monthly basis.The Equity Fund also may invest in ETFs whose portfolios primarily consist of commodities. The Equity Fund may invest up to 40% of its assets in foreign securities (measured at the time of purchase), directly through foreign exchanges or indirectly through depositary receipts such as American Depositary Receipts, European Depositary Receipts and Global Depositary Receipts, which are issued by banks or trust companies and represent shares of a foreign company.American Depositary Receipts may be sponsored or unsponsored.The Equity Fund’s investments in foreign securities also may include securities of companies in emerging markets (up to 15% of its net assets, measured at the time of purchase).These foreign securities may be denominated in foreign currencies. The Equity Fund may (but is not required to) hedge against currency movements in the various markets in which it investsby entering into derivative transactions with respect to a currency whose value is expected to correlate to the value of a currency that the Fund owns or wants to own.In addition, the Equity Fund may take active foreign currency positions not designed as a hedge, in which case the Equity Fund is making investments in foreign currencies in an attempt to profit from changes in currency exchange rates. The Fund may purchase Rule 144A securities that a sub-adviser determines to be liquid based on guidelines adopted by the Board of Trustees.Rule 144A establishes a “safe harbor” from the registration requirements for resales of certain securities to qualified institutional buyers. The Equity Fund may invest up to 20% of its assets in non-equity securities, including short-term debt and government securities, money market instruments, and shares of other investment companies (including open end funds and ETFs) that invest primarily in debt securities, government securities, or commodities, and these underlying funds may engage in derivative transactions.The Equity Fund may also invest, to a limited extent, in derivative securities, primarily for hedging purposes.The Fund may engage in active trading of its portfolio securities as a result of its overall strategy. The Manager determines how the Equity Fund’s assets will be allocated among various types of investments. The Manager periodically rebalances the Equity Fund’s asset allocation (including the allocation among various sub-advisers) in response to market conditions, as well as to ensure an appropriate mix of elements in the Equity Fund.From time to time, rather than allocating assets to one or more sub- advisers , the Manager may instead manage those assets directly .The Manager may invest the assets according to the investment strategies and limitations described in the Fund’s Prospectus and Statement of Additional Information, or may cause the Equity Fund to invest in other investment companies that invest primarily in domestic and foreign equity securities, generally based on equity market indices, sectors, industries, market capitalizations, investment styles, countries or geographic regions. Principal Risks of Investing in the Diversified Equity Fund An investor in the Fund should have a long-term perspective and be able to tolerate potentially wide price fluctuations. Your investment in the Fund is subject to risks, including the possibility that the value of the Fund’s portfolio holdings may fluctu­ate in response to events specific to the companies in which the Fund invests, as well as economic, political or social events in the U.S. or abroad. Although the Fund makes every effort to achieve its objective, it cannot guarantee it will attain that objective. Your investment in the Fund is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time. The principal risks of investing in the Fund are: Market Risk. The Fund is subject to market risk—the risk that the securities markets will increase or decrease in value. Market risk applies to every security. Security prices may fluctuate widely over short or extended periods in response to market or economic news and conditions. Securities markets also tend to move in cycles, with periods of rising security prices and periods of falling security prices. If there is a general decline in the securities markets, it is possible that your investment may lose value regardless of the individual results of the companies in which the Fund invests. Common Stock Risk. Common stocks are subject to greater fluctuations in market value than other asset classes as a result of such factors as a company’s business performance, investor perceptions, stock market trends and general economic conditions. The rights of common stockholders are subordinate to all other claims on a company’s assets including debt holders and preferred stockholders; therefore, the Fund could lose money if a company in which it invests becomes financially distressed. Small and Mid Cap Securities Risk. Investments in small and mid cap companies may be riskier than investments in larger, more established companies. The securities of smaller companies may trade less frequently and in smaller volumes than securities of larger companies. In addition, smaller companies may be more vulnerable to economic, market and industry changes. As a result, share price changes may be more sudden or erratic than the prices of other equity securities, especially over the short term. Because smaller companies may have limited product lines, markets or financial resources or may depend on a few key employees, they may be more susceptible to particular economic events or competitive factors than large capitalization companies. Value Style Risk. Investing in “value” stocks presents the risk that the stocks may never reach what the sub-adviser believes are their full market values, either because the market fails to recog­nize what the sub-adviser considers to be the companies’ true business values or because the sub-adviser misjudged those values. In addition, value stocks may fall out of favor with investors and underperform growth stocks during given periods. Growth Style Risk.The Fund invests in companies that appear to be growth-oriented companies. If the sub-adviser’s perceptions of a company’s growth potential are wrong, the securities purchased may not perform as expected, causing losses that will reduce the Fund’s return. Preferred Stock Risk. Preferred stocks rated in the lowest categories of investment grade have speculative characteristics. Changes in economic conditions or other circumstances that have a negative impact on the issuer are more likely to lead to a weakened capacity to pay the preferred stock obligations than is the case with higher grade securities. Convertible Securities Risk. When the market price of a common stock underlying a convertible security decreases in response to the activities and financial prospects of the company, the value of the convertible security may also decrease. The issuer of the convertible security may not be able to make interest and principal payments when due. Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation. If the issuer defaults and the value of the security declines, the Fund’s share price may decline. Fixed Income Securities Risk. Fixed income securities are subject to credit risk, interest rate risk and liquidity risk. Credit risk is the risk the issuer or guarantor of a debt security will be unable or unwilling to make timely payments of interest or principal or to otherwise honor its obligations. Interest rate risk is the risk of losses due to changes in interest rates. In general, the prices of debt securities rise when interest rates fall, and the prices fall when interest rates rise. Liquidity risk is the risk a particular security may be difficult to purchase or sell and that the Fund may be unable to sell illiquid securities at an advantageous time or price. The Fund’s investments in government-sponsored entity securities also exhibit these risks, although the degree of such risks may vary significantly among the different government-sponsored entity securities. Some securities issued or guaranteed by U.S. government agencies or instrumentalities are not backed by the full faith and credit of the U.S. and may only be supported by the right of the agency or instrumentality to borrow from the U.S. Treasury. There can be no assurance that the U.S. government will always provide financial support to those agencies or instrumentalities. Foreign Securities Risk. Investments in securities issued by entities based outside the United States may result in the Fund experiencing rapid and extreme value changes due to currency controls; different accounting, auditing, financial reporting, and legal standards and practices; political and diplomatic changes and developments; expropriation; changes in tax policy; greater market volatility; differing securities market structures; higher transaction costs; and various administrative difficulties, such as delays in clearing and settling portfolio transactions or in receiving payment of dividends. These risks may be heightened in connection with investments in developing and emerging countries. Foreign Currency Risk.Securities of foreign companies may be denominated in foreign currencies and, therefore, may be riskier than U.S. investments because of fluctuations in currency exchange rates.The value of securities denominated in foreign currency can change when foreign currencies strengthen or weaken relative to the U.S. dollar.These currency movements may negatively impact the value of the Fund’s portfolio even when there is no change in the value of the related securities in the issuer’s home country.To the extent that the E Fund engages in hedging of foreign currencies by entering into derivative transactions with respect to a currency whose value is expected to correlate to the value of a currency that the Fund owns or wants to own, this presents the risk that the two currencies may not move in relation to one another as expected. In that case, the Fund could lose money on its investment and also lose money on the position designed to act as a hedge. To the extent that foreign exchange rates do not move in the direction anticipated by a sub-adviser, the Fund will lose money on its foreign currency positions. Management Risk.The ability of the Fund to meet its investment objectives is directly related to the investment allocation strategies established by the Manager, including its ability to select appropriate sub-advisers to manage the Fund’s portfolio.The Fund’s return will vary depending on the effectiveness of the sub-advisers, including each sub-adviser’s research and analysis capabilities.If the sub-adviser’s assessment of the prospects for individual securities is incorrect, it could result in significant losses in the Fund’s investment in those securities, which can also result in possible losses overall for the Fund. Risks of Other Investment Companies.When the Fund invests in an underlying mutual fund or ETF, the Fund indirectly will bear its proportionate share of any fees and expenses payable directly by the underlying fund. Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds). The Fund has no control over the investments and related risks taken by the underlying funds in which it invests. ETFs are subject to additional risks such as the fact that the ETF’s shares may trade at a market price that is above or below its net asset value; an active market may not develop, it may employ a strategy that utilizes high leverage ratios; and trading of its shares may be halted under certain circumstances. To the extent that the Fund invests in inverse or leveraged ETFs, the value of the Fund’s investment will decrease when the index underlying the ETF’s benchmark rises, a result that is the opposite from traditional equity or bond funds.The net asset value and market price of leveraged or inverse ETFs is usually more volatile than the value of the tracked index or of other ETFs that do not use leverage. Inverse and leveraged ETFs use investment techniques and financial instruments that may be considered aggressive, including the use of derivative transactions and short selling techniques.To the extent that the Fund invests in ETFs that invest in commodities, which are real assets such as oil, agriculture, livestock, industrial metals, and precious metals such as gold or silver, the Fund will be subject to additional risks.The values of commodity-based ETFs are highly dependent on the prices of the related commodity and the demand and supply of these commodities may fluctuate widely.Commodity ETFs may use derivatives, which exposes them to further risks, including counterparty risk (i.e., the risk that the institution on the other side of their trade will default). Derivatives Risk. Investments by the Fund (or an underlying fund) in derivatives may expose it to various risks. The value of derivative investments may rise or fall more rapidly than other investments, and could result in the Fund losing more than the amount invested in the derivative instrument in the first place. There is also risk that a sub-adviser could be incorrect in its expectations about the direction or extent of various market movements. Derivative instruments also involve the risk that other parties to the derivative contract may fail to meet their obligations, which could cause losses. When the Fund enters into derivative transactions for hedging purposes, it is attempting to limit the effects of adverse market movements.However, the expenses involved may cause the Fund’s return to be less than if hedging had not taken place. The Fund also could experience losses that reduce its returns if the indices underlying its derivative positions entered into for hedging purposes are not closely correlated with its other investments, or if the Fund is unable to close out a position because the market for an option or futures contract becomes illiquid. Derivatives typically involve the use of leverage and, as a result, a small investment in derivatives could have a potentially large impact on the Fund’s performance; certain gains or losses could be amplified, increasing movements in the share price of the Fund. Illiquidity Risk.Although the Fund will only purchase Rule 144A securities that are deemed liquid by a sub-adviser, such securities may subsequently become illiquid if, for example, dealers or institutional investors are no longer interested in purchasing the securities.In such event, the Fund may find it difficult to dispose of the securities at a fair price and at the times when the Fund believes it is desirable to do so. Portfolio Turnover Risk. The Fund’s investment strategy involves active trading and will result in a high portfolio turnover rate.A high portfolio turnover can result in correspondingly greater brokerage commission expenses.A high portfolio turnover also may result in the distribution to shareholders of additional capital gains for tax purposes, some of which may be taxable at ordinary income rates.These factors may negatively affect the Fund’s performance. Your investment in the Fund is not a deposit in a bank and is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time. Is the Diversified Equity Fund right for you? The Diversified Equity Fund may be suitable for: § long-term investors seeking a fund with a capital appreciation investment strategy; § investors who want exposure to a broad range of asset classes within the convenience of a single fund; § investors who want to hire a professional to shift their assets among different types of investments as market conditions change; and § investors willing to accept price fluctuations in their investment. General The investment objective of the Equity Fund, including the Equity Fund’s policy of investing at least 80% of its assets in equity securities, may be changed without shareholder approval.The Equity Fund’s policy of investing at least 80% of its assets in equity securities may only be changed upon 60 days’ advance notice to shareholders. From time to time, the Equity Fund may take temporary defensive positions that are inconsistent with its principal investment strategies, in attempting to respond to adverse market, economic, political or other conditions.For example, the Equity Fund may hold up to 100% of its assets in money market funds, short-term investment grade money market instruments, including U.S. government and agency securities, commercial paper, certificates of deposit or other cash equivalents.To the extent consistent with the Fund’s principal strategies as described above, including its policy to invest at least 80% of its assets in equity securities during normal market conditions, the Equity Fund may also invest in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its investment strategies.As a result of engaging in these temporary measures, the Equity Fund may not achieve its investment objective. Portfolio Holdings A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information. ADDITIONAL INFORMATION ABOUT THE STRATEGIC INCOME FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS Principal Investment Strategies of the Strategic Income Fund Under normal market conditions, the Strategic Income Fund invests at least 80% of its net assets in fixed income securities. The Strategic Income Fund may elect to pursue its investment objective either by investing directly in fixed income securities or by investing in other mutual funds, including ETFs and actively managed open - end or closed-end funds, that primarily hold a portfolio of fixed income securities. The Strategic Income Fund’s assets typically are managed by multiple sub-advisers under the general supervision of Envestnet Asset Management, Inc., the Manager, which is responsible for establishing the Strategic Income Fund’s asset allocation strategy.To achieve its investment objective, the Strategic Income Fund invests in a variety of fixed income securities.Generally, in selecting securities for the Strategic Income Fund, the sub-advisers develop an outlook for interest rates, and the domestic and global economy; analyze credit and call risks of individual issues; and use other security selection techniques.The proportion of Strategic Income Fund assets that a sub-adviser commits to investments in securities with particular characteristics (such as quality, sector, interest rate or maturity) varies based on the sub-adviser’s outlook for the U.S. and foreign economies, the financial markets and other factors. Fixed income securities in which the Strategic Income Fund invests include all varieties of fixed income and floating rate securities, whether investment grade or non-investment grade, and with maturities of any length.For example, the Strategic Income Fund may invest up to 75% of its assets in high yield, lower-quality fixed income securities that are rated below investment grade or, if unrated, determined by a sub-adviser to be of comparable quality (i.e., securities that are rated BB+ or lower by Standard & Poor’s Ratings Group (“S&P”) or Ba1 or lower by Moody’s Investors Service (“Moody’s”) or another nationally recognized statistical rating organization), or if split rated, securities deemed by the sub-adviser to be of comparable quality.Generally, lower-rated securities pay higher yields than more highly rated securities to compensate investors for the higher risk. The Strategic Income Fund seeks to allocate its investments among the following types of fixed income securities: · obligations issued by the U.S. Government and its agencies or instrumentalities; · debt securities of domestic and foreign corporations; · mortgage-backed and asset-backed securities; · receipts involving U.S. Treasury obligations and other “stripped securities;” · municipal securities of issuers located in all 50 states, the District of Columbia or other U.S. territories and possessions, consisting of municipal bonds, municipal notes, tax-exempt commercial paper and municipal lease obligations; · obligations of international agencies or supranational entities; · floating and variable rate securities; · zero coupon, pay-in-kind or deferred payment securities; · securities issued on a when-issued and a delayed-delivery basis; · high yield debt securities (junk bonds); · custodial receipts; · convertible securities; · sovereign debt, including emerging markets debt; and · other investment companies (including open end funds and ETFs) that invest primarily in fixed income securities. Mortgage-backed and asset-backed securities in which the Strategic Income Fund invests may be issued by agencies such as Government National Mortgage Association, Federal National Mortgage Association, Federal Home Loan Mortgage Corporation and Small Business Administration obligations, or by non-governmental agencies, including banks and other financial services institutions. The Strategic Income Fund may invest up to 40% of its net assets, measured at the time of purchase, in fixed income securities issued by foreign corporations and foreign governments, including securities of companies and governments in emerging markets (up to 15% of its net assets, measured at the time of purchase). The Strategic Income Fund may invest in foreign securities, which securities may not be denominated in U.S. dollars.The Strategic Income Fund may engage in hedging of foreign currencies by entering into derivative transactions with respect to a currency whose value is expected to correlate to the value of a currency that the Fund owns or wants to own.In addition, the Strategic Income Fund may take active foreign currency positions not designed as a hedge, in which case the Fund is making investments in foreign currencies in an attempt to profit from changes in currency exchange rates. Under normal circumstances, the Strategic Income Fund may invest up to 20% of its assets in other than fixed income securities, such as open end mutual funds and ETFs that invest primarily in equity securities or commodities, and these underlying funds may engage in derivative transactions.The Strategic Income Fund may also invest, to a limited extent, in derivative securities, primarily for hedging purposes.The Strategic Income Fund may engage in active trading of its portfolio securities as a result of its overall strategy, the effects of which are described below under “ Portfolio Turnover Risk.” The Fund has adopted a policy that it will not purchase illiquid securities for its portfolio.However, this policy does not prohibit the Fund from purchasing Rule 144A securities that a sub-adviser determines to be liquid based on guidelines adopted by the Board of Trustees.Rule 144A of the Securities Act of 1933 allows a broader institutional trading market for securities otherwise subject to restriction on their resale to the general public.Rule 144A establishes a “safe harbor” from the registration requirements for resales of certain securities to qualified institutional buyers.Once in the Fund’s portfolio, the Fund may continue to hold Rule 144A securities that subsequently become illiquid. The Manager determines how the Strategic Income Fund’s assets will be allocated among various types of investments. The Manager periodically rebalances the Strategic Income Fund’s asset allocation (including allocation among the various sub-advisers) in response to market conditions, as well as to ensure an appropriate mix of elements in the Strategic Income Fund.From time to time, rather than allocating assets to one or more sub- advisers , the Manager may instead manage those assets directly .The Manager may invest the assets according to the investment strategies and limitations described in the Fund’s Prospectus and Statement of Additional Information, or may invest them in other investment companies that invest primarily in fixed income securities, generally based on various fixed income market indices, sectors, industries, market capitalizations, investment styles, countries or geographic regions. Principal Risks of Investing in the Strategic Income Fund Although the Fund makes every effort to achieve its objective, it cannot guarantee it will attain that objective. Your investment in the Fund is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time.The principal risks of investing in the Fund are: Fixed Income Securities Risks.Fixed income securities aresubject to the following risks: 1. Credit Risk. The issuer of a fixed income security may not be able to make interest and principal payments when due.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligations. 2. Change in Rating Risk. If a rating agency gives a fixed income security a lower rating, the value of the fixed income security will decline because investors will demand a higher rate of return. 3. Interest Rate Risk. The value of debt securities may fluctuate based upon changes in interest rates and market conditions.As interest rates rise, the value of most fixed income securities decreases to adjust price to market yields.Interest rate risk is greater for long-term debt securities than for short-term and floating rate securities. 4. Duration Risk.Prices of debt securities with longer effective maturities are more sensitive to interest rate changes than those with shorter effective maturities. 5. Prepayment and Extension Risk. As interest rates decline, the issuers of debt securities may prepay principal earlier than scheduled, forcing it to reinvest in lower yielding securities.As interest rates increase, slower than expected principal payments may extend the average life of fixed income securities, locking in below-market interest rates and reducing the value of these securities.To the extent that the Strategic Income Fund invests in mortgage-backed securities, there is a greater risk that it will lose money due to prepayment and extension risks associated with these securities. 6. Premium/Discount Risk. When the Strategic Income Fund buys a fixed income security at a premium to its face value, it will be subject to the risk that the entire coupon (interest rate) may be less than the premium paid.Over time the net asset value of the Strategic Income Fund will decline, because the premium on the fixed income security declines as it approaches maturity (at maturity the market price of a fixed income security equals its face value).The declining premium lowers the value of the security in its portfolio.Thus the Strategic Income Fund may have attained a higher payout over the life of the fixed income security, but at the expense of an erosion in the value of such security over time.Premium erosion is most frequent among government and investment-grade corporate bond funds. Junk Bond Risk.The Fund may be subject to greater levels of interest rate and credit risk as a result of investing in high yield securities and unrated securities of similar credit quality (junk bonds) than funds that do not invest in such securities. These securities are considered predominately speculative with respect to the issuer’s continuing ability to make principal and interest payments. An economic downturn or period of rising interest rates could adversely affect the market for these securities and reduce the Fund’s ability to sell these securities (liquidity risk). If the issuer of a security is in default with respect to interest or principal payments, the Strategic Income Fund may lose its entire investment. Municipal Securities Risk.Municipal securities are subject to the risk that legislative changes and local and business developments may adversely affect the yield or value of the Strategic Income Fund’s investments in such securities. In addition, in order to be tax-exempt, municipal securities must meet certain legal requirements. Failure to meet such requirements may cause the interest received by the Strategic Income Fund on the municipal securities to be taxable. Changes or proposed changes in federal tax laws and credit ratings of this sector may also cause the prices of municipal securities to fall and, thereby, adversely affect the Strategic Income Fund’s investment. Mortgage-Related and Asset-Backed Securities Risk.The value of some mortgage- or asset-backed securities may be particularly sensitive to changes in prevailing interest rates. Early repayment of principal on some mortgage-related securities may expose the Strategic Income Fund to a lower rate of return upon reinvestment of principal. When interest rates rise, the value of a mortgage-related security generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities. The value of these securities may fluctuate in response to the market’s perception of the creditworthiness of the issuers. Asset-backed securities typically are supported by some form of credit enhancement, such as a letter of credit, surety bond, limited guaranty or senior subordination.The degree of credit enhancement varies, but generally amounts to only a fraction of the asset-backed security’s par value until exhausted.If the credit enhancement is exhausted, certificateholders may experience losses or delays in payment if the required payments of principal and interest are not made to the trust with respect to the underlying loans. Foreign Securities Risk. Investments in securities issued by entities based outside the United States may result in the Fund experiencing rapid and extreme value changes due to currency controls; different accounting, auditing, financial reporting, and legal standards and practices; political and diplomatic changes and developments; expropriation; changes in tax policy; greater market volatility; differing securities market structures; higher transaction costs; and various administrative difficulties, such as delays in clearing and settling portfolio transactions or in receiving payment of dividends. These risks may be heightened in connection with investments in developing and emerging countries. Foreign Currency Risk.Securities of foreign companies may be denominated in foreign currencies and, therefore, may be riskier than U.S. investments because of fluctuations in currency exchange rates.The value of securities denominated in foreign currency can change when foreign currencies strengthen or weaken relative to the U.S. dollar.These currency movements may negatively impact the value of the Fund’s portfolio even when there is no change in the value of the related securities in the issuer’s home country.To the extent that the E Fund engages in hedging of foreign currencies by entering into derivative transactions with respect to a currency whose value is expected to correlate to the value of a currency that the Fund owns or wants to own, this presents the risk that the two currencies may not move in relation to one another as expected. In that case, the Fund could lose money on its investment and also lose money on the position designed to act as a hedge. To the extent that foreign exchange rates do not move in the direction anticipated by a sub-adviser, the Fund will lose money on its foreign currency positions. Management Risk.The ability of the Fund to meet its investment objectives is directly related to the investment allocation strategies established by the Manager, including its ability to select appropriate sub-advisers to manage the Fund’s portfolio.The Fund’s return will vary depending on the effectiveness of the sub-advisers, including each sub-adviser’s research and analysis capabilities.If the sub-adviser’s assessment of the prospects for individual securities is incorrect, it could result in significant losses in the Fund’s investment in those securities, which can also result in possible losses overall for the Fund. Risks of Other Investment Companies.When the Fund invests in an underlying mutual fund or ETF, the Fund indirectly will bear its proportionate share of any fees and expenses payable directly by the underlying fund. Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds). The Fund has no control over the investments and related risks taken by the underlying funds in which it invests. ETFs are subject to additional risks such as the fact that the ETF’s shares may trade at a market price that is above or below its net asset value; an active market may not develop, it may employ a strategy that utilizes high leverage ratios; and trading of its shares may be halted under certain circumstances. To the extent that the Fund invests in inverse or leveraged ETFs, the value of the Fund’s investment will decrease when the index underlying the ETF’s benchmark rises, a result that is the opposite from traditional equity or bond funds.The net asset value and market price of leveraged or inverse ETFs is usually more volatile than the value of the tracked index or of other ETFs that do not use leverage. Inverse and leveraged ETFs use investment techniques and financial instruments that may be considered aggressive, including the use of derivative transactions and short selling techniques.To the extent that the Fund invests in ETFs that invest in commodities, which are real assets such as oil, agriculture, livestock, industrial metals, and precious metals such as gold or silver, the Fund will be subject to additional risks.The values of commodity-based ETFs are highly dependent on the prices of the related commodity and the demand and supply of these commodities may fluctuate widely.Commodity ETFs may use derivatives, which exposes them to further risks, including counterparty risk (i.e., the risk that the institution on the other side of their trade will default). Preferred Stock Risk. Preferred stocks rated in the lowest categories of investment grade have speculative characteristics. Changes in economic conditions or other circumstances that have a negative impact on the issuer are more likely to lead to a weakened capacity to pay the preferred stock obligations than is the case with higher grade securities. Convertible Securities Risk. When the market price of a common stock underlying a convertible security decreases in response to the activities and financial prospects of the company, the value of the convertible security may also decrease. The issuer of the convertible security may not be able to make interest and principal payments when due. Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation. If the issuer defaults and the value of the security declines, the Fund’s share price may decline. Derivatives Risk. Investments by the Fund (or an underlying fund) in derivatives may expose it to various risks. The value of derivative investments may rise or fall more rapidly than other investments, and could result in the Fund losing more than the amount invested in the derivative instrument in the first place. There is also risk that a sub-adviser could be incorrect in its expectations about the direction or extent of various market movements. Derivative instruments also involve the risk that other parties to the derivative contract may fail to meet their obligations, which could cause losses. When the Fund enters into derivative transactions for hedging purposes, it is attempting to limit the effects of adverse market movements.However, the expenses involved may cause the Fund’s return to be less than if hedging had not taken place. The Fund also could experience losses that reduce its returns if the indices underlying its derivative positions entered into for hedging purposes are not closely correlated with its other investments, or if the Fund is unable to close out a position because the market for an option or futures contract becomes illiquid. Derivatives typically involve the use of leverage and, as a result, a small investment in derivatives could have a potentially large impact on the Fund’s performance; certain gains or losses could be amplified, increasing movements in the share price of the Fund. Illiquidity Risk.Although the Fund will only purchase Rule 144A securities that are deemed liquid by a sub-adviser, such securities may subsequently become illiquid if, for example, dealers or institutional investors are no longer interested in purchasing the securities.In such event, the Fund may find it difficult to dispose of the securities at a fair price and at the times when the Fund believes it is desirable to do so. Portfolio Turnover Risk. The Fund’s investment strategy involves active trading and will result in a high portfolio turnover rate.A high portfolio turnover can result in correspondingly greater brokerage commission expenses.A high portfolio turnover also may result in the distribution to shareholders of additional capital gains for tax purposes, some of which may be taxable at ordinary income rates.These factors may negatively affect the Fund’s performance. Your investment in the Fund is not a deposit in a bank and is not insured or guaranteed by any government agency. You may lose money by investing in the Fund. The likelihood of loss may be greater if you invest for a shorter period of time. Is the Strategic Income Fund right for you? The Strategic Income Fund may be suitable for: § investors seeking to diversify their holdings with bonds and other fixed income securities within the convenience of a single fund; and § investors who want to hire a professional to shift their assets between different types of investments as market conditions change. General The investment objective of the Strategic Income Fund, including its policy of investing at least 80% of its assets in fixed income securities under normal circumstances, may be changed without shareholder approval. The Strategic Income Fund’s policy of investing at least 80% of its assets in fixed income securities may be changed upon 60 days’ advance notice to shareholders. From time to time, the Strategic Income Fund may take temporary defensive positions that are inconsistent with its principal investment strategies, in attempting to respond to adverse market, economic, political or other conditions. For example, the Strategic Income Fund may hold up to 100% of its assets in money market funds, short-term investment grade money market instruments, including U.S. government and agency securities, commercial paper, certificates of deposit or other cash equivalents.To the extent consistent with the Strategic Income Fund’s principal strategies as described above, including its policy to invest at least 80% of its assets in fixed income securities during normal market conditions, the Strategic Income Fund may also invest in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its investment strategies. As a result of engaging in these temporary measures, the Strategic Income Fund may not achieve its investment objective. Portfolio Holdings A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information. ACCOUNT INFORMATION How to Buy Shares Shares of each Fund are available exclusively to U.S. citizens.To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. This means that when you open an account, we will ask for your name, residential address, date of birth, government identification number and other information that will allow us to identify you. We also may ask to see your driver’s license or other identifying documents, and may take additional steps to verify your identity.If we do not receive these required pieces of information, there may be a delay in processing your investment request, which could subject your investment to market risk.If we are unable to immediately verify your identity, the Funds may restrict further investment until your identity is verified.However, if we are unable to verify your identity, the Funds reserve the right to close your account without notice and return your investment to you at the applicable Fund’s NAV determined on the day in which your account is closed.If we close your account because we are unable to verify your identity, your investment will be subject to market fluctuation, which could result in a loss of a portion of your principal investment. The minimum initial investment in each Fund is $2,000; subsequent investments are subject to a minimum of $100 for each account.Each Fund may, in its sole discretion, waive or lower these minimums in certain circumstances, such as with respect to purchases by clients of the Manager and/or its affiliates, or investors who invest in the Fund through an asset-based fee program offered by a financial intermediary.If your investment is aggregated into an omnibus account established by an investment adviser, broker or other intermediary, the account minimums apply to the omnibus account, not to your individual investment; however, the financial intermediary may also impose minimum requirements that are different from those set forth in this prospectus.If you choose to purchase or redeem shares directly from a Fund, you will not incur charges on purchases and redemptions (other than for short-term redemptions).However, if you purchase or redeem shares through a broker-dealer or another intermediary, you may be charged a fee by that intermediary. Initial Purchase By Mail - Your initial purchase request must include: · a completed and signed investment application form; and · a personal check with name pre-printed (subject to the minimum amount) made payable to the applicable Fund. Mail the application and check to: U.S. Mail:3 to 1 Funds c/o Huntington Asset Services, Inc. P.O. Box 6110 Indianapolis, Indiana 46206-6110 Overnight:3 to 1 Funds c/o Huntington Asset Services, Inc. 2960 N. Meridian St., Suite 300 Indianapolis, Indiana46208 By Wire - You may also purchase shares of a Fund by wiring federal funds from your bank, which may charge you a fee for doing so. To wire money, you must call Shareholder Services at (866) 616-4848 to obtain instructions on how to set up your account and to obtain an account number. You must provide a signed application to Huntington Asset Services, Inc., at the above address in order to complete your initial wire purchase. Wire orders will be accepted only on a day on which the Funds, their custodian and transfer agent are open for business. A wire purchase will not be considered made until the wired money is received and the purchase is accepted by a Fund. The purchase price per share will be the net asset value next determined after the wire purchase is received by a Fund. Any delays which may occur in wiring money, including delays which may occur in processing by the banks, are not the responsibility of the Funds or the transfer agent. There is presently no fee for the receipt of wired funds, but the Funds may charge shareholders for this service in the future. Additional Investments You may purchase additional shares of a Fund (subject to minimum investment requirements) at any time by mail, wire or automatic investment. Each additional mail purchase request must contain: · your name · the name on your account(s) · your account number(s) · the name of the Fund · a check made payable to the applicable Fund Checks should be sent to the applicable Fund at the address listed under the heading “Initial Purchase – By Mail” in this prospectus. To send a bank wire, call Shareholder Services at (866) 616-4848 to obtain instructions. Automatic Investment Plan You may make regular investments in a Fund with an Automatic Investment Plan by completing the appropriate section of the account application or completing a systematic investment plan form with the proper signature guarantee and attaching a voided personal check. Investments may be made monthly to allow dollar-cost averaging by automatically deducting $100 or more from your bank checking account. You may change the amount of your monthly purchase at any time. If an Automatic Investment Plan purchase is rejected by your bank, your shareholder account will be charged a fee to defray bank charges. Tax Sheltered Retirement Plans Shares of the Funds may be an appropriate investment for tax-sheltered retirement plans, including: individual retirement plans (IRAs); simplified employee pensions (SEPs); 401(k) plans; qualified corporate pension and profit-sharing plans (for employees); 403(b) plans and other tax-deferred investment plans (for employees of public school systems and certain types of charitable organizations); and other qualified retirement plans. Please contact Shareholder Services at (866) 616-4848 for information regarding opening an IRA or other retirement account. Please consult with an attorney or tax adviser regarding these plans. Distribution Plans Each Fund has adopted a plan under Rule 12b-1 of the Investment Company Act of 1940 (the “Plan”) pursuant to which the Fund is authorized to pay a fee of 0.25% to the Fund’s Manager or any broker-dealer, bank, investment adviser or other financial institution that assists the Fund in the sale and distribution of such Fund’s shares or that provides shareholder servicing to its shareholders.These fees will, over time, increase the cost of your investment in a Fund’s shares and may cost you more than paying other types of sales charges because these fees are paid out of a Fund’s assets on an on-going basis.The Funds have not implemented the 12b-1 Plans, although a Fund may do so at any time upon notice to shareholders after April 30, 2012 . Other Purchase Information Each Fund may limit the amount of purchases and refuse to sell shares to any person. If your check or wire does not clear, you will be responsible for any loss incurred by a Fund. You may be prohibited or restricted from making future purchases in such Fund. Checks must be made payable to the Fund in which you wish to invest. Each Fund and its transfer agent may refuse any purchase order for any reason. Cash, third party checks (except for properly endorsed IRA rollover checks), counter checks, starter checks, traveler’s checks, money orders, credit card checks, and checks drawn on non-U.S. financial institutions will not be accepted. Cashier’s checks and bank official checks may be accepted in amounts greater than $10,000. In such cases, a fifteen (15) business day hold will be applied to the funds (which means that you may not redeem your shares until the holding period has expired).Cashier’s checks and bank official checks in amounts less than $10,000 will also be accepted for IRA transfers from other financial institutions. Each Fund has authorized certain broker-dealers and other financial institutions (including their designated intermediaries) to accept on its behalf purchase and sell orders. A Fund is deemed to have received an order when the authorized person or designee accepts the order, and the order is processed at the net asset value next calculated thereafter. It is the responsibility of the broker-dealer or other financial institution to transmit orders promptly to the Fund’s transfer agent. How To Exchange Shares You may exchange shares of one Fund for shares of the other Fund.You also may exchange shares of either Fund for shares ofa separately managed money market fund (the “Money Market Fund”), or shares of the Money Market Fund for shares of a Fund.Exchanges to (or from) the Money Market Fund may be made only if the Money Market Fund is registered in your state of residence.The exchange privilege with the Money Market Fund does not constitute an offering or recommendation of the Money Market Fund. You may call Shareholder Services at (866) 616-4848 to obtain the Money Market Fund’s prospectus and to exchange shares.It is your responsibility to obtain and read a prospectus of the Money Market Fund before you make an exchange with the Money Market Fund.By giving exchange instructions for the Money Market Fund, you will be deemed to have acknowledged receipt of the prospectus for the Money Market Fund. In general, the same rules and procedures that apply to sales and purchases apply to exchanges.An exchange may also be made by written request signed by all registered owners of the account mailed to the address listed above. An exchange is made by selling shares of a Fund (or the Money Market Fund) and using the proceeds to buy shares of the other Fund (or the Money Market Fund), with the NAV for the sale and the purchase calculated for each fund as described in its current prospectus.An exchange results in a sale of shares for federal income tax purposes. If you make use of the exchange privilege, you may realize either a long-term or short-term capital gain or loss on the shares sold. Requests for exchanges will be processed at the next calculated NAV after receipt of the request (i.e., prior to close of trading on the New York Stock Exchange (typically 4:00 p.m. Eastern time)).Before making an exchange, you should consider the investment objective of the fund to be purchased.If your exchange creates a new account, you must satisfy the requirements of the fund in which shares are being purchased.You may make an exchange to a new account or an existing account; however, the account ownership must be identical. Exchanges may be made only in states where an exchange may legally be made. The Funds reserve the right to terminate or modify the exchange privilege at any time. How To Redeem Shares You may receive redemption payments by check or federal wire transfer. The proceeds may be more or less than the purchase price of your shares, depending on the market value of the applicable Fund’s securities at the time of your redemption. A wire transfer fee of $15 is charged to defray custodial charges for redemptions paid by wire transfer. This fee is subject to change. Any charges for wire redemptions will be deducted from your account by redemption of shares. The Funds do not intend to redeem shares in any form except cash. However, if the amount you are redeeming is over the lesser of $250,000 or 1% of a Fund’s net asset value, the Fund has the right to redeem your shares by giving you the amount that exceeds the lesser of $250,000 or 1% of the Fund’s net asset value in securities instead of cash. In the event that an in-kind distribution is made, a shareholder may incur additional expenses, such as the payment of brokerage commissions, on the sale or other disposition of the securities received from the Fund. If you redeem your shares through a broker-dealer or other institution, you may be charged a fee by that institution. By Mail - You may redeem any part of your account in a Fund at no charge by mail. Your request should be addressed to: U.S. Mail:3 to 1 Funds c/o Huntington Asset Services, Inc. P.O. Box 6110 Indianapolis, Indiana 46206-6110 Overnight:3 to 1 Funds c/o Huntington Asset Services, Inc. 2960 N. Meridian St., Suite 300 Indianapolis, Indiana46208 Your request for a redemption must include your letter of instruction, including the Fund name, your account number and account name(s), your address, and the dollar amount or number of shares you wish to redeem. Requests to sell shares that are received in good order are processed at the net asset value next calculated after a Fund receives your order in proper form. To be in proper order, your request must be signed by all registered share owner(s) in the exact name(s) and any special capacity in which they are registered. The Funds may require that signatures be guaranteed if you request the redemption check be made payable to any person other than the shareholder(s) of record or mailed to an address other than the address of record, if the mailing address has been changed within 30 days of the redemption request, or in certain other circumstances, such as to prevent unauthorized account transfers or redemptions. The Funds may also require a signature guarantee for redemptions of $25,000 or more. Signature guarantees are for the protection of shareholders. All redemptions requiring a signature guarantee must utilize a New Technology Medallion stamp, generally available from the bank where you maintain your checking or savings account.You can obtain a signature guarantee from most banks and securities dealers, but not from a notary public. For joint accounts, both signatures must be guaranteed.Please call Shareholder Services at (866) 616-4848 if you have questions. At the discretion of a Fund or its transfer agent, you may be required to furnish additional legal documents to insure proper authorization. By Telephone - You may redeem any part of your account (up to $25,000) in a Fund by calling Shareholder Services at (866) 616-4848. You must first complete the Optional Telephone Redemption and Exchange section of the investment application or provide a signed letter of instruction with the proper signature guarantee stamp to institute this option. The Funds, the transfer agent and custodian are not liable for following redemption instructions communicated by telephone to the extent that they reasonably believe the telephone instructions to be genuine.Procedures employed may include recording telephone instructions and requiring a form of personal identification from the caller. The Funds or the transfer agent may terminate the telephone redemption procedures at any time.If you are unable to reach a Fund by telephone, you may request a redemption by mail. Funds’ Policy on Market Timing - The Funds discourage market timing. Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short-term market movements. Market timing may result in dilution of the value of a Fund’s shares held by long-term shareholders, disrupt portfolio management and increase Fund expenses for all shareholders. The Board of Trustees has adopted a policy directing each Fund to reject any purchase order with respect to any investor, a related group of investors or their agent(s), where it detects a pattern of purchases and sales of a Fund that indicates market timing or trading that it determines is abusive. This policy generally applies to all shareholders of the Funds. The Board of Trustees also has adopted a redemption policy to discourage short term traders and/or market timers from investing in the Funds. A 2.00% short-term redemption fee will be assessed by a Fund against investment proceeds withdrawn within 30 calendar days of investment. Fund shares received from reinvested distributions or capital gains are not subject to the redemption fee. After excluding any shares that are associated with reinvested distributions from the redemption fee calculation, the Funds use a “first-in, first-out” method to determine the 30-day holding period. Thus, if you bought shares on different days, the shares purchased first will be redeemed first for purposes of determining whether the redemption fee applies. The proceeds collected from redemption fees will be retained by the applicable Fund for the benefit of existing shareholders.The Fund’s administrator performs automated monitoring of short-term trading activity, if any, in the Fund’s shares.Any instance of suspected short-term trading is investigated by the Administrator’s compliance department.If such trades were deemed to be a violation of the Fund’s short-term trading policy, then the Fund’s adviser would be notified and action taken, such as suspending future purchases by the short-term trader.The Administrator provides a quarterly certification to the Board of Trustees, confirming that it has monitored Fund shareholders’ trades for potential short-term trading activity and, if such activity were to be discovered, the Administrator would be required to report such short-term trading to the Board of Trustees. If you invest in a Fund through a bank, broker-dealer, 401(k) plan, financial adviser, financial supermarket or other financial intermediary, the financial intermediary may, in lieu of charging the redemption fee set forth in this Prospectus, enforce its own market timing policy. “Omnibus accounts” that include multiple customers of the financial intermediary also will be exempt from the redemption fee if the financial intermediary does not track and/or process redemption fees. Additionally, the transfer of shares from one retirement account to another, accounts participating in a wrap fee program and redemptions caused by decisions of employer-sponsored retirement plans may be exempt from the redemption fee. Redemption fees may be waived for mandatory retirement withdrawals, systematic withdrawals, redemptions made to pay for various administrative fees and, at the sole discretion of the Funds’ Manager, due to changes in an investor’s circumstances, such as death. No exceptions will be granted to persons believed to be “market-timers.” While each Fund attempts to deter market timing, there is no assurance that a Fund will be able to identify and eliminate all market timers.For example, omnibus accounts typically provide a Fund with a net purchase or redemption request on any given day where purchasers and redeemers of Fund shares are netted against one another and the identities of individual purchasers and redeemers whose orders are aggregated is not known by the Fund.The netting effect often makes it more difficult to apply redemption fees, and there can be no assurance that a Fund will be able to apply the fee to such accounts in an effective manner.Despite the Funds’ efforts to detect and prevent abusive trading activities, it may be difficult for a Fund to identify such activity in certain omnibus accounts traded through financial intermediaries since the Fund may not have knowledge of the identity of individual investors and their transactions in such accounts.Under a federal rule, each Fund is required to have an agreement with its intermediaries obligating the intermediaries to provide, upon the Fund’s request, information regarding the intermediaries’ customers and their transactions.However, there can be no guarantee that all excessive, short-term or other abusive trading activities will be detected, even though such an agreement is in place.Certain Financial Intermediaries, in particular retirement plan sponsors and administrators, may have less restrictive policies regarding short-term trading.In addition to the redemption fee, each Fund reserves the right to reject any purchase order for any reason, including purchase orders that it does not think are in the best interest of the Fund or its shareholders, or if the Fund thinks that trading is abusive.Neither Fund has entered into any arrangements with any person to permit frequent purchases and redemptions of Fund shares. Additional Information - If you are not certain of the requirements for a redemption please call Shareholder Services at (866) 616-4848. Redemptions specifying a certain date or share price cannot be accepted and will be returned. You will be mailed the proceeds on or before the fifth business day following the redemption. However, payment for redemption made against shares purchased by check will be made only after the check has been collected, which normally may take up to fifteen calendar days. Also, when the New York Stock Exchange is closed (or when trading is restricted) for any reason other than its customary weekend or holiday closing, or under any emergency circumstances (as determined by the Securities and Exchange Commission) the Funds may suspend redemptions or postpone payment dates. You may be assessed a fee if a Fund incurs bank charges because you direct the Fund to re-issue a redemption check. Redemption proceeds sent by check by a Fund and not cashed within 180 days will be reinvested in the same Fund at the current day’s NAV.Redemption proceeds that are reinvested are subject to the risk of loss like any other investment in the Fund. Because the Funds incur certain fixed costs in maintaining shareholder accounts, a Fund may require you to redeem all of your shares in the Fund on 30 days’ written notice if the value of your shares in the Fund is less than $2,000 due to redemptions, or such other minimum amount as the Fund may determine from time to time. You may increase the value of your shares in the Fund to the minimum amount within the 30-day period. All shares of each Fund are also subject to involuntary redemption if the Board of Trustees determines to liquidate the Fund. In such event, the Fund will provide notice to shareholders, but the Fund will not be required to obtain shareholder approval prior to such liquidation.An involuntary liquidation will create a capital gain or capital loss which may have tax consequences about which you should consult your tax adviser. Determination of Net Asset Value The price you pay for your shares is based on a Fund’s net asset value per share (NAV). The NAV is calculated at the close of trading (normally 4:00 p.m. Eastern time) on each day the New York Stock Exchange is open for business (the Stock Exchange is closed on weekends, Federal holidays and Good Friday). The NAV is calculated by dividing the value of a Fund’s total assets (including interest and dividends accrued but not yet received) minus liabilities (including accrued expenses) by the total number of shares outstanding. Requests to purchase and sell shares are processed at the NAV next calculated after a Fund receives your order in proper form. A Fund’s assets generally are valued at their market value. If market quotations are not readily available, the security will be valued at a fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Manager or relevant sub-adviser pursuant to procedures approved by the Board of Trustees. Fair value pricing also is permitted if, in the opinion of the Manager or a sub-adviser, the validity of market quotations appears to be questionable due to factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Manager or sub-adviser is aware of any other data that calls into question the reliability of market quotations. For example, an underlying fund in which a Fund invests may fail to calculate its NAV as of the NYSE close. Also, investments in derivatives, such as futures contracts and options on futures contracts, are more likely to trigger fair valuation than investments in other securities. Without fair value pricing, short-term traders could take advantage of the arbitrage opportunity and dilute the NAV of long-term investors. Fair valuation of a Fund’s portfolio securities can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that fair value pricing policies will prevent dilution of the Fund’s NAV by short-term traders or that a Fund will realize fair valuation upon the sale of a security. Dividends, Distributions and Taxes Dividends and Distributions. Each Fund typically distributes as dividends to its shareholders substantially all of its net investment income and any realized net capital gains. These distributions are automatically reinvested in the applicable Fund unless you request cash distributions on your application or through a written request to the Fund. The Strategic Income Fund’s distributions will consist of dividends and net realized capital gains.The Equity Fund’s distributions will consist primarily of net realized capital gains. Taxes. Netinvestment income distributed by a Fund generally will consist of interest income, if any, and dividends received on investments, less expenses. The dividends you receive, whether or not reinvested, will be taxed as ordinary income except as described below (including in the table). The Equity Fund normally will distribute net realized capital gains to its shareholders once a year, and may make additional distributions as it deems desirable at any other time during a particular year.The Strategic Income Fund normally will distribute dividends and net realized capital gains to its shareholders annually, and may make additional distributions as it deems desirable at any other time during a particular year. Capital gains are generated when a Fund sells its capital assets for a profit. Capital gains are taxed differently depending on how long the Fund has held the capital asset sold. Distributions of gains recognized on the sale of capital assets held for one year or less are taxed at ordinary income rates; distributions of gains recognized on the sale of capital assets held longer than one year are taxed at long-term capital gains rates regardless of how long you have held your shares. If a Fund distributes an amount exceeding its income and gains, this excess will generally be treated as a non-taxable return of capital.Special rules govern the treatment of certain gains from hedging strategies which may result in only a portion of any such gains being taxed at long-term capital gains rates. Unless you indicate another option on your account application, any dividends and capital gain distributions paid to you by a Fund automatically will be invested in additional shares of the Fund. Alternatively, you may elect to have: (1) dividends paid to you in cash and the amount of any capital gain distributions reinvested; or (2) the full amount of any dividends and capital gain distributions paid to you in cash.Each Fund will send dividends and capital gain distributions elected to be received as cash to the address of record or bank of record on the applicable account.Your distribution option will automatically be converted to having all dividends and other distributions reinvested in additional shares if any of the following occur: · Postal or other delivery service is unable to deliver checks to the address of record; · Dividends and capital gain distributions are not cashed within 180 days; or · Bank account of record is no longer valid. Dividends and capital gain distribution checks issued by a Fund which are not cashed within 180 days will be reinvested in the same Fund at the current day’s NAV.When reinvested, those amounts are subject to the risk of loss like any other investment in the Fund. You may want to avoid making a substantial investment when a Fund is about to make a taxable distribution because you would be responsible for any taxes on the distribution regardless of how long you have owned your shares. Selling shares (including redemptions) and receiving distributions (whether reinvested or taken in cash) usually are taxable events to a Fund’s shareholders. These transactions typically create the following tax liabilities for taxable accounts: Summary of Certain Federal Income Tax Consequences for Taxable Accounts The following discussion reflects current law. Type of TransactionTax Status Qualified dividend incomeGenerally maximum 15% on non-corporate taxpayers Net short-term capital gain distributionsOrdinary income rate Net long-term capital gain distributions Generally maximum 15% on non-corporate taxpayers* Sales of shares (including redemptions) ownedGains taxed at generally maximum 15% more than one year on non-corporate taxpayers* Sales of shares (including redemptions) ownedGains are taxed at the same rate as ordinary for one year or less income; losses are subject to special rules *For gains realized through December 31, 2012 . Effective through December 31, 2012, designated dividends paid by a Fund to non-corporate shareholders generally will qualify for a maximum federal income tax rate of 15% to the extent such dividends are attributable to qualified dividend income from the Fund’s investment in common and preferred stock of U.S. and foreign corporations, provided that certain holding period and other requirements are met. However, to the extent that a Fund has ordinary income from investments in debt securities, for example, such as interest income, dividends paid by the Fund and attributable to that income will not qualify for the reduced tax rate. If shares of a Fund are purchased within 30 days before or after redeeming other shares of the Fund at a loss, all or a portion of that loss will not be deductible and will increase the basis of the newly purchased shares. If shares of a Fund are sold at a loss after being held by a shareholder for six months or less, the loss will be a long-term, instead of short-term, capital loss to the extent of any capital gain distributions received on the shares. If you are a non-corporate shareholder and if a Fund does not have your correct social security or other taxpayer identification number, federal law requires us to withhold and pay to the Internal Revenue Service 28% of your distributions and sales proceeds. If you are subject to back up withholding, we also will withhold and pay to the IRS 28% of your distributions (under current law). Any tax withheld may be applied against the tax liability on your federal income tax return. Because your tax situation is unique, you should consult your tax professional about federal, state and local tax consequences. ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUNDS Manager The Funds have entered into Management Agreements with Envestnet Asset Management, Inc., located at 35 East Wacker Drive, 24th Floor, Chicago, Illinois 60601, pursuant to which the Manager is responsible for managing the Funds’ investments and providing a continuous investment program for the Funds, subject to the oversight of the Board of Trustees.The Manager is a wealth management firm founded in 1999, which provides investment management services to investment advisers and institutional and individual investors.As of December 31, 2010, the Manager managed approximately $ billion in assets, including other mutual funds. Subject to the general oversight of the Board of Trustees, the Manager manages the Funds using the “manager of managers” approach discussed in the “Overview” section above.The Manager is responsible for supervising the hiring, termination and replacement of sub-advisers.The Manager determines how the Funds’ assets will be allocated among various types of investments, and periodically rebalances the Funds’ asset allocation (including allocation among the various sub-advisers).The Manager has ultimate decision-making authority with respect to all matters relating to the Funds. For its services, the Manager is paid a fee at the annual rate of 1.00% of the average daily net assets of each Fund.The Manager contractually has agreed to waive its management fee and/or to reimburse certain operating expenses, but only to the extent necessary so that each Fund’s total annual operating expenses, excluding brokerage fees and commissions, borrowing costs (such as (a) interest and (b) dividend expenses on securities sold short), taxes, any indirect expenses (such as expenses incurred by other investment companies in which the Fund may invest), any 12b-1 fees, and extraordinary litigation expenses, do not exceed 1.15% of the Fund’s average daily net assets.The contractual agreement is in effect through April 30, 2012 .Each fee waiver and expense reimbursement by the Manager for a Fund is subject to repayment by the applicable Fund within the three fiscal years following the fiscal year in which the expense was incurred, provided that the Fund is able to make the repayment without exceeding the above expense limitation.During the fiscal year ended December 31, 2010 , the Manager actually received a fee equal to % (after waiver and reimbursement) from the Equity Fund and % from the Strategic Income Fund. The Manager typically allocates each Fund’s assets among various sub-advisers who manage such assets.However, from time to time, the Manager may directly manage and invest a Fund’s assets.In such cases, the Manager’s Investment Committee, whose members are listed below, is responsible for these direct investments. The members of the Manager’s Investment Committee are jointly responsible for making investments decisions with respect to the Funds. Brandon Thomas, Co-Founder, Chief Investment Officer.Brandon Thomas is responsible for leading all aspects of the Manager’s investment management and research capabilities.Prior to co-founding the Manager in 1999, he was with Nuveen Investments, where he was responsible for managing the firm’s equity mutual fund activities. Previously, he was a portfolio manager with a Chicago-based money manager, and started his career as a securities analyst with a Wall Street investment management firm. Donald Frerichs, CFA, Senior Vice President.Don Frerichs has been with the Manager since inception, and its predecessor firms since 1993.Don serves as the Portfolio Manager for the firm’s client portfolios comprised of mutual funds selected by the manager on a discretionary basis.From 1989 until 1993, he was with IPC, Inc., a California financial planning firm where he was a financial analyst. Sub-advisers The Manager has entered into a Sub-advisory Agreement with each sub-adviser described below, pursuant to which such sub-adviser manages a portion of the relevant Fund’s portfolio.Each sub-adviser makes investment decisions for the assets it has been allocated to manage.Subject to oversight by the Board of Trustees, the Manager oversees the sub-advisers’ compliance with each Fund’s investment objective, policies, strategies and restrictions, and monitors each sub-adviser’s adherence to its investment style. On behalf of the Funds, the Trust has obtained an exemptive order from the SEC (see IC-Release # 28117, the “Exemptive Order”) that permits the Manager, subject to certain conditions, including approval of the Board of Trustees but without shareholder approval, to hire sub-advisers, terminate existing sub-advisers or to materially amend the terms of particular Sub-advisory Agreements, or to continue the employment of existing sub-advisers after events that would otherwise cause an automatic termination of a Sub-advisory Agreement.Consequently, subject to Board approval, the Manager has the right to hire, terminate and replace sub-advisers without shareholder approval when the Board of Trustees and the Manager believe that a change would benefit a Fund.Within 90 days of retaining a new sub-adviser, shareholders of the affected Fund will receive notification of the change.The manager of managers structure, as implemented pursuant to the Exemptive Order, enables the Funds to operate with greater efficiency and without incurring the expense and delays associated with obtaining shareholder approval of Sub-advisory Agreements.However, the structure does not permit, without shareholder approval, an increase in the Manager’s fee from a Fund, or a change in the Manager’s obligations under the Management Agreement, including the Manager’s responsibility to monitor and oversee sub-advisory services furnished to the Funds.Furthermore, any Sub-advisory Agreements with affiliates of the Funds or the Manager will require shareholder approval. The Manager (not the Funds) pays the sub-advisers.For the fiscal year ended December 31, 2010 , the aggregate fees paid by the Manager to the Equity Fund’s sub-advisers were equal to a weighted average 0. 47 % of the Equity Fund’s average daily net assets; and the aggregate fees for the Strategic Income Fund were equal to a weighted average % of the Strategic Income Fund’s average daily net assets. As of the date of this Prospectus, the following sub-advisers are responsible for the day-to-day management of that portion of a Fund’s assets allocated to them by the Manager: Equity Fund: London Company of Virginia Pictet Asset Management, Ltd. Victory Capital Management , Inc. Loomis, Sayles & Company, LP Strategic Income Fund: Loomis, Sayles & Company, LP SMH Capital Advisors, Inc. Portfolio Managers The following provides information about each sub-adviser and its portfolio managers (each, a “Portfolio Manager”) who are responsible for the day-to-day management of that portion of each Fund’s portfolio allocated to the sub-adviser.The SAI provides additional information about the Portfolio Managers’ compensation, other accounts managed by the Portfolio Managers and their ownership of shares of a Fund. London Company of Virginia.The Manager has entered into a Sub-advisory Agreement with London Company of Virginia to manage a portion of the Equity Fund’s assets.London Company, a registered investment adviser, is located at 1801 Bayberry Court, Suite 301, Richmond, Virginia23226.London Company provides investment management and research services to a diverse mix of accounts including corporations, trusts, foundations, endowments, pensions, banks, high-net-worth individuals and mutual funds.As of December 31, 2010 , London Company had approximately $ billionin assets under management. Portfolio Managers - Stephen M. Goddard, CFA, Johnathan T. Moody, and J. Wade Stinnette, Jr.Stephen M. Goddard, CFA and Johnathan T. Moody, are the co-Portfolio Managers equally responsible for the day-to-day management of the segment of the Equity Fund’s assets managed by London Company. § Mr. Goddard founded London Company in 1994, and serves as the firm’s Principal and Chief Investment Officer. § Mr. Moody has served as a Portfolio Manager and Analyst for London Company since 2002. § Mr. Stinnette has served as a Portfolio Manager for London Company since 2008.Prior to that, he was with Tanglewood Asset Management. Pictet Asset Management, Ltd. The Manager has entered into a Sub-advisory Agreement with Pictet Asset Management, Ltd. to manage a portion of the Equity Fund’s assets.Pictet, a registered investment adviser, is located at Moor Hourse , Level 11, 120 London Wall, London, EC2Y 5ET .Pictet is the institutional investment management arm of Pictet Group and encompasses all the operating subsidiaries and divisions of the Pictet Group dedicated to institutional asset management.The Pictet Group is an asset management specialist focusing mainly on the following areas of expertise: private and institutional asset management (including the PMC International Equity Fund, a no-load mutual fund); fund administration; and management, global custody and family office services.As of December 31, 2010 Pictet had approximately $ billion in assets under management. Portfolio Managers - Richard Heelis, Fabio Paolini, and Swee Kheng Lee.Richard Heelis, Fabio Paolini, and Swee Kheng Lee are the co-Portfolio Managers equally responsible for the day-to-day management ofthe segment of the Equity Fund’s assets managed by Pictet. § Mr. Heelis joined Pictet in 1999, and is the Head of Regional Equities and Co-Head of EAFE at the firm.Mr. Heelis is Senior Investment Manager and a specialist in Japanese Equities. § Mr. Paolini joined the firm in 1994, and is Co-Head of the firm’s Europe Australia and Far East division.Mr. Paolini has been a Senior Investment Manager since 1999, and is a specialist in European equity securities. § Ms. Lee joined Pictet in 2007 as a Senior Investment Manager in the Regional Equities team with specific responsibility for EAFE.She began her fund management career at Norwich Union in 1995 (now Morley Fund Management, part of AVIVA) as a fund manager focusing on Asian/Emerging Markets.She has previously worked for Phillips and Drew (now part of UBS), The Central Bank of Malaysia and the Economist Intelligence Unit.Sween Kheng has a BA in PPE and a PhD in Economics from Oxford University.She is also an associate member of the UK Society of Investment Professionals (USKIP). Victory Capital Management, Inc. – The Manager has entered into a Sub-advisory Agreement with Victory Capital Management, Inc. (“Victory”) to manage a portion of the Equity Fund’s assets.Victory is located at 127 Public Square, 20 th Floor, Cleveland, OH 44114, and is a registered investment adviser.Victory manages equity strategies for institutional investors and mutual funds. As of December 31, 2010, Victory had approximately $ 35.8 billion in assets under management. Portfolio Managers – Erick F. Maronak, Jason E. Dahl, CFA, Scott R. Kefer, CFA, and Michael B. Koskuba . Erick F. Maronak, Jason E. Dahl, CFA, Scott R. Kefer, CFA, and Michael B. Koskuba are the co-Portfolio Managers equally responsible for the day-to-day management ofthe segment of the Equity Fund’s assets managed by Victory. § Mr. Maronak is Chief Investment Officer (Large Cap Growth), Senior Portfolio Manager and Senior Managing Director.He joined Victory and/or an affiliate in 1999 following 10 years prior investment experience.Prior to joining Victory, he was a Portfolio Manager and the Director of Research in the Campbell, Cowperthwait division of U.S. Trust Company. § Mr. Dahl is Portfolio Manager /Analyst, Managing Director.He joined Victory and/or an affiliate in 1999 following 9 years prior investment experience.Prior to joining Victory, he was a Portfolio Manager/Analyst in the Campbell, Cowperthwait division of U.S. Trust Company. § Mr. Kefer is Portfolio Manager/Analyst, Managing Director.He joined Victory and /or an affiliate in 1999 following 6 years prior investment experience.Prior to joining Victory, he held a similar position in the Campbell, Sowperthwait division of U.S. Trust Company. § Mr. Koskuba is Portfolio Manager/Analyst, Managing Director.He joined Victory and/or an affiliate in 1999 following 5 years prior investment experience.Prior to joining Victory, he was a Portfolio Manager/Analyst in the Campbell, Cowperthwait division of U.S. Trust Company . Loomis, Sayles & Company, LP.The Manager has entered into a Sub-advisory Agreement with Loomis, Sayles & Company, LP (“Loomis Sayles”) to manage a portion of the Equity Fund’s assets.Loomis Sayles is located at One Financial Center, Boston, MA 02111, and is a registered investment adviser.Loomis Sayles manages equity and fixed income strategies for institutional investors and mutual funds.As of December 31, 2010 , Loomis Sayles had approximately $ 151.6 billion in assets under management. Portfolio Managers – Arthur Barry, CFA, James Carroll, CFA, and Warren N. Koontz, CFA, CIC. Arthur Barry, CFA, James Carroll, CFA, and Warren N. Koontz, CFA, CIC are the co-Portfolio Managers for the segment of the Equity Fund’s assets managed by Loomis Sayles. § Mr. Barry is Vice President and Portfolio Manager.He has 15 years of investment management experience, and joined Loomis, Sayles in 2005. § Mr. Carroll is Vice President and Portfolio Manager.He has 34 years of investment management experience, and joined Loomis, Sayles in 1996. § Mr. Koontz is Vice President and Portfolio Manager.He has 25 years of investment experience, and joined Loomis, Sayles in 1995. The Manager also has entered into a Sub-advisory Agreement with Loomis Sayles to manage a portion of the Strategic Income Fund’s assets. Portfolio Managers - Peter W. Palfrey, CFA and Richard G. Raczkowski.Peter W. Palfrey and Richard G. Raczkowski are the co-Portfolio Managers for the segment of the Strategic Income Fund’s assets managed by Loomis Sayles. § Mr. Palfrey is Vice President of Loomis, Sayles & Company and portfolio manager for the Loomis Sayles fixed-income group. He started his investment career in 1983; he joined Loomis Sayles in June 2001 and has been a portfolio manager since he joined the firm. Prior to Loomis Sayles, he worked for Back Bay Advisors from 1993 through May 2001 as senior vice president and portfolio manager and, before that, for MONY Capital Management as investment vice president and portfolio manager.Mr. Palfrey earned a BA from Colgate University. § Mr. Raczkowski is Vice President of Loomis, Sayles & Company and portfolio manager for the fixed-income group. He began his investment career in 1984; he joined Loomis Sayles in June 2001 and has been a portfolio manager since he joined the firm. Prior to Loomis Sayles, he served as vice president for Back Bay Advisors from 1998 through 2001.Mr. Rackowski has also served a senior consultant at both Hagler Bailly Consulting and EDS Management Consulting/A.T. Kearney. He also has experience as an economist and industry analyst for DRI McGraw-Hill.Mr. Raczkowski earned a BA from the University of Massachusetts and an MBA from Northeastern University. SMH Capital Advisors, Inc. The Manager has entered into a Sub-advisory Agreement with SMH Capital Advisors, Inc. to manage a portion of the Strategic Income Fund’s assets.SMH Capital Advisors is located at 600 Travis, Suite 3100, Houston, Texas 77002, and is a registered investment adviser.SMH Capital Advisors specializes in fixed-income portfolio management services for individuals, corporations and fiduciaries, including money managers and registered investment advisers, pensions, endowments and trusts.As of December 31, 2010, SMH Capital Advisors had approximately $ billion in assets under management. Portfolio Managers - Jeff Cummer and Dwayne Moyers . Jeff Cummer and Dwayne Moyers are the co-Portfolio Managers for the segment of the Strategic Income Fund’s assets managed by SMH Capital Advisors. § Mr. Cummer is the founder, President and Senior Portfolio Manager of SMH Capital Advisors, and has been with the firm since 1989. § Mr. Moyers is the Chief Investment Officer and a Senior Portfolio Manager of SMH Capital Advisors, and has been with the firm since 1991. ***** A discussion regarding the basis for the Board of Trustees’ renewal of the Management Agreements and the Sub-advisory Agreements with London Company of Virginia, Pictet Asset Management, Ltd., SMH Capital Advisors, Inc., and Loomis, Sayles & Company, LP (with respect to the Strategic Income Fund) is available in the Funds’ annual report to shareholders for the fiscal year ended December 31, 2010.A discussion regarding the basis for the Board of Trustees’ approval of the Sub-advisory Agreements with Loomis, Sayles & Company, LP (with respect to the Equity Fund) and Victory Capital Management, Inc. will be contained in the Funds’ semi-annual report to shareholders for the fiscal period ending June 30, 2011 . If you invest in the Funds through a financial intermediary, the policies and fees for transacting business may be different than those described in this Prospectus.Some financial intermediaries may charge transaction fees and may set different minimum investments or limitations on buying or selling shares.Some financial intermediaries do not charge a direct transaction fee, but instead charge a fee for services such as sub-transfer agency, accounting and/or shareholder services that the financial intermediary provides on a Fund’s behalf.This fee may be based on the number of accounts or may be a percentage of the average value of a Fund’s shareholder accounts for which the financial intermediary provides services.Each Fund may pay a portion of this fee, which is intended to compensate the financial intermediary for providing the same services that would otherwise be provided by the Fund’s transfer agent or other service providers if the shares were purchased directly from the Fund.To the extent that these fees are not paid by a Fund, the Manager may pay a fee to Financial Intermediaries for such services. To the extent that the Manager, not the Funds, pays a fee to a financial intermediary for distribution or shareholder servicing, the Manager may consider a number of factors in determining the amount of payment associated with such services, including the amount of sales, assets invested in the Funds and the nature of the services provided by the financial intermediary.Although neither the Funds nor the Manager pays for the Funds to be included in a Financial Intermediary’s “preferred list” or other promotional program, some Financial Intermediaries that receive compensation as described above may have such programs in which the Funds may be included.Financial Intermediaries that receive these types of payments may have a conflict of interest in recommending or selling a Fund’s shares rather than other mutual funds, particularly where such payments exceed those associated with other funds.The Funds may from time to time purchase securities issued by financial intermediaries that provide such services; however, in selecting investments for a Fund, no preference will be shown for such securities. FINANCIAL HIGHLIGHTS The following tables are intended to help you better understand the financial performance of each Fund since its inception.Certain information reflects financial results for a single share.The total returns in the tables represent the rate that you would have earned (or lost) on an investment in each Fund, assuming reinvestment of all dividends and distributions.The information was audited by , independent registered public accounting firm, whose report, along with each Fund’s financial statements, is included in the Funds’ Annual Report to Shareholders, which is available upon request and without charge. [financial highlights to be supplied] PRIVACY POLICY The following is a description of the Funds’ policies regarding disclosure of nonpublic personal information that you provide to the Funds or that the Funds collect from other sources. In the event that you hold shares of a Fund through a broker-dealer or other financial intermediary, the privacy policy of your financial intermediary would govern how your nonpublic personal information would be shared with nonaffiliated third parties. Categories of Information the Funds Collect. The Funds collect the following nonpublic personal information about you: · Information the Funds receive from you on applications or other forms, correspondence, or conversations (such as your name, address, phone number, social security number, and date of birth); and · Information about your transactions with the Funds, their affiliates, or others (such as your account number and balance, payment history, cost basis information, and other financial information). Categories of Information the Funds Disclose. The Funds do not disclose any nonpublic personal information about their current or former shareholders to unaffiliated third parties, except as required or permitted by law. The Funds are permitted by law to disclose all of the information they collect, as described above, to service providers (such as the Funds’ custodian, administrator, transfer agent, accountant and legal counsel) to process your transactions and otherwise provide services to you. Disposal of Information. The Funds, through their transfer agent, have taken steps to reasonably ensure that the privacy of your nonpublic personal information is maintained at all times, including in connection with the disposal of information that is no longer required to be maintained by the Funds. Such steps shall include whenever possible, shredding paper documents and records prior to disposal, requiring off-site storage vendors to shred documents maintained in such locations prior to disposal, and erasing and/or obliterating any data contained on electronic media in such a manner that the information can no longer be read or reconstructed. Confidentiality and Security. The Funds restrict access to your nonpublic personal information to those persons who require such information to provide products or services to you. The Funds maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your nonpublic personal information. FOR MORE INFORMATION You can find additional information about the Funds in the following documents: Annual and Semi-Annual Reports: While the Prospectus describes each Fund’s potential investments, the Annual and Semi-Annual Reports to shareholders detail each Fund’s actual investments as of their report dates. The reports may also include a discussion by the Funds’ management of recent market conditions, economic trends, and investment strategies that significantly affected a Fund’s performance during the reporting period. Statement of Additional Information (SAI): The SAI supplements the Prospectus and contains detailed information about the Funds and their investment restrictions, risks and policies and operations, including the Funds’ policies and procedures relating to the disclosure of portfolio holdings by the Funds’ affiliates. A current SAI for the Funds is on file with the Securities and Exchange Commission and is incorporated into this Prospectus by reference, which means it is considered part of this Prospectus. You can get free copies of the current SAI and the Funds’ Annual and Semi Annual Reports, by contacting Shareholder Services at (866) 616-4848. You may also request other information about the Funds and make shareholder inquiries. Alternatively, the Funds’ SAI and Annual and Semi-Annual Reports to Shareholders also will be made available, free of charge, at the Funds’ web site at www.3to1funds.com. You may review and copy information about the Funds (including the SAI and other reports) at the Securities and Exchange Commission (“SEC”) Public Reference Room in Washington, D.C. Call the SEC at 1-202-551-8090 for room hours and operation. You may also obtain reports and other information about the Funds on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov, and copies of this information may be obtained, after paying a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Section, Washington, D.C. 20549-1520. Investment Company Act #811-21237 3 to 1 Diversified Equity Fund (FMREX) 3 to 1 Strategic Income Fund (FMRIX) Each a Series of the Unified Series Trust STATEMENT OF ADDITIONAL INFORMATION , 2011 This Statement of Additional Information (“SAI”) is not a prospectus. It should be read in conjunction with the Prospectus of the 3 to 1 Diversified Equity Fund and 3 to 1 Strategic Income Fund (collectively, the “Funds”), dated , 2011. This SAI incorporates by reference the Funds’ Annual Report to Shareholders for the fiscal period ended December 31, 2009 (“Annual Report”).A free copy of the Prospectus or Annual Report can be obtained by writing Huntington Asset Services, Inc., the Funds’ transfer agent, at P.O. Box 6110, Indianapolis, Indiana 46206-6110, or by calling Shareholder Services at (866) 616-4848. TABLE OF CONTENTS PAGE DESCRIPTION OF THE TRUST AND FUNDS 1 ADDITIONAL INFORMATION ABOUT FUND INVESTMENTS AND RISK CONSIDERATIONS 2 INVESTMENT LIMITATIONS 23 INVESTMENT MANAGEMENT 25 TRUSTEES AND OFFICERS 35 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 42 PORTFOLIO TURNOVER 42 ANTI-MONEY LAUNDERING COMPLIANCE PROGRAM 42 PORTFOLIO TRANSACTIONS AND BROKERAGE 43 DISCLOSURE OF PORTFOLIO HOLDINGS 45 DETERMINATION OF NET ASSET VALUE 46 REDEMPTION IN-KIND 48 STATUS AND TAXATION OF THE FUNDS 48 CUSTODIAN 50 TRANSFER AGENT, FUND ACCOUNTING AGENT, AND ADMINISTRATOR 51 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 52 DISTRIBUTOR 52 DISTRIBUTION PLAN 52 PROXY VOTING POLICIES 53 FINANCIAL STATEMENTS 55 APPENDIX A- DESCRIPTION OF BOND RATINGS 56 DESCRIPTION OF THE TRUST AND FUNDS The 3 to 1 Diversified Equity Fund (the “Equity Fund”) and 3 to 1 Strategic Income Fund (the “Strategic Income Fund”) (each a “Fund” and, collectively the “Funds”) were organized as diversified series of Unified Series Trust (the “Trust”) on December 10, 2007. The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust filed on October 17, 2002 (the “Trust Agreement”). The Trust Agreement permits the Trustees to issue an unlimited number of shares of beneficial interest of separate series without par value. The Funds are among the series of the Trust currently authorized by the Trustees. The investment adviser to each Fund is Envestnet Asset Management, Inc. (the “Manager”). The Funds are managed using a “manager of managers” structure, under which, subject to supervision by the Board of Trustees of the Trust, the Manager selects various sub-advisers to manage a portion of each Fund’s assets.Accordingly, the Manager has entered into sub-advisory agreements with each of following entities to serve as sub-adviser to the applicable Fund (each, a “Sub-adviser” and collectively, the “Sub-advisers”): Equity Fund: London Company of Virginia Pictet Asset Management, Ltd. Victory Capital Management, Inc. Loomis, Sayles & Company, LP Strategic Income Fund: SMH Capital Advisors, Inc. Loomis, Sayles & Company, LP For additional information about the manager of manager structure, see “Overview” and “Management of the Funds” in the Prospectus, and “Investment Management” in this SAI. The Funds do not issue share certificates. All shares are held in non-certificated form registered on the books of the Funds and Huntington Asset Services, the Funds’ transfer agent (the “Transfer Agent”) for the account of the shareholder. Each share of a Fund represents an equal proportionate interest in the assets and liabilities belonging to that Fund with each other share of that Fund and is entitled to such dividends and distributions out of income belonging to the Fund as are declared by the Trustees. Each share has the same voting and other rights and preferences as any other shares of any series of the Trust with respect to matters that affect the Trust as a whole. The shares do not have cumulative voting rights or any preemptive or conversion rights, and the Trustees have the authority from time to time to divide or combine the shares of any series into a greater or lesser number of shares of that series so long as the proportionate beneficial interest in the assets belonging to that series and the rights of shares of any other series are in no way affected. Each Fund currently offers one class of shares, and may offer additional classes of shares in the future. In case of any liquidation of a series, the holders of shares of the series being liquidated will be entitled to receive as a class a distribution out of the assets, net of the liabilities, belonging to that Fund.Expenses attributable to any Fund are borne by that Fund. Any general expenses of the Trust not readily identifiable as belonging to a particular fund are allocated by or under the direction of the Trustees in such manner as the Trustees determine to be fair and equitable. No shareholder is liable to further calls or to assessment by the Trust without his or her express consent. Any Trustee of the Trust may be removed by vote of the shareholders holding not less than two-thirds of the outstanding shares of the Trust. The Trust does not hold an annual meeting of shareholders. When matters are submitted to shareholders for a vote, each shareholder is entitled to one vote for each whole share he owns and fractional votes for fractional shares he owns. All shares of the Funds have equal voting rights and liquidation rights. The Trust Agreement can be amended by the Trustees, except that certain amendments that could adversely affect the rights of shareholders must be approved by the shareholders affected.All shares of each Fund are subject to involuntary redemption if the Trustees determine to liquidate the Fund.The Fund will provide notice to the shareholders if the Board determines, in its sole judgment, to liquidate the Fund, but the Fund will not be required to obtain shareholder approval prior to such liquidation.An involuntary liquidation will create a capital gain or a capital loss, which may have tax consequences about which you should consult your tax adviser. For information concerning the purchase and redemption of shares of the Funds, see “How to Buy Shares” and “How to Redeem Shares” in the Funds’ Prospectus. For a description of the methods used to determine the share price and value of the Funds’ assets, see “Determination of Net Asset Value” in the Funds’ Prospectus and in this SAI. Each Fund may authorize one or more brokers and other intermediaries to receive, on its behalf, purchase and redemption orders. Such brokers would be permitted to designate other intermediaries to receive purchase and redemption orders on behalf of such Fund. A Fund will be deemed to have received a purchase or redemption order when an authorized broker or, if applicable, a broker’s authorized designee, receives the order. Customer orders will be priced at the applicable Fund’s net asset value next computed after the orders are received by an authorized broker or such broker’s authorized designee, and accepted by the Fund. ADDITIONAL INFORMATION ABOUT FUND INVESTMENTS AND RISK CONSIDERATIONS This section contains additional information regarding some of the investments the Funds may make and some of the techniques they may use.Each of the Equity Fund and Strategic Income Fund may invest in the types of securities described in the Prospectus and this SAI. A.Equity Securities.Equity securities include common stocks and preferred stocks of domestic and foreign companies, common stock equivalents, equity REITs, and securities of other investment companies and exchange-traded funds (“ETFs”) that invest primarily in equity securities.Common stock equivalents include rights, warrants, and convertible securities (including convertible preferred stocks and when-issued securities). Warrants are options to purchase equity securities at a specified price valid for a specific time period. Rights are similar to warrants, but normally have a short duration and are distributed by the issuer to its shareholders. Warrants are instruments that entitle the holder to buy underlying equity securities at a specific price for a specific period of time. A warrant tends to be more volatile than its underlying securities and ceases to have value if it is not exercised prior to its expiration date. In addition, changes in the value of a warrant do not necessarily correspond to changes in the value of its underlying securities. B.Convertible Securities.A convertible security is a bond, debenture, note, preferred stock or other security that may be converted into or exchanged for a prescribed amount of common stock of the same or a different issuer within a particular period of time at a specified price or formula.A convertible security entitles the holder to receive interest generally paid or accrued on debt or the dividend paid on preferred stock until the convertible security matures or is redeemed, converted or exchanged.Convertible securities have several unique investment characteristics, such as (a)higher yields than common stocks, but lower yields than comparable nonconvertible securities, (b)a lesser degree of fluctuation in value than the underlying stock since they have fixed income characteristics, and (c)the potential for capital appreciation if the market price of the underlying common stock increases.A convertible security might be subject to redemption at the option of the issuer at a price established in the convertible security’s governing instrument.If a convertible security held by a Fund is called for redemption, the Fund may be required to permit the issuer to redeem the security, convert it into the underlying common stock or sell it to a third party. C.Preferred Stock.Preferred stock represents an equity or ownership interest in an issuer. Preferred stock normally pays dividends at a specified rate and has precedence over common stock in the event the issuer is liquidated or declares bankruptcy.However, in the event an issuer is liquidated or declares bankruptcy, the claims of owners of bonds take precedence over the claims of those who own preferred and common stock.Preferred stock, unlike common stock, often has a stated dividend rate payable from the corporation’s earnings.Preferred stock dividends may be cumulative or non-cumulative, participating, or auction rate. “Cumulative” dividend provisions require all or a portion of prior unpaid dividends to be paid before dividends can be paid to the issuer’s common stock.“Participating” preferred stock may be entitled to a dividend exceeding the stated dividend in certain cases.“Auction Rate” preferred stock is a floating rate preferred stock with the dividend rate reset by Dutch auction, typically every seven, 28, 35 or 49 days.The dividend rate on auction rate preferred stock usually is subject to a maximum rate.If interest rates rise, the fixed dividend on preferred stocks may be less attractive, causing the price of such stocks to decline.Preferred stock may have mandatory sinking fund provisions, as well as provisions allowing the stock to be called or redeemed, which can limit the benefit of a decline in interest rates.Preferred stock is subject to many of the risks to which common stock and debt securities are subject. D.Corporate Debt Securities.Corporate debt securities are bonds or notes issued by domestic and foreign corporations and other business organizations, including business trusts, in order to finance their credit needs.Corporate debt securities include commercial paper, which consists of short term (usually from one to two hundred seventy days) unsecured promissory notes issued by corporations in order to finance their current operations.The Manager considers corporate debt securities to be of investment grade quality if they are rated BB+ or higher by Standard& Poor’s Ratings Group (“S&P”), Ba1 or higher by Moody’s Investors Services, Inc. (“Moody’s”), or if unrated, determined by the Manager or the applicable Sub-adviser to be of comparable quality.Investment grade debt securities generally have adequate to strong protection of principal and interest payments.In the lower end of this category, credit quality may be more susceptible to potential future changes in circumstances and the securities have speculative elements.A description of the rating categories is contained in the Appendix A. E.High Yield Debt Securities (“Junk Bonds”).Junk bonds are debt securities that are rated below investment grade.The widespread expansion of government, consumer and corporate debt within the U.S. economy has made the corporate sector, especially cyclically sensitive industries, more vulnerable to economic downturns or increased interest rates.An economic downturn could severely disrupt the market for high yield securities and adversely affect the value of outstanding securities and the ability of the issuers to repay principal and interest. The prices of high yield securities have been found to be more sensitive to interest rate changes than higher-rated investments, and more sensitive to adverse economic changes or individual corporate developments.Also, during an economic downturn or substantial period of rising interest rates, highly leveraged issuers may experience financial stress which would adversely affect their ability to service their principal and interest payment obligations, to meet projected business goals, and to obtain additional financing.If the issuer of a security owned by a Fund defaulted, the Fund could incur additional expenses to seek recovery.In addition, periods of economic uncertainty and changes can be expected to result in increased volatility of market prices of high yield securities and a Fund’s net asset value.Furthermore, in the case of high yield securities structured as zero coupon or pay-in-kind securities, their market prices are affected to a greater extent by interest rate changes and thereby tend to be more volatile than securities which pay interest periodically and in cash.High yield securities also present risks based on payment expectations.For example, high yield securities may contain redemption or call provisions.If an issuer exercises these provisions in a declining interest rate market, the Fund would have to replace the security with a lower yielding security, resulting in a decreased return for investors.Conversely, a high yield securities value will decrease in a rising interest rate market, as will the value of the Fund’s assets.If the Fund experiences unexpected net redemptions, this may force it to sell its high yield securities without regard to their investment merits, thereby decreasing the asset base upon which the Fund’s expenses can be spread and possibly reducing the Fund’s rate of return. In addition, to the extent that there is no established retail secondary market, there may be thin trading of high yield securities, and this may have an impact on a Fund’s ability to accurately value high yield securities and the Fund’s assets and on the Fund’s ability to dispose of the securities.Adverse publicity and investor perception, whether or not based on fundamental analysis, may decrease the values and liquidity of high yield securities especially in a thinly traded market. There are also special tax considerations associated with investing in high yield securities structured as zero coupon or pay-in-kind securities.For example, each Fund reports the interest on these securities as income even though it receives no cash interest until the security’s maturity or payment date.Also, the shareholders are taxed on this interest even if the Fund does not distribute cash to them.Therefore, in order to pay taxes on this interest, shareholders may have to redeem some of their shares to pay the tax or the Fund may sell some of its assets to distribute cash to shareholders.These actions are likely to reduce the Fund’s assets and may thereby increase its expense ratio and decrease its rate of return. Finally, there are risks involved in applying credit ratings as method for evaluating high yield securities.For example, credit ratings evaluate the safety of principal and interest payments, not market value risk of high yield securities.Also, since credit rating agencies may fail to timely change the credit ratings to reflect subsequent events, each Fund (through the Manager and applicable Sub-adviser) will continuously monitor the issuers of high yield securities to determine if the issuers will have sufficient cash flow and profits to meet required principal and interest payments, and to assure the securities liquidity so the Fund can meet redemption requests. F.Floating Rate, Inverse Floating Rate, and Index Obligations. Each Fund may invest in debt securities with interest payments or maturity values that are not fixed, but float in conjunction with (or inversely to) an underlying index or price.These floating rate, inverse floating rate and index obligations are considered to be instruments which are commonly known as derivatives.They may be backed by U.S. government or corporate issuers, or by collateral such as mortgages.In certain cases, a change in the underlying index or price may have a leveraging effect on the periodic coupon payments, creating larger possible swings in the prices of such securities than would be expected when taking into account their maturities alone.The indices and prices upon which such securities can be based include interest rates, currency rates and commodities prices.Each Fund may invest in instruments whose value is computed based on a multiple of the change in price or value of an asset (or of an index of or relating to assets), provided the relevant asset or assets are eligible for investment by the Fund.To the extent a Fund invests in instruments whose value is computed based on such a multiple, a leverage factor is involved, which can result in high volatility and significant losses.See, “Derivatives” above. Floating rate securities pay interest according to a coupon which is reset periodically.The reset mechanism may be formula based, or reflect the passing through of floating interest payments on an underlying collateral pool.The coupon is usually reset daily, weekly, monthly, quarterly or semi-annually, but other schedules are possible.Floating rate obligations generally exhibit a low price volatility for a given stated maturity or average life because their coupons adjust with changes in interest rates.If their underlying index is not an interest rate, or the reset mechanism lags the movement of rates in the current market, greater price volatility may be experienced. Inverse floating rate securities are similar to floating rate securities except that their coupon payments vary inversely with an underlying index by use of a formula.Inverse floating rate securities tend to exhibit greater price volatility than other floating rate securities.Because the changes in the coupon are usually negatively correlated with changes in overall interest rates, interest rate risk and price volatility on inverse floating rate obligations can be high, especially if leverage is used in the formula.Index securities pay a fixed rate of interest, but have a maturity value that varies by formula, so that when the obligation matures, a gain or loss is realized.The risk of index obligations depends on the volatility of the underlying index, the coupon payment and the maturity of the obligation. G.U.S. Government Obligations. “U.S. Government obligations” include securities which are issued or guaranteed by the United States Treasury, by various agencies of the United States Government, and by various instrumentalities which have been established or sponsored by the United States Government. U.S. Treasury obligations are backed by the “full faith and credit” of the United States Government. U.S. Treasury obligations include Treasury bills, Treasury notes, and Treasury bonds. U.S. Treasury obligations also include the separate principal and interest components of U.S. Treasury obligations which are traded under the Separate Trading of Registered Interest and Principal of Securities (“STRIPS”) program. Agencies or instrumentalities established by the United States Government include the Federal Home Loan Banks, the Federal Land Bank, the Government National Mortgage Association (“GNMA”), the Federal National Mortgage Association (“FNMA”), the Federal Home Loan Mortgage Corporation, the Student Loan Marketing Association, the Small Business Administration, the Bank for Cooperatives, the Federal Intermediate Credit Bank, the Federal Financing Bank, the Federal Farm Credit Banks, the Federal Agricultural Mortgage Corporation, the Resolution Funding Corporation, the Financing Corporation of America and the Tennessee Valley Authority. Some of these securities are supported by the full faith and credit of the United States Government while others are supported only by the credit of the agency or instrumentality, which may include the right of the issuer to borrow from the United States Treasury. In the case of securities not backed by the full faith and credit of the United States, the investor must look principally to the agency issuing or guaranteeing the obligation for ultimate repayment, and may not be able to assert a claim against the United States in the event the agency or instrumentality does not meet its commitments. Shares of the Funds are not guaranteed or backed by the United States Government. STRIPS are U.S. Treasury bills, notes and bonds that have been issued without interest coupons or stripped of their unmatured interest coupons, interest coupons that have been stripped from such U.S. Treasury securities, and receipts or certificates representing interests in such stripped U.S. Treasury securities and coupons. A STRIP security pays no interest in cash to its holder during its life although interest is accrued for federal income tax purposes. Its value to an investor consists of the difference between its face value at the time of maturity and the price for which it was acquired, which is generally an amount significantly less than its face value. Investing in STRIPS may help to preserve capital during periods of declining interest rates. STRIPS do not entitle the holder to any periodic payments of interest prior to maturity. Accordingly, such securities usually trade at a deep discount from their face or par value and will be subject to greater fluctuations of market value in response to changing interest rates than debt obligations of comparable maturities which make periodic distributions of interest. On the other hand, because there are no periodic interest payments to be reinvested prior to maturity, STRIPS eliminate the reinvestment risk and lock in a rate of return to maturity. Current federal tax law requires that a holder of a STRIP security accrue a portion of the discount at which the security was purchased as income each year even though the Fund received no interest payment in cash on the security during the year. H.Mortgage-Backed Securities and Mortgage Loans. Mortgage-backed securities represent an interest in a pool of mortgages.These securities, including securities issued by FNMA and GNMA, provide investors with payments consisting of both interest and principal as the mortgages in the underlying mortgage pools are repaid.Unscheduled or early payments on the underlying mortgages may shorten the securities’ effective maturities.The average life of securities representing interests in pools of mortgage loans is likely to be substantially less than the original maturity of the mortgage pools as a result of prepayments or foreclosures of such mortgages.Prepayments are passed through to the registered holder with the regular monthly payments of principal and interest, and have the effect of reducing future payments.To the extent the mortgages underlying a security representing an interest in a pool of mortgages are prepaid, a Fund may experience a loss (if the price at which the respective security was acquired by the Fund was at a premium over par, which represents the price at which the security will be sold upon prepayment).In addition, prepayments of such securities held by a Fund will reduce the share price of the Fund to the extent the market value of the securities at the time of prepayment exceeds their par value.Furthermore, the prices of mortgage-backed securities can be significantly affected by changes in interest rates.Prepayments may occur with greater frequency in periods of declining mortgage rates because, among other reasons, it may be possible for mortgagors to refinance their outstanding mortgages at lower interest rates.In such periods, it is likely that any prepayment proceeds would be reinvested by the Fund at lower rates of return. Each Fund may enter into repurchase agreements that are collateralized by residential, multifamily or commercial mortgage loans, home equity loans, servicing rights in respect of mortgage loans, and direct or indirect interests in mortgage loans.The collateral may include both fixed-rate mortgages and adjustable rate mortgages (“ARMs”).When interest rates decline, the value of a fixed-rate mortgage can be expected to rise.Conversely, when interest rates rise, the value of a fixed-rate mortgage can be expected to decline.Both fixed-rate mortgage loans and ARMs may be subject to a greater rate of principal prepayments in a declining interest rate environment.For example, if prevailing interest rates fall significantly, mortgagors may refinance fixed-rate mortgages at lower interest rates.ARMs could be subject to higher prepayment rates than if prevailing interest rates remain constant or decline because the availability of fixed-rate mortgage loans at competitive interest rates may encourage mortgagors to refinance their ARMs to “lock-in” a lower fixed interest rate. Conversely, if prevailing interest rates rise significantly, ARMs may prepay at lower rates than if prevailing rates remain at or below those in effect at the time such ARMs were originated.There can be no certainty as to the rate of prepayments on the fixed-rate mortgages or ARMs in either stable or changing interest rate environments.In addition, there can be no certainty as to whether increases in the principal balances of the ARMs due to the addition of deferred interest may result in a default rate higher than that on ARMs that do not provide for negative amortization.Other factors affecting prepayment of ARMs include changes in mortgagors’ housing needs, job transfers, unemployment, mortgagors’ net equity in the mortgage properties and servicing decisions.Finally, all mortgage loans may be affected by changes in the value of the property securing the mortgage. I.Collateralized Mortgage Obligations (“CMOs”).CMOs are securities collateralized by mortgages or mortgage-backed securities.CMOs are issued with a variety of classes or series, which have different maturities and are often retired in sequence.CMOs may be issued by governmental or non-governmental entities such as banks and other mortgage lenders.Non-government securities may offer a higher yield but also may be subject to greater price fluctuation than government securities.Investments in CMOs are subject to the same risks as direct investments in the underlying mortgage and mortgage-backed securities.In addition, in the event of a bankruptcy or other default of an entity who issued the CMO held by a Fund, the Fund could experience both delays in liquidating its position and losses. J.Asset-Backed and Receivable-Backed Securities.Asset-backed and receivable-backed securities are undivided fractional interests in pools of consumer loans (unrelated to mortgage loans) held in a trust.Payments of principal and interest are passed through to certificate holders and are typically supported by some form of credit enhancement, such as a letter of credit, surety bond, limited guaranty or senior/subordination.The degree of credit enhancement varies, but generally amounts to only a fraction of the asset-backed or receivable-backed security’s par value until exhausted.If the credit enhancement is exhausted, certificate holders may experience losses or delays in payment if the required payments of principal and interest are not made to the trust with respect to the underlying loans.The value of these securities also may change because of changes in the market’s perception of the creditworthiness of the servicing agent for the loan pool, the originator of the loans or the financial institution providing the credit enhancement.Asset-backed and receivable-backed securities are ultimately dependent upon payment of consumer loans by individuals, and the certificate holder generally has no recourse against the entity that originated the loans.The underlying loans are subject to prepayments which shorten the securities’ weighted average life and may lower their return.As prepayments flow through at par, total returns would be affected by the prepayments: if a security were trading at a premium, its total return would be lowered by prepayments, and if a security were trading at a discount, its total return would be increased by prepayments. K.Zero Coupon and Pay-in-Kind Bonds.Corporate debt securities and municipal obligations include so-called “zero coupon” bonds and “pay-in-kind” bonds.Zero coupon bonds do not make regular interest payments.Instead they are sold at a deep discount from their face value.A Fund will accrue income on such bonds for tax and accounting purposes, in accordance with applicable law.This income will be distributed to shareholders.Because no cash is received at the time such income is accrued, a Fund may be required to liquidate other portfolio securities to satisfy its distribution obligations.Because a zero coupon bond does not pay current income, its price can be very volatile when interest rates change.In calculating its dividend, a Fund takes into account as income a portion of the difference between a zero coupon bond’s purchase price and its face value.Certain types of CMOs pay no interest for a period of time and therefore present risks similar to zero coupon bonds. Pay-in-kind bonds allow the issuer, at its option, to make current interest payments on the bonds either in cash or in additional bonds.The value of zero coupon bonds and pay-in-kind bonds is subject to greater fluctuation in response to changes in market interest rates than bonds which make regular payments of interest.Both of these types of bonds allow an issuer to avoid the need to generate cash to meet current interest payments.Accordingly, such bonds may involve greater credit risks than bonds which make regular payment of interest.Even though zero coupon bonds and pay-in-kind bonds do not pay current interest in cash, each Fund is required to accrue interest income on such investments and to distribute such amounts at least annually to shareholders.Thus, a Fund could be required at times to liquidate other investments in order to satisfy its dividend requirements. L.Financial Service Industry Obligations.Financial service industry obligations include among others, the following: (1)Certificates of Deposit.Certificates of deposit are negotiable certificates evidencing the indebtedness of a commercial bank or a savings and loan association to repay funds deposited with it for a definite period of time (usually from fourteen days to one year) at a stated or variable interest rate. (2)Time Deposits.Time deposits are non-negotiable deposits maintained in a banking institution or a savings and loan association for a specified period of time at a stated interest rate.Time deposits are considered to be illiquid prior to their maturity. (3)Bankers’ Acceptances.Bankers’ acceptances are credit instruments evidencing the obligation of a bank to pay a draft which has been drawn on it by a customer, which instruments reflect the obligation both of the bank and of the drawer to pay the face amount of the instrument upon maturity. M.Commercial Paper. Commercial paper consists of short-term (usually from one to two hundred seventy days) unsecured promissory notes issued by corporations in order to finance their current operations. Certain notes may have floating or variable rates. Unless deemed liquid by Manager (or a Sub-adviser as applicable) variable and floating rate notes with a demand notice period exceeding seven days generally are considered illiquid and, therefore, subject to the Trust’s prohibition on illiquid investments (see “Investment Limitations” below). N.Repurchase Agreements.A repurchase agreement is a short term investment in which the purchaser (i.e., a Fund) acquires ownership of a security or other asset and the seller agrees to repurchase the security or other asset at a future time at a set price, thereby determining the yield during the purchaser’s holding period (usually not more than seven days from the date of purchase).Any repurchase transaction in which a Fund engages will require full collateralization of the seller’s obligation during the entire term of the repurchase agreement.In the event of a bankruptcy or other default of the seller, a Fund could experience both delays in liquidating, or an inability to liquidate, the underlying security or other asset and losses in value.However, each Fund intends to enter into repurchase agreements only with the custodian, other banks with assets of $1 billion or more and registered securities dealers or their affiliates determined by a Sub-adviser or the Manager to be creditworthy (each a “Counterparty”).The Adviser monitors the creditworthiness of the banks and securities dealers with which each Fund engages in repurchase transactions. Repurchase agreements may be collateralized with securities or other assets.To the extent that a Fund enters into repurchase agreements collateralized by cash; obligations of the U.S. government or by an agency of the U.S. government (which may be of any maturity); and securities that at the time the repurchase agreement is entered into are rated in the highest rating category by at least one nationally recognized statistical rating organization or, if unrated, determined by the Manager or applicable Sub-adviser to be of comparable quality (collectively, “Qualifying Collateral”); and otherwise satisfies the requirements of Rule 5b-3 under the Investment Company of 1940, as amended (the “1940 Act”), the acquisition of the repurchase agreement will be deemed to be the acquisition of the underlying securities for purposes of Sections 5 and 12(d)(3) of the 1940 Act.To the extent that a repurchase agreement is collateralized by other than Qualifying Collateral (hereinafter, “Non-Qualifying Collateral”), the acquisition of the repurchase agreement will be deemed to be the acquisition of the securities of the Counterparty for purposes of Sections 5 and 12(d)(3) of the 1940 Act.For this reason, with respect to any one broker or its affiliates in the aggregate, neither Fund will invest more than 5% of its total assets in repurchase agreements collateralized by Non-Qualifying Collateral and other securities issued by the same broker-dealer. O.Foreign Securities. General.Investing in securities of foreign companies and countries involves certain considerations and risks that are not typically associated with investing in U.S. government securities and securities of domestic companies.There may be less publicly available information about a foreign issuer than a domestic one, and foreign companies are not generally subject to uniform accounting, auditing and financial standards and requirements comparable to those applicable to U.S. companies.There may also be less government supervision and regulation of foreign securities exchanges, brokers and listed companies than exists in the United States.Interest and dividends paid by foreign issuers may be subject to withholding and other foreign taxes, which may decrease the net return on such investments as compared to dividends and interest paid to the Fund by domestic companies or the U.S. government.There may be the possibility of expropriations, seizure or nationalization of foreign deposits, confiscatory taxation, political, economic or social instability or diplomatic developments that could affect assets of the Fund held in foreign countries.The establishment of exchange controls or other foreign governmental laws or restrictions could adversely affect the payment of obligations. In addition, investing in foreign securities will generally result in higher commissions than investing in similar domestic securities. Decreases in the value of currencies of the foreign countries in which a Fund will invest relative to the U.S. dollar will result in a corresponding decrease in the U.S. dollar value of the Fund’s assets denominated in those currencies (and possibly a corresponding increase in the amount of securities required to be liquidated to meet distribution requirements).Conversely, increases in the value of currencies of the foreign countries in which the Fund invests relative to the U.S. dollar will result in a corresponding increase in the U.S. dollar value of the Fund’s assets (and possibly a corresponding decrease in the amount of securities to be liquidated). Sovereign Debt.Sovereign debt differs from debt obligations issued by private entities in that, generally, remedies for defaults must be pursued in the courts of the defaulting party.Legal recourse is therefore limited.Political conditions, especially a sovereign entity’s willingness to meet the terms of its debt obligations, are of considerable significance.A sovereign debtor’s willingness or ability to repay principal and pay interest in a timely manner may be affected by a variety of factors, including among others, its cash flow situation, the extent of its foreign reserves, the availability of sufficient foreign exchange on the date a payment is due, the relative size of the debt service burden to the economy as a whole, the sovereign debtor’s policy toward principal international lenders and the political constraints to which a sovereign debtor may be subject.A country whose exports are concentrated in a few commodities could be vulnerable to a decline in the international price of such commodities.Another factor bearing on the ability of a country to repay sovereign debt is the level of the country’s international reserves.Fluctuations in the level of these reserves can affect the amount of foreign exchange readily available for external debt payments and, thus, could have a bearing on the capacity of the country to make payments on its sovereign debt. Also, there can be no assurance that the holders of commercial bank loans to the same sovereign entity may not contest payments to the holders of sovereign debt in the event of default under commercial bank loan agreements. Emerging Markets Securities.To the extent that a Fund purchases securities of issuers located in emerging market countries, it could be subject to greater risks because the Fund’s performance may depend on issues other than the performance of a particular issuer.Emerging Market debt instruments are those that are issued by sovereign or corporate entities domiciled in a country which carries a sovereign quality rating below investment grade by either S&P or Moody's or is unrated by both S&P and Moody's or which are denominated in the currencies of such countries. Investing in emerging market securities imposes risks different from, or greater than, risks of investing in foreign developed countries.These risks include: smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; possible repatriation of investment income and capital. In addition, foreign investors may be required to register the proceeds of sales; future economic or political crises could lead to price controls, forced mergers, expropriation or confiscatory taxation, seizure, nationalization, or creation of government monopolies. The currencies of emerging market countries may experience significant declines against the U.S. dollar, and devaluation may occur subsequent to investments in these currencies by a Fund.Inflation and rapid fluctuations in inflation rates have had, and may continue to have, negative effects on the economies and securities markets of certain emerging market countries. Additional risks of emerging markets securities may include: greater social, economic and political uncertainty and instability; more substantial governmental involvement in the economy; less governmental supervision and regulation; unavailability of currency hedging techniques; companies that are newly organized and small; differences in auditing and financial reporting standards, which may result in unavailability of material information about issuers; and less developed legal systems. In addition, emerging securities markets may have different clearance and settlement procedures, which may be unable to keep pace with the volume of securities transactions or otherwise make it difficult to engage in such transactions. Settlement problems may cause a Fund to miss attractive investment opportunities, hold a portion of its assets in cash pending investment, or be delayed in disposing of a portfolio security.Such a delay could result in possible liability to a purchaser of the security. Depositary Receipts. Depositary Receipts represent an ownership interest in securities of foreign companies (an “underlying issuer”) that are deposited with a depositary. Depositary Receipts are not necessarily denominated in the same currency as the underlying securities. Depositary Receipts include American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”), European Depositary Receipts (“EDRs”) and other types of Depositary Receipts (which, together with ADRs, GDRs and EDRs, are hereinafter collectively referred to as “Depositary Receipts”). ADRs are dollar-denominated Depositary Receipts typically issued by a U.S. financial institution and evidence an ownership interest in a security or pool of securities issued by a foreign issuer. ADRs are listed and traded in the United States. EDRs typically are denominated in European currencies, and are designed to trade on the European markets.EDRs, GDRs and other types of Depositary Receipts are typically issued by foreign banks or trust companies, although they also may be issued by U.S. financial institutions, and evidence ownership interests in a security or pool of securities issued by either a foreign or a U.S. corporation. Generally, Depositary Receipts in registered form are designed for use in the U.S. securities market and Depositary Receipts in bearer form are designed for use in securities markets outside the United States. Depositary Receipts may be “sponsored” or unsponsored.” Sponsored Depositary Receipts are established jointly by a depositary and the underlying issuer, whereas unsponsored Depositary Receipts may be established by a depositary without participation by the underlying issuer. Holders of unsponsored Depositary Receipts generally bear all the costs associated with establishing unsponsored Depositary Receipts. In addition, the issuers of the securities underlying unsponsored Depositary Receipts are not obligated to disclose material information in the United States and, therefore, there may be less information available regarding such issuers and there may not be a correlation between such information and the market value of the Depositary Receipts. For purposes of each Fund’s investments policies, the Fund’s investments in Depositary Receipts will be deemed to be an investment in the underlying foreign securities and, thus ADRs are deemed to be foreign securities. P.When-Issued Securities and Securities Purchased On a To-Be-Announced (“TBA”)Basis.Obligations issued on a when-issued or TBA basis are settled by delivery and payment after the date of the transaction, usually within 15 to 45 days. In a TBA transaction, a Fund has committed to purchasing or selling securities for which all specific information is not yet known at the time of the trade, particularly the face amount in transactions involving mortgage-related securities. The Funds will only make commitments to purchase obligations on a when-issued or TBA basis with the intention of actually acquiring the obligations, but a Fund may sell these securities before the settlement date if it is deemed advisable as a matter of investment strategy or in order to meet its obligations, although it would not normally expect to do so. The Funds will purchase securities on a when-issued basis or TBA basis only if delivery and payment for the securities takes place within 120 days after the date of the transaction. Purchases of securities on a when-issued or TBA basis are subject to market fluctuations and their current value is determined in the same manner as other portfolio securities. When effecting such purchases for a Fund, a segregated account of cash or liquid securities of the Fund in an amount sufficient to make payment for the portfolio securities to be purchased will be maintained with the Fund’s Custodian at the trade date and valued daily at market for the purpose of determining the adequacy of the securities in the account. When a segregated account is maintained because a Fund purchases securities on a when-issued or TBA basis, the assets deposited in the segregated account will be valued daily at market for the purpose of determining the adequacy of the securities in the account. If the market value of such securities declines, additional cash or securities will be placed in the account on a daily basis so that the market value of the account will equal the amount of a Fund’s commitments to purchase securities on a when-issued or TBA basis. To the extent funds are in a segregated account, they will not be available for new investment or to meet redemptions. Securities purchased on a when-issued or TBA basis and the securities held in a Fund’s portfolio are subject to changes in market value based upon changes in the level of interest rates (which will generally result in all of those securities changing in value in the same way, i.e., all those securities experiencing appreciation when interest rates decline and depreciation when interest rates rise). Therefore, if in order to achieve higher returns, a Fund remains substantially fully invested at the same time that it has purchased securities on a when-issued or TBA basis, there will be a possibility that the market value of the Fund’s assets will have greater fluctuation. A Fund’s purchase of securities on a when-issued or TBA basis may increase its overall investment exposure and involves a risk of loss if the value of the securities declines prior to the settlement date or if the broker-dealer selling the securities fails to deliver after the value of the securities has risen. When the time comes for a Fund to make payment for securities purchased on a when-issued or TBA basis, the Fund will do so by using then available cash flow, by sale of the securities held in the segregated account, by sale of other securities or, although it would not normally expect to do so, by directing the sale of the securities purchased on a when-issued or TBA basis themselves (which may have a market value greater or less than the Fund’s payment obligation). Q.Shares of Other Investment Companies. Equity securities in which the Funds may invest include shares of other investment companies, including open-end and closed-end funds and exchange-traded funds (“ETFs”).The Funds may invest in inverse ETFs, including leveraged ETFs.Inverse ETFs seek to provide investment results that match a certain percentage of the inverse of the results of a specific index on a daily or monthly basis.The Funds also may invest in ETFs whose portfolios primarily consist of commodities. When a Fund invests in an underlying mutual fund or ETF, the Fund indirectly will bear its proportionate share of any fees and expenses payable directly by the underlying fund. Therefore, the Fund will incur higher expenses, many of which may be duplicative. In addition, the Fund may be affected by losses of the underlying funds and the level of risk arising from the investment practices of the underlying funds (such as the use of leverage by the funds). A Fund has no control over the investments and related risks taken by the underlying funds in which it invests. Because a Fund is not required to hold shares of underlying funds for any minimum period, it may be subject to, and may have to pay, short-term redemption fees imposed by the underlying funds. In addition, a Fund may also incur increased trading costs as a result of the fund upgrading strategy. In addition to risks generally associated with investments in investment company securities, ETFs are subject to the following risks that do not apply to traditional mutual funds: (i) the market price of an ETF’s shares may trade above or below its net asset value; (ii) an active trading market for an ETF’s shares may not develop or be maintained; (iii) the ETF may employ an investment strategy that utilizes high leverage ratios; or (iv) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally. Inverse and leveraged ETFs are subject to additional risks not generally associated with traditional ETFs.To the extent that a Fund invests in inverse ETFs, the value of the Fund’s investment will decrease when the index underlying the ETF’s benchmark rises, a result that is the opposite from traditional equity or bond funds.The net asset value and market price of leveraged or inverse ETFs is usually more volatile than the value of the tracked index or of other ETFs that do not use leverage.This is because inverse and leveraged ETFs use investment techniques and financial instruments that may be considered aggressive, including the use of derivative transactions and short selling techniques.The use of these techniques may cause the inverse or leveraged ETFs to lose more money in market environments that are adverse to their investment strategies than other funds that do not use such techniques. To the extent that a Fund invests in ETFs that invest in commodities, it will be subject to additional risks.Commodities are real assets such as oil, agriculture, livestock, industrial metals, and precious metals such as gold or silver.The values of ETFs that invest in commodities are highly dependent on the prices of the related commodity.The demand and supply of these commodities may fluctuate widely based on such factors as interest rates, investors’ expectation with respect to the rate of inflation, currency exchange rates, the production and cost levels of the producing countries and/or forward selling by such producers, global or regional political, economic or financial events, purchases and sales by central banks, and trading activities by hedge funds and other commodity funds.Commodity ETFs may use derivatives, such as futures, options and swaps, which exposes them to further risks, including counterparty risk (i.e., the risk that the institution on the other side of their trade will default). R.Municipal Securities.Municipal securities are long and short term debt obligations issued by or on behalf of states, territories and possessions of the United States, the District of Columbia and their political subdivisions, agencies, instrumentalities and authorities, as well as other qualifying issuers (including the U.S. Virgin Islands, Puerto Rico and Guam), the income from which is exempt from regular federal income tax and exempt from state tax in the state of issuance.Municipal securities are issued to obtain funds to construct, repair or improve various public facilities such as airports, bridges, highways, hospitals, housing, schools, streets and water and sewer works, to pay general operating expenses or to refinance outstanding debts.They also may be issued to finance various private activities, including the lending of funds to public or private institutions for construction of housing, educational or medical facilities or the financing of privately owned or operated facilities.Municipal securities consist of tax exempt bonds, tax exempt notes and tax exempt commercial paper.Municipal notes, which are generally used to provide short term capital needs and have maturities of one year or less, include tax anticipation notes, revenue anticipation notes, bond anticipation notes and construction loan notes. Tax exempt commercial paper typically represents short term, unsecured, negotiable promissory notes.Each Fund may invest in other municipal securities such as variable rate demand instruments. S.Securities Lending. Each Fund may, from time to time, lend securities on a short-term basis (i.e., for up to seven days) to banks, brokers and dealers and receive as collateral cash, U.S. Government obligations or irrevocable bank letters of credit (or any combination thereof), which collateral will be required to be maintained at all times in an amount equal to at least 100% of the current value of the loaned securities plus accrued interest. It is the present intention of the Trust, which may be changed by the Board of Trustees without shareholder approval, that loans of portfolio securities will not be made with respect to a Fund if as a result the aggregate of all outstanding loans exceeds one-third of the value of the Fund’s total assets. To be acceptable as collateral, letters of credit must obligate a bank to pay amounts demanded by a Fund if the demand meets the terms of the letter. Such terms and the issuing bank must be satisfactory to the Fund. The Funds receive amounts equal to the dividends or interest on loaned securities and also receive one or more of (a) negotiated loan fees, (b) interest on securities used as collateral, or (c) interest on short-term debt securities purchased with such collateral; either type of interest may be shared with the borrower. The Funds may also pay fees to placing brokers as well as custodian and administrative fees in connection with loans. Fees may only be paid to a placing broker provided that the Trustees determine that the fee paid to the placing broker is reasonable and based solely upon services rendered, that the Trustees separately consider the propriety of any fee shared by the placing broker with the borrower, and that the fees are not used to compensate the Manager, a Sub-adviser or any their affiliated persons. Loans of securities involve risks of delay in receiving additional collateral or in recovering the securities lent or even loss of rights in the collateral in the event of the insolvency of the borrower of the securities. The terms of the Funds’ loans must meet applicable tests under the Internal Revenue Code and permit the Funds to reacquire loaned securities on five days’ notice or in time to vote on any important matter. A Fund will have the right to regain record ownership of loaned securities in order to exercise beneficial rights. T.Bank Loans.Bank loans are typically originated, negotiated and structured by a U.S. commercial bank, insurance company, finance company or other financial institution (the “Agent”) for a group of loan investors (“Loan Investors”).The Agent typically administers and enforces the bank loan on behalf of the other Loan Investors in the syndicate. Each Fund may invest in bank loans that are structured as senior floating rate debt securities, or loan participation interests. Loan participation interests primarily take the form of assignments purchased in the primary or secondary market from the Loan Investors. Loan participation interests typically will result in a Fund having a contractual relationship only with the Loan Investor, not with the underlying borrower. As a result, the Fund will receive payments of principal, interest and any fees to which it is entitled only from the Loan Investor selling the participation interest and, usually, only upon receipt by such Loan Investor of payments from the underlying borrower. A Fund generally will have no right to enforce compliance by the underlying borrower with the terms of the loan agreement, nor any rights with respect to any amounts acquired by other Loan Investors through set-offs against the borrower. Therefore, the Fund will not directly benefit from any collateral that supports the underlying loan. As a result, the Fund may assume the credit risk of both the underlying borrower and the Loan Investor selling the loan participation interest. A Fund may also be limited with respect to its right as the holder of a loan participation interest to vote on certain changes which may be made to the underlying loan agreement, such as waiving a breach of a covenant by the borrow. However, as the holder of a loan participation interest, the Fund will, in almost all cases, have the right to vote on certain fundamental issues such as changes in principal amount, payment dates and interest rate. In the process of buying, selling and holding bank loans (whether structured as participation interests or as floating rate debt securities), a Fund may receive and/or pay certain fees. These fees are in addition to interest payments received and may include facility fees, commitment fees, commissions and prepayment penalty fees. When a Fund buys a bank loan it may receive a facility fee and when it sells a bank loan it may pay a facility fee. On an ongoing basis, the Fund may also receive a commitment fee based on the undrawn portion of the underlying line of credit portion of a bank loan. In certain circumstances, a Fund may receive a prepayment penalty fee upon the prepayment of a bank loan by the borrower. Each Fund will be subject to the risk that collateral securing a bank loan will decline in value or have no value. Such a decline, whether as a result of bankruptcy proceedings or otherwise, could cause the bank loan to be under-collateralized or unsecured. In most credit agreements there is no formal requirement to pledge additional collateral.If a borrower becomes involved in bankruptcy proceedings, a court may invalidate a Fund’s security interest in the loan collateral or subordinate the Fund’s rights under the loan to the interests of the Borrower’s unsecured creditors or cause interest previously paid to be refunded to the Borrower.In addition, if the Loan Investor from whom a Fund purchased a loan participation interest is involved in a bankruptcy proceeding, the Fund may be treated as a general creditor of such Loan Investor even if the underlying loan itself is secured. If a Fund’s interest in loan collateral is invalidated or if the Fund is subordinated to other debt of a borrower or a Loan Investor in bankruptcy or other proceedings, the Fund would have substantially lower recovery, and perhaps no recovery on the full amount of the principal and interest due on the investment. To the extent that legislation or state or federal regulators that regulate certain financial institutions impose additional requirements or restrictions with respect to the ability of such institutions to make loans, particularly in connection with highly leveraged transactions, the availability of bank loans for investment may be adversely affected.Further, such legislation or regulation could depress the market value of bank loans. From time to time the Manager or a Sub-adviser and/or each of their affiliates may borrow money from various banks in connection with their business activities. Such banks may also sell interests in bank loans to or acquire them from a Fund or may be intermediate participants with respect to bank loans in which a Fund owns interests. Such banks may also act as Agents for bank loans held by a Fund. U.Derivative Instruments. Each Fund will invest in a variety of derivative instruments as described below: (1)Forward Foreign Currency Exchange Contracts. Each Fund may engage in foreign currency exchange transactions. The value of a Fund’s portfolio securities that are invested in non-U.S. dollar denominated instruments as measured in U.S. dollars may be affected favorably or unfavorably by changes in foreign currency exchange rates, and the Fund may incur costs in connection with conversions between various currencies. A Fund will conduct its foreign currency exchange transactions either on a spot (i.e., cash) basis at the spot rate prevailing in the foreign currency exchange market, or through forward contracts to purchase or sell foreign currencies. A forward foreign currency exchange contract involves an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract. These contracts are traded directly between currency traders (usually large commercial banks) and their customers. When a Fund enters into a contract for the purchase or sale of a security denominated in a foreign currency, it may desire to establish the cost or proceeds relative to another currency. The forward contract may be denominated in U.S. dollars or may be a “cross-currency” contract where the forward contract is denominated in a currency other than U.S. dollars. However, this tends to limit potential gains which might result from a positive change in such currency relationships. The forecasting of a short-term currency market movement is extremely difficult and the successful execution of a short-term hedging strategy is highly uncertain. Each Fund may enter into such forward contracts if, as a result, not more than 50% of the value of its total assets would be committed to such contracts. Under normal circumstances, consideration of the prospect for currency parities will be incorporated into the longer term investment decisions made with regard to overall diversification strategies. However, the Trustees believe that it is important to have the flexibility to enter into forward contracts when the applicable Sub-adviser determines it to be in the best interests of the Fund. Generally, a Fund will not enter into a forward foreign currency exchange contract with a term of greater than 90 days. At the maturity of the contract, the Fund may either sell the portfolio security and make delivery of the foreign currency, or may retain the security and terminate the obligation to deliver the foreign currency by purchasing an “offsetting” forward contract with the same currency trader obligating the Fund to purchase, on the same maturity date, the same amount of the foreign currency. It is impossible to forecast with absolute precision the market value of portfolio securities at the expiration of the contract. Accordingly, it may be necessary for the Fund to purchase additional foreign currency on the spot market (and bear the expense of such purchase) if the market value of the security is less than the amount of foreign currency the Fund is obligated to deliver and if a decision is made to sell the security and make delivery of the foreign currency. Conversely, it may be necessary to sell on the spot market some of the foreign currency received upon the sale of the portfolio security if its market value exceeds the amount of foreign currency the Fund is obligated to deliver. If a Fund retains the portfolio security and engages in an offsetting transaction, the Fund will incur a gain or a loss (as described below) to the extent that there has been movement in forward contract prices. If the Fund engages in an offsetting transaction, it may subsequently enter into a new forward contract to sell the foreign currency. Should forward prices decline during the period between entering into a forward contract for the sale of a foreign currency and the date the Fund enters into an offsetting contract for the purchase of the foreign currency, the Fund will realize a gain to the extent the price of the currency the Fund has agreed to sell exceeds the price of the currency it has agreed to purchase. Should forward prices increase, the Fund will suffer a loss to the extent the price of the currency the Fund has agreed to purchase exceeds the price of the currency the Fund has agreed to sell. A Fund’s dealings in forward foreign currency exchange contracts will be limited to the transactions described above. The Fund is not required to enter into such transactions with regard to its foreign currency-denominated securities and will not do so unless deemed appropriate by the applicable Sub-adviser. It should also be realized that this method of protecting the value of the Fund’s portfolio securities against a decline in the value of a currency does not eliminate fluctuations in the underlying prices of the securities held by the Fund. It simply establishes a rate of exchange which one can achieve at some future point in time. Additionally, although such contracts tend to minimize the risk of loss due to a decline in the value of the hedged currency, at the same time, they tend to limit any potential gain which might result should the value of such currency increase. (2)Writing Covered Call Options.Each Fund may write covered call options on equity securities, securities indices or futures contracts that the Fund is eligible to purchase to earn premium income, to assure a definite price for a security it has considered selling, or to close out options previously purchased. A Fund may write covered call options if, immediately thereafter, not more than 30% of its net assets would be committed to such transactions. A call option gives the holder (buyer) the right to purchase a security or futures contract at a specified price (the exercise price) at any time until a certain date (the expiration date). A call option is “covered” if a Fund owns the underlying security subject to the call option at all times during the option period. When a Fund writes a covered call option, it maintains a segregated account with its Custodian or as otherwise required by the rules of the exchange the underlying security, cash or liquid portfolio securities in an amount not less than the exercise price at all times while the option is outstanding. A Fund will receive a premium from writing a call option, which increases the Fund’s return in the event the option expires unexercised or is closed out at a profit. The amount of the premium will reflect, among other things, the relationship of the market price of the underlying security to the exercise price of the option and the remaining term of the option. However, there is no assurance that a closing transaction can be effected at a favorable price. During the option period, the covered call writer has, in return for the premium received, given up the opportunity for capital appreciation above the exercise price should the market price of the underlying security increase, but has retained the risk of loss should the price of the underlying security decline. (3)Writing Covered Put Options. Each Fund may write covered put options on equity securities and futures contracts that the Fund is eligible to purchase to earn premium income or to assure a definite price for a security if it is considering acquiring the security at a lower price than the current market price or to close out options previously purchased. A Fund may not write a put option if, immediately thereafter, more than 25% of its net assets would be committed to such transactions. A put option gives the holder of the option the right to sell, and the writer has the obligation to buy, the underlying security at the exercise price at any time during the option period. The operation of put options in other respects is substantially identical to that of call options. When a Fund writes a covered put option, it maintains in a segregated account with its Custodian cash or liquid portfolio securities in an amount not less than the exercise price at all times while the put option is outstanding. A Fund will receive a premium from writing a put option, which increases the Fund’s return in the event the option expires unexercised or is closed out at a profit. The amount of the premium will reflect, among other things, the relationship of the market price of the underlying security to the exercise price of the option and the remaining term of the option. The risks involved in writing put options include the risk that a closing transaction cannot be effected at a favorable price and the possibility that the price of the underlying security may fall below the exercise price, in which case a Fund may be required to purchase the underlying security at a higher price than the market price of the security at the time the option is exercised, resulting in a potential capital loss unless the security subsequently appreciates in value. The Funds may also write straddles (combinations of puts and calls on the same underlying security.) (4)Purchasing Put Options. Each Fund may purchase put options. As the holder of a put option, a Fund has the right to sell the underlying security at the exercise price at any time during the option period. Each Fund may enter into closing sale transactions with respect to such options, exercise them or permit them to expire. Each Fund may purchase a put option on an underlying security (a “protective put”) owned as a defensive technique in order to protect against an anticipated decline in the value of the security. Such hedge protection is provided only during the life of the put option when the Fund, as the holder of the put option, is able to sell the underlying security at the put exercise price regardless of any decline in the underlying security’s market price. For example, a put option may be purchased in order to protect unrealized appreciation of a security where a Sub-adviser deems it desirable to continue to hold the security because of tax considerations. The premium paid for the put option and any transaction costs would reduce any capital gain otherwise available for distribution when the security is eventually sold. Each Fund may also purchase put options at a time when it does not own the underlying security. By purchasing put options on a security it does not own, a Fund seeks to benefit from a decline in the market price of the underlying security. If the put option is not sold when it has remaining value, and if the market price of the underlying security remains equal to or greater than the exercise price during the life of the put option, a Fund will lose its entire investment in the put option. In order for the purchase of a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs, unless the put option is sold in a closing sale transaction. The premium paid by a Fund when purchasing a put option will be recorded as an asset in the Fund’s statement of assets and liabilities. This asset will be adjusted daily to the option’s current market value, which will be the latest sale price at the time at which the Fund’s net asset value per share is computed (close of trading on the New York Stock Exchange), or, in the absence of such sale, the latest bid price. The asset will be extinguished upon expiration of the option, the selling (writing) of an identical option in a closing transaction, or the delivery of the underlying security upon the exercise of the option. The purchaser of a put option risks a total loss of the premium paid for the option if the price of the underlying security does not increase or decrease sufficiently to justify exercise. (5)Purchasing Call Options. Each Fund may purchase call options. As the holder of a call option, a Fund has the right to purchase the underlying security at the exercise price at any time during the option period. Each Fund may enter into closing sale transactions with respect to such options, exercise them or permit them to expire. Each Fund may also purchase call options on relevant stock indexes. Call options may also be purchased by a Fund for the purpose of acquiring the underlying securities for its portfolio. Utilized in this fashion, the purchase of call options enables a Fund to acquire the securities at the exercise price of the call option plus the premium paid. At times the net cost of acquiring securities in this manner may be less than the cost of acquiring the securities directly. This technique may also be useful to a Fund in purchasing a large block of securities that would be more difficult to acquire by direct market purchases. So long as it holds such a call option rather than the underlying security itself, a Fund is partially protected from any unexpected decline in the market price of the underlying security and in such event could allow the call option to expire, incurring a loss only to the extent of the premium paid for the option. Each Fund may also purchase call options on underlying securities it owns in order to protect unrealized gains on call options previously written by it. A call option would be purchased for this purpose where tax considerations make it inadvisable to realize such gains through a closing purchase transaction. Call options may also be purchased at times to avoid realizing losses that would result in a reduction of a Fund’s current return. For example, where a Fund has written a call option on an underlying security having a current market value below the price at which such security was purchased by the Fund, an increase in the market price could result in the exercise of the call option written by the Fund and the realization of a loss on the underlying security with the same exercise price and expiration date as the option previously written. (6)Options Transactions Generally. Option transactions in which the Funds may engage involve the specific risks described above as well as the following risks: the writer of an option may be assigned an exercise at any time during the option period; disruptions in the markets for underlying instruments could result in losses for options investors; imperfect or no correlation between the option and the securities being hedged; the insolvency of a broker could present risks for the broker’s customers; and market imposed restrictions may prohibit the exercise of certain options. In addition, the option activities of a Fund may affect its portfolio turnover rate and the amount of brokerage commissions paid by a Fund. The success of a Fund in using the option strategies described above depends, among other things, on a Sub-adviser’s ability to predict the direction and volatility of price movements in the options, futures contracts and securities markets and its ability to select the proper time, type and duration of the options. Each Fund may purchase either exchange-traded or over-the-counter options on securities to the extent they are liquid as determined by the applicable Sub-adviser. With certain exceptions, over-the-counter options, and any assets used to cover them, are considered illiquid securities. A Fund’s ability to terminate options positions established in the over-the-counter market may be more limited than in the case of exchange-traded options and may also involve the risk that securities dealers participating in such transactions would fail to meet their obligations to the Fund. (7)Futures Contracts. Each Fund may purchase and sell futures contracts to hedge against changes in prices. A Fund will not engage in futures transactions for speculative purposes. A Fund may also write call options and purchase put options on futures contracts as a hedge to attempt to protect securities in its portfolio against decreases in value. When a Fund writes a call option on a futures contract, it is undertaking the obligation of selling a futures contract at a fixed price at any time during a specified period if the option is exercised. Conversely, as purchaser of a put option on a futures contract, a Fund is entitled (but not obligated) to sell a futures contract at the fixed price during the life of the option. A Fund may not purchase or sell futures contracts or related options if immediately thereafter the sum of the amount of margin deposits on a Fund’s existing futures positions and premiums paid for related options would exceed 5% of the market value of a Fund’s total assets. When a Fund purchases futures contracts, an amount of cash and cash equivalents equal to the underlying commodity value of the futures contracts (less any related margin deposits) will be deposited in a segregated account with the Fund’s custodian (or the broker, if legally permitted) to collateralize the position and thereby insure that the use of such futures contract is unleveraged. When a Fund sells futures contracts or related option contracts, it will either own or have the right to receive the underlying future or security, or will make deposits to collateralize the position as discussed above. When a Fund uses futures and options on futures as hedging devices, there is a risk that the prices of the securities subject to the futures contracts may not correlate perfectly with the prices of the securities in a Fund’s portfolio. This may cause the futures contract and any related options to react differently than the portfolio securities to market changes. In addition, a Fund’s Sub-adviser could be incorrect in its expectations about the direction or extent of market factors such as stock price movements. In these events, the Fund may lose money on the futures contract or option. It is not certain that a secondary market for positions in futures contracts or for options will exist at all times. Although each Sub-adviser is required to consider liquidity before entering into these transactions, there is no assurance that a liquid secondary market on an exchange or otherwise will exist for any particular futures contract or option at any particular time. A Fund’s ability to establish and close out futures and options positions depends on this secondary market. V.Commodities-Based Exchange Traded Funds (“ETFs”).Each Fund may invest in ETFs that invest primarily in commodities, rather than securities. Commodities are real assets such as oil, agriculture, livestock, industrial metals, and precious metals such as gold or silver.Commodities-based ETFs may be organized as grantor trusts, in which case each investor (such as a Fund) has an undivided interest in the underlying commodity. Commodity-based ETFs may not be regulated under the Investment Company Act of 1940, as amended.The values of ETFs that invest in commodities are highly dependent on the prices of the underlying commodity and, as a result, may be subject to greater volatility than investments in traditional ETFs that invest in stocks and bonds.The commodities markets may fluctuate widely based on a variety of factors, including changes in overall market movements, domestic and foreign political and economic events and policies, war, acts of terrorism, changes in domestic or foreign interest rates and/or investor expectations concerning interest rates, domestic and foreign inflation rates and/or investor expectations concerning inflation rates, and investment and trading activities of mutual funds, hedge funds and commodities funds. Prices of commodities may also be affected by factors such as embargoes, tariffs and other regulatory developments. Many of these factors are very unpredictable. The prices of commodities can also fluctuate widely due to supply and demand disruptions in major producing or consuming regions. Certain commodities may be produced in a limited number of countries and may be controlled by a small number of producers. As a result, political, economic and supply related events in such countries could have a disproportionate impact on the prices of such commodities. Commodity-based ETFs may use derivatives, such as futures, options and swaps, which exposes them to further risks, including counterparty risk (i.e., the risk that the institution on the other side of their trade will default).A Fund’s investments in these ETFs also may be affected by losses of the underlying ETFs and the level of risk arising from the investment practices of the underlying ETFs (such as the use of leverage).The market price of leveraged ETFs is usually more volatile than the value of the tracked index or of other ETFs that do not use leverage.A Fund has no control over the investments and related risks taken by the ETFs in which it invests. W. Real Estate Investment Trusts.Each Fund may invest in real estate investment trusts (“REITs”). A REIT is a corporation or business trust that invests substantially all of its assets in interests in real estate. Equity REITs are those which purchase or lease land and buildings and generate income primarily from rental income. Equity REITs may also realize capital gains (or losses) when selling property that has appreciated (or depreciated) in value.Equity REITs will be treated as equity securities for purposes of calculating the percentage of a Fund’s assets invested in equity securities. Mortgage REITs are those which invest in real estate mortgages and generate income primarily from interest payments on mortgage loans. Hybrid REITs generally invest in both real property and mortgages. Mortgage REITs and hybrid REITs (which invest in mortgages and real property) will be treated as fixed income securities for purposes of calculating the percentage of a Fund’s assets invested in fixed income securities. REITs generally are subject to risks associated with direct ownership of real estate, such as decreases in real estate values or fluctuations in rental income caused by a variety of factors, including increases in interest rates, increases in property taxes and other operating costs, casualty or condemnation losses, possible environmental liabilities and changes in supply and demand for properties. Risks associated with REIT investments include the fact that equity and mortgage REITs are dependent upon specialized management skills and are not fully diversified. These characteristics subject REITs to the risks associated with financing a limited number of projects. They are also subject to heavy cash flow dependency, defaults by borrowers and self-liquidation. Additionally, equity REITs may be affected by any changes in the value of the underlying properties they own, and mortgage REITs may be affected by the quality of any credit extended. X.Rule 144A Securities.Each Fund may invest in Rule 144A securities that the applicable Sub-adviser (or the Manager) determines to be liquid.Rule 144A of the Securities Act of 1933, as amended (“Rule 144A”) allows a broader institutional trading market for securities otherwise subject to restriction on their resale to the general public.Rule 144A establishes a “safe harbor” from the registration requirements of the 1933 Act for resales of qualifying securities to qualified institutional buyers.Rule 144A securities are not considered to be illiquid for purposes of the Funds’ policy on illiquid securities if such Rule 144A securities satisfy the conditions enumerated in Rule 144A and are determined to be liquid by a Sub-adviser or the Manager in accordance with the requirements established by the Trust. In determining the liquidity of such securities, each Sub-adviser or the Manager will consider, among other things, the following factors:(1) the frequency of trades and quotes for the security; (2) the number of dealers and other potential purchasers or sellers of the security; (3) dealer undertakings to make a market in the security and (4) the nature of the security and of the marketplace trades (e.g., the time needed to dispose of the security, the method of soliciting offers and the mechanics of the transfer). Although initially deemed liquid, Rule 144A securities may become illiquid if, for example, dealers or institutional investors are no longer interested in purchasing the securities.Once illiquid, a Fund may find it difficult to dispose of the Rule 144A securities at a fair price and at the times when the Fund believes it is desirable to do so.If a Fund is unable to sell its Rule 144A securities when deemed desirable, it may be restricted in its ability to take advantage of other market opportunities.In addition, to the extent illiquid Rule 144A securities may become more difficult to value, the Sub-adviser’s judgment will play a greater role in the valuation process.A Sub-adviser’s judgment as to the fair value of a security may be wrong, and there is no guarantee that the Fund will realize the entire value upon a sale. INVESTMENT LIMITATIONS A.Fundamental. The investment limitations described below have been adopted by the Trust with respect to the Funds and are fundamental (“Fundamental”), i.e., they may not be changed without the affirmative vote of a majority of the outstanding shares of the applicable Fund. As used in the Prospectus and this SAI, the term “majority of the outstanding shares” of a Fund means the lesser of (1) 67% or more of the outstanding shares of the Fund present at a meeting, if the holders of more than 50% of the outstanding shares of the Fund are present or represented at such meeting; or (2) more than 50% of the outstanding shares of the Fund. Other investment practices which may be changed by the Board of Trustees without the approval of shareholders to the extent permitted by applicable law, regulation or regulatory policy are considered non-fundamental (“Non-Fundamental”). 1.Borrowing Money. Each Fund will not borrow money, except (a) from a bank, provided that immediately after such borrowing there is an asset coverage of 300% for all borrowings of the Fund; or (b) from a bank or other persons for temporary purposes only, provided that such temporary borrowings are in an amount not exceeding 5% of the Fund’s total assets at the time when the borrowing is made. This limitation does not preclude a Fund from entering into reverse repurchase transactions, provided that the Fund has an asset coverage of 300% for all borrowings and repurchase commitments of the Fund pursuant to reverse repurchase transactions. 2.Senior Securities. Each Fund will not issue senior securities. This limitation is not applicable to activities that may be deemed to involve the issuance or sale of a senior security by a Fund, provided that the Fund’s engagement in such activities is consistent with or permitted by the 1940 Act, the rules and regulations promulgated thereunder or interpretations of the SEC or its staff. 3.Underwriting. Each Fund will not act as underwriter of securities issued by other persons. This limitation is not applicable to the extent that, in connection with the disposition of portfolio securities (including restricted securities), a Fund may be deemed an underwriter under certain federal securities laws. 4.Real Estate. Each Fund will not purchase or sell real estate. This limitation is not applicable to investments in marketable securities which are secured by or represent interests in real estate. This limitation does not preclude a Fund from investing in mortgage-related securities or investing in companies engaged in the real estate business or that have a significant portion of their assets in real estate (including REITs). 5.Commodities. Each Fund will not purchase or sell commodities unless acquired as a result of ownership of securities or other investments. This limitation does not preclude a Fund from purchasing or selling options or futures contracts, including commodities futures contracts, from investing in securities or other instruments backed by commodities or from investing in companies which are engaged in a commodities business or have a significant portion of their assets in commodities. 6.Loans. Each Fund will not make loans to other persons, except (a) by loaning portfolio securities, (b) by engaging in repurchase agreements, or (c) by purchasing non-publicly offered debt securities. For purposes of this limitation, the term “loans” shall not include the purchase of a portion of an issue of publicly distributed bonds, debentures or other securities. 7.Concentration. Each Fund will not invest 25% or more of its total assets in a particular industry. This limitation is not applicable to investments in obligations issued or guaranteed by the U.S. government, its agencies and instrumentalities or repurchase agreements with respect thereto. 8.Diversification. With respect to 75% of its total assets, each Fund will not purchase securities issued by any one issuer (other than cash, cash items, securities issued or guaranteed by the government of the United States or its agencies or instrumentalities, or securities of other investment companies) if, as a result at the time of such purchase, more than 5% of the value of the Fund’s total assets would be invested in the securities of that issuer, or if it would own more than 10% of the outstanding voting securities of that issuer. With respect to the percentages adopted by the Trust as maximum limitations on each Fund’s investment policies and limitations, an excess above the fixed percentage will not be a violation of the policy or limitation unless the excess results immediately and directly from the acquisition of any security or the action taken. This paragraph does not apply to the borrowing policy set forth in paragraph 1 above. Notwithstanding any of the foregoing limitations, any investment company, whether organized as a trust, association or corporation, or a personal holding company, may be merged or consolidated with or acquired by the Trust, provided that if such merger, consolidation or acquisition results in an investment in the securities of any issuer prohibited by said paragraphs, the Trust shall, within ninety days after the consummation of such merger, consolidation or acquisition, dispose of all of the securities of such issuer so acquired or such portion thereof as shall bring the total investment therein within the limitations imposed by said paragraphs above as of the date of consummation. B.Non-Fundamental. The following limitations have been adopted by the Trust with respect to the Funds and are Non-Fundamental. 1.Pledging. Each Fund will not mortgage, pledge, hypothecate or in any manner transfer, as security for indebtedness, any assets of the Fund except as may be necessary in connection with borrowings described in Fundamental limitation (1) above. Margin deposits, security interests, liens and collateral arrangements with respect to transactions involving options, futures contracts, short sales and other permitted investments and techniques are not deemed to be a mortgage, pledge or hypothecation of assets for purposes of this limitation. 2.Borrowing. Each Fund will not purchase any security while borrowings (including reverse repurchase agreements) representing more than 5% of its total assets are outstanding. 3.Illiquid Securities. The Funds will not purchase illiquid or restricted securities. 4.SEC Name Rule. Under normal circumstances, the Equity Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities, and the Strategic Income Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in fixed income securities.Each Fund may meet its objective by directly investing in the applicable securities, or by investing in other investment companies (including exchange-traded funds) that invest primarily in such securities.Each Fund may not change this policy except upon at least 60 days prior written notice to shareholders. INVESTMENT MANAGEMENT Manager Envestnet Asset Management, Inc., located at 35 East Wacker Drive, 24th Floor, Chicago, Illinois 60601, is the Funds’ Manager. It is a wholly-owned subsidiary of Envestnet, Inc., a financial services holding company organized under Delaware law.Under the terms of the Management Agreements with the Trust (on behalf of each Fund), the Manager is primarily responsible for managing the Funds’ investments and providing a continuous investment program for the Funds, subject to the supervision of the Board of Trustees. The Manager manages the Funds using a “manager of managers” approach which is described in more detail under “Overview” in the Prospectus.The Manager is responsible for making recommendations to the Board with respect to the hiring, termination or replacement of Sub-advisers.The Manager determines how the Funds’ assets will be allocated among various types of investments, and periodically rebalances the Funds’ asset allocation (including allocation among the various Sub-advisers). For its services, the Manager is entitled to receive a fee at the annual rate of 1.00% of the average daily net assets of each Fund.The Manager contractually has agreed to waive its management fee and/or to reimburse certain operating expenses, but only to the extent necessary so that each Fund’s total annual operating expenses, excluding brokerage fees and commissions, borrowing costs (such as (a) interest and (b) dividend expenses on securities sold short), taxes,any indirect expenses (such as expenses incurred by other investment companies in which the Fund may invest), 12b-1 fees, and extraordinary litigation expenses, do not exceed 1.15% of the Fund’s average daily net assets.The contractual agreement is in place through April 30, 2012 .Each fee waiver and expense reimbursement by the Manager for a Fund is subject to repayment by the Fund within the three fiscal years following the fiscal year in which the expense was incurred, provided that the Fund is able to make the repayment without exceeding the 1.15% expense limitation. For the periods indicated, the Manager received advisory fees from the Funds as follows: Fund Fiscal Year Ended Advisory Fees Accrued Fee Waiver/Expense Reimbursement Net Advisory Fees Paid Equity Fund December 31, 20081 December 31, 2009 December 31, 2010 $ $ 4 $ Strategic Income Fund December 31, 20081 $0 December 31, 2009 $0 December 31, 2010 $ $ 4 $ 1For the period January 31, 2008 (commencement of operations) through December 31, 2008. 2Subject to repayment by the Fund through December 31, 2011. 3Subject to repayment by the Fund through December 31, 2012. 4 Subject to repayment by the Fund through December 31, 2013. The Sub-advisers and Portfolio Managers The Manager, on behalf of the Funds, has entered into a Sub-advisory Agreement with each Sub-adviser described below, pursuant to which the Sub-adviser manages a portion of a Fund’s portfolio, and makes investment decisions for the assets it has been allocated to manage.The Manager oversees the Sub-advisers’ compliance with each Fund’s investment objective, policies, strategies and restrictions.The Manager (not the Funds) pays the Sub-advisers out of the management fee that it receives from each Fund.For the fiscal year ended December 31, 2010 , the aggregate fees paid by the Manager to the Equity Fund’s Sub-advisers was equal to a weighted average 0. 47 % of the Equity Fund’s average daily net assets; and the aggregate sub-advisory fees for the Strategic Income Fund was equal to a weighted average % of the Strategic Income Fund’s average daily net assets. London Company of Virginia.The Manager has entered into a Sub-advisory Agreement with London Company of Virginia to manage a portion of the Equity Fund’s assets.For the fiscal year ended December 31, 2010 , London Company received $ in sub-advisory fees from the Manager. London Company, a registered investment adviser, is located at 1801 Bayberry Court, Suite 301, Richmond, Virginia23226.London Company provides investment management and research services to a diverse mix of accounts including corporations, trusts, foundations, endowments, pensions, banks, high-net-worth individuals and mutual funds.As of December 31, 2010 , London Company had approximately $ billion in assets under management. Pictet Asset Management, Ltd.The Manager has entered into a Sub-advisory agreement with Pictet Asset Management, Ltd. to manage a portion of the Equity Fund’s assets.For the fiscal year ended December 31, 2010 , Pictet received $ in sub-advisory fees from the Manager. Pictet, a registered investment adviser, is located at Moore House , Level 11, 120 London Wall, London, EC2Y 5ET .Pictet is the institutional investment management arm of Pictet Group and encompasses all the operating subsidiaries and divisions of the Pictet Group dedicated to institutional asset management.The Pictet Group is an asset management specialist focusing mainly on the following areas of expertise: private and institutional asset management (including the PMC International Equity Fund, a no-load mutual fund); fund administration; and management, global custody and family office services.As of December 31, 2010 Pictet had approximately $ billion in assets under management. Victory Capital Management, Inc. Effective as of February 14, 2011, the Manager has entered into a Sub-advisory Agreement with Victory Capital Management, Inc. (“Victory”) to manage a portion of the Equity Fund’s assets. Victory is located at 127 Public Square, 20 th Floor, Cleveland, OH 44114, and is a registered investment adviser.Victory manages equity strategies for institutional investors and mutual funds.Erick F. Maronak, Jason E. Dahl, CFA, Scott R. Kefer, CFA, and Michael B. Koskuba are the Portfolio Managers responsible for the day-to-day management of the segment of the Equity Fund’s assets managed by Victory.As of December 31, 2010, Victory had approximately $35.8 billion in assets under management. Loomis, Sayles & Company, LP . The Manager has entered into a Sub-advisory Agreement with Loomis, Sayles & Company, LP to manage a portion of the Equity Fund’s assets.For the fiscal year ended December 31, 2010, Loomis Saylesreceived $ in sub-advisory fees from the Manager. Loomis Sayles is located at One Financial Center, Boston, MA 02111, and is a registered investment adviser.Loomis Sayles manages equity and fixed income strategies for institutional investors and mutual funds.As of December 31, 2010, Loomis Sayles had approximately $151.6 billion in assets under management. Effective as of February 14, 2011, the Manager also has entered into a Sub-advisory Agreement with Loomis Sayles to manage a portion of the Strategic Income Fund’s assets. SMH Capital Advisors, Inc.The Manager has entered into a Sub-advisory Agreement with SMH Capital Advisors, Inc. to manage a portion of the Strategic Income Fund’s assets.For the fiscal year ended December 31, 2010 , SMH received $ in sub-advisory fees from the Manager. SMH Capital Advisors is located at 600 Travis, Suite 3100, Houston, Texas 77002, and is a registered investment adviser.SMH Capital Advisors specializes in fixed-income portfolio management services for individuals, corporations and fiduciaries, including money managers and platform programs through broker/dealers or registered investment advisers, pensions, endowments and trusts.As of December 31, 2apital Advisors had approximately $ billion in assets under management. General A discussion regarding the basis for the Board of Trustees’ renewal of the Management Agreements and the Sub-advisory Agreements with London Company of Virginia, Pictet Asset Management, Ltd., SMH Capital Advisors, Inc., and Loomis, Sayles & Company, LP (with respect to the Strategic Income Fund) is available in the Funds’ annual report to shareholders for the fiscal year ended December 31, 2010.A discussion regarding the basis for the Board of Trustees’ approval of the Sub-advisory Agreements with Loomis, Sayles & Company, LP (with respect to the Equity Fund) and Victory Capital Management, Inc. will be contained in the Funds’ semi-annual report to shareholders for the fiscal period ending June 30, 2011. On behalf of the Funds, the Trust has obtained an exemptive order from the SEC (see IC-Release # 28117, the “Exemptive Order”) that permits the Manager, subject to certain conditions, including approval of the Board of Trustees, but without shareholder approval, to hire new Sub-advisers, terminate existing Sub-advisers or to materially amend the terms of particular Sub-advisory agreements, or to continue the employment of existing Sub-advisers after events that would otherwise cause an automatic termination of a Sub-advisory agreement.Consequently, subject to Board approval, the Manager has the right to hire, terminate and replace Sub-advisers without shareholder approval when the Board of Trustees and the Manager believe that a change would benefit a Fund.Within 90 days of retaining a new Sub-adviser, shareholders of the affected Fund will receive notification of the change.The manager of managers structure, as implemented pursuant to the Exemptive Order, enables the Funds to operate with greater efficiency and without incurring the expense and delays associated with obtaining shareholder approval of Sub-advisory agreements.The structure does not permit, without shareholder approval, the Manager’s fee from a Fund to be increased, or to change the Manager’s obligations under the Management Agreement, including the Manager’s responsibility to monitor and ovesee sub-advisory services furnished to the Funds.Furthermore, any sub-advisory agreements with affiliates of the Funds or the Manager will require shareholder approval. The Manager retains the right to use the name “3 to 1” in connection with another investment company or business enterprise with which the Manager is or may become associated. The Trust’s right to use the name “3 to 1” automatically ceases 90 days after termination of the Management Agreements andmay be withdrawn by the Manager on 90 days written notice. The Manager may pay certain financial institutions (which may include banks, broker-dealers and other industry professionals) a fee for providing distribution related services and/or for performing certain administrative servicing functions for Fund shareholders to the extent these institutions are allowed to do so by applicable statute, rule or regulation. These financial institutions may charge their customers fees for offering these services to the extent permitted by applicable regulatory authorities, and the overall return to those shareholders availing themselves of the bank services will be lower than to those shareholders who do not. Each Fund may from time to time purchase securities issued by financial institutions that provide such services; however, in selecting investments for the Fund, no preference will be shown for such securities. Although the Manager intends to allocate all of each Fund’s assets to Sub-advisers, from time to time, rather than allocating assets to a particular Sub-adviser who would manage those assets using a particular investment style, the Manager may instead manage those assets directly by investing them in ETFs that hold portfolios of domestic and foreign equity securities of various market capitalizations, fixed income securities, or commodities. The Portfolio Managers Each Sub-adviser has appointed one or more portfolio mangers that are responsible for the day-to-day management of the portion of the applicable Fund’s assets allocated to that Sub-adviser (each, a “Portfolio Manager” and collectively, the “Portfolio Managers”).Stephen M. Goddard, CFA, Johnathan T. Moody, and J. Wade Stinnette, Jr. are the co-Portfolio Managers equally responsible for the day-to-day management of the segment of the Equity Fund’s assets managed by London Company.Richard Heelis, Fabio Paolini, and Swee Kheng Lee are the co-Portfolio Managers for the segment of the Equity Fund’s assets managed by Pictet. Erick F. Maronak, Jason E. Dahl, CFA, Scott R. Kefer, CFA, and Michael B. Koskuba are the co-Portfolio Managers for the segment of the Equity Fund’s assets managed by Victory. Arthur Barry, CFA, James Carroll, CFA, and Warren N. Koontz, CFA, CIC are the co-Portfolio Managers for the segment of the Equity Fund’s assets managed by Loomis Sayles .Peter W. Palfrey and Richard G. Raczkowski are the co-Portfolio Managers for the segment of the Strategic Income Fund’s assets managed by Loomis Sayles. Jeff Cummer and Dwayne Moyers are the co-Portfolio Managers for the segment of the Strategic Income Fund’s assets managed by SMH Capital Advisors. As set forth above, from time to time, the Manager may directly manage and invest a portion of the Funds’ assets. In such cases, the Manager’s portfolio management team, whose members are Brandon Thomas and Donald Frerichs, CFA, will select the particular investments and, thereby, act as Portfolio Managers with respect to that portion of the Funds’ assets. Management of Other Accounts.The table below identifies, for each Portfolio Manager of a Fund, the number of accounts managed (excluding the Funds) and the total assets in such accounts, within each of the following categories: registered investment companies; other pooled investment vehicles; and other accounts.To the extent that the advisory fees with respect to any of these accounts are based on account performance, this information is also reflected below.Asset amounts are approximate as of December 31, 2010 , and have been rounded. Portfolio Manager Total Accounts by Type Total Assets by Account Type Number of Accounts by Account Type Subject to a Performance Fee Total Assets by Account Type Subject to a Performance Fee Stephen M. Goddard (London Company) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Johnathan T. Moody (London Company) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ J. Wade Stinnette, Jr. (London Company) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Richard Heelis, Fabio Paolini, and Swee Kheng Lee (Pictet) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Erick F. Maronak (Victory Capital Management, Inc.) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Jason E. Dahl (Victory Capital Management, Inc.) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies : $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Scott R. Kefer (Victory Capital Management, Inc.) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Michael B. Koskuba (Victory Capital Management, Inc.) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Arthur Barry (Loomis Sayles) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ James Carroll (Loomis Sayles) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Warren N. Koontz (Loomis Sayles) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Peter W. Palfrey (Loomis Sayles) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Richard G. Raczkowski (Loomis Sayles) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies : $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Jeff Cummer and Dwayne Moyers (SMH Capital Advisors) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Brandon Thomas and Donald Frerichs (Envestnet Asset Management, Inc.) Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies : $ Pooled Investment Vehicles: $ Other Accounts: $ Investment Companies: Pooled Investment Vehicles: Other Accounts: Investment Companies: $ Pooled Investment Vehicles: $ Other Accounts: $ Portfolio Managers’ Compensation. Each Portfolio Manager is compensated by the Sub-adviser with whom the portfolio manager is employed: § Stephen M. Goddard, CFA, Johnathan T. Moody, and J. Wade Stinnette, Jr. –London Company:these Portfolio Managers receive a fixed salary that is set by reference to industry standards.Each also receives an annual subjective bonus based on the achievement of corporate, investment and individual goals for the prior year.Each Portfolio Manager also has potential for ownership after five years with the firm. § Richard Heelis, Fabio Paolini, and Swee Kheng Lee – Pictet:the Pictet Portfolio Managers’ remuneration package is competitive with current industry standards with regards to both base pay and the discretionary elements of the package.Base pay (which is determined by the rank and tenure of the employee) comprises 40-60% of the total compensation package.The remaining percentage is structured to reflect individual performance and the long-term value of the individual to the group.To increase the objectivity of the assessment, Pictet uses balanced scorecards to create a direct link between the calculation of the discretionary element of the package to over-or under-performance.The scorecards include a range of quantitative and qualitative objectives, each of which is linked to the overall objectives of Pictet’s business plan and weighted according to its relative significance.Among the precisely measurable objectives, the dominant factor for fund managers is investment performance.Qualitative measures are classified under processes and innovation, and people and skills, and would include team management, recruitment goals and peer cooperation. § Erick F. Maronak, Jason E. Dahl, Scott R. Kefer, and Michael B. Koskuba – Victory Capital Management, Inc. – each Portfolio Manager receives a base salary plus an annual incentive bonus for managing the Equity Fund, other investment companies, other pooled investment vehicles and other accounts.An individual’s base salary is dependent on the individual’s level of experience and expertise.A Portfolio Manager’s annual incentive bonus is based on the Portfolio Manager’s individual and investment performance results.Victory establishes a “target” incentive for each Portfolio Manager based on the Portfolio Manager’s level of experience and expertise in his investment style.This target is set at a percentage of base salary, generally ranging from 40% to 150%.The Portfolio Managers also participate in Victory’s long-term incentive plan, the results for which are based on Victory’s business results. § Arthur Barry, James Carroll, Warren N. Koontz, § Peter W. Palfrey, CFA and Richard Roczkowski – Loomis Sayles:these Portfolio Managers’ compensation is comprised of a fixed salary based on a combination of factors, including industry experience, firm experience, job performance and market considerations.They may receive variable compensation in the form of an incentive-based component representing a significant multiple of base salary, and based on investment performance, profit growth of the firm, profit growth of the manager’s business unit and team commitment.They may also participate in long-term incentive programs, which supplement existing compensation.Although their compensation is not directly tied to assets under management, each person’s base salary and/or variable compensation potential may reflect the amount of assets for which the Portfolio Manager is responsible relative to other Loomis Sayles’ Portfolio Managers.Loomis, Sayles also offers a profit sharing plan. § Jeff Cummer and Dwayne Moyers – SMH Capital Advisors :e ach of the foregoing receives a fixed salary that is set by reference to industry standards.The Portfolio Managers also receive an annual bonus based on the achievement of corporate goals for the prior year. § Brandon Thomas and Donald Frerichs, CFA – Envestnet Asset Management, Inc. – each of the foregoing receives a competitive fixed base salary that is set by reference to industry standards.Each is also eligible for an annual bonus that is based on the achievement of corporate and individual goals. Potential Conflicts of Interest.Actual or apparent material conflicts of interest may arise when a Portfolio Manager has day-to-day management responsibilities with respect to more than one investment account or in other circumstances.Portfolio Managers may be presented with the potential conflicts described below. § Management of Multiple Accounts. The fact that a Portfolio Manager manages a Fund as well as other accounts creates the potential for conflicts of interest.A Portfolio Manager potentially could give favorable treatment to some accounts for a variety of reasons, including favoring larger accounts, accounts that pay higher fees, accounts that pay performance-based fees or accounts of affiliated companies.Such favorable treatment could lead to more favorable investment opportunities for some accounts.Each Sub-adviser makes investment decisions for all accounts based on each account’s specific investment objective, guidelines, restrictions and circumstances and other relevant factors, such as the size of an available investment opportunity, the availability of other comparable investment opportunities and the Sub-adviser’s fiduciary obligation to treat all accounts fairly and equitably over time. § Allocation of Resources.A Portfolio Manager’s management of separately managed private clients and other funds may give rise to potential conflicts of interest in connection with his or her management of the a Fund’s investments, on the one hand, and the investments of the other accounts, on the other.Other accounts might have similar investment objectives as a Fund, be compared to the same index, or otherwise hold, purchase, or sell securities that are eligible to be held, purchased, or sold by such Fund.A Portfolio Manager knows the size and timing of trades for the Fund and the other accounts, and may be able to predict the market impact of the Fund trades.It is theoretically possible that a Portfolio Manager could use this information to the advantage of other accounts that the Portfolio Manager manages and to the possible detriment of the applicable Fund, or vice versa.Other than potential conflicts between investment strategies, the side-by-side management of a portion of a Fund’s assets and the other accounts may also raise potential conflicts of interest due to the interest held by a Sub-adviser or one of its affiliates, as the case may be, in an account and certain trading practices used by a Portfolio Manager (for example, cross trades between a Fund and another account and allocation of aggregated trades). § Trading Practices.To the extent a Fund and another client of a Sub-adviser seek to acquire the same security at about the same time, the Fund may not be able to acquire as large a position in such security as it desires or it may have to pay a higher price for the security.Similarly, a Fund may not be able to obtain as large an execution of an order to sell or as high a price for any particular security if the other client desires to sell the same portfolio security at the same time. On the other hand, if the same securities are bought or sold at the same time by more than one client, the resulting participation in volume transactions could produce better executions for the Fund.In the event that more than one client wants to purchase or sell the same security on a given date and limited quantities are available, the purchases and sales will normally be made on a pro rata basis, by random client selection, or such other method as the Sub-adviser deems fair and reasonable in accordance with its fiduciary obligations. § Performance Fee Accounts.Differences in the compensation structures of a Sub-adviser’s investment products may give rise to a conflict of interest.For example, certain Portfolio Managers with each of London Company and SMH Capital manage accounts with respect to which the applicable Sub-adviser receives a performance-based fee.In contrast, the fees received by these entities with respect to the Funds are not based on performance.The performance-based fee may create an incentive for a Portfolio Manager to allocate the investment opportunities he believes might be the most profitable to the client accounts where the entity might benefit the most from the investment gains (that is, to the performance fee accounts). Disclosure of Securities Ownership. As of December 31, 2010 , the Portfolio Managers did not own any shares of the Funds. TRUSTEES AND OFFICERS GENERAL QUALIFICATIONS.The Board of Trustees supervises the business activities of the Trust.Each Trustee serves as a trustee until termination of the Trust unless the Trustee dies, resigns, retires, or is removed.The Chairman of the Board and more than 75% of the Trustees are “Independent Trustees,” which means that they are not “interested persons” (as defined in the 1940Act ) of the Trust or any adviser, sub-adviser or distributor of the Trust. The following table provides information regarding the Independent Trustees. Name, Address*, (Age), Position with Trust**, Term of Position with Trust Principal Occupation During Past 5 Years and Other Directorships Gary E. Hippenstiel (Age – 63 ) Chairman of the Audit and Pricing Committees Independent Trustee, December 2002 to present President and founder of Hippenstiel Investment Counsel LLC, a registered investment advisor, since November 2008;Director, Vice President and Chief Investment Officer of Legacy Trust Company, N.A. from September 1991to September 2008; Chairman of the investment committee for W.H. Donner Foundation and Donner Canadian Foundation since June 2005 . Stephen A. Little (Age - 64 ) Chairman, December 2004 to present; Independent Trustee, December 2002 to present President and founder of The Rose, Inc., a registered investment advisor, since April 1993. Daniel J. Condon (Age - 60 ) Independent Trustee, December 2002 to present President and CEO of International Crankshaft Inc., an automotive equipment manufacturing company since 2004; Director, International Crankshaft, Inc. since 2004; Chairman-SMI Crankshaft LLC, an automotive and truck part supplier since July 2010 . Ronald C. Tritschler (Age - 58 ) Independent Trustee, January 2007 to present; Interested Trustee, December 2002 to December 2006 Chief Executive Officer, Director and Legal Counsel of The Webb Companies, a national real estate company, since 2001; Director of First State Financial since 1998; Director, Vice President and Legal Counsel of The Traxx Companies, an owner and operator of convenience stores, since 1989 . Kenneth G.Y. Grant (Age – 61) Independent Trustee, May 2008 to present Senior Vice President of Global Trust Company since 2008; Senior Vice President of Advisors Charitable Gift Fund since May 2005; Senior Vice President and Chief Officer, Corporate Development, of Northeast Retirement Services, Inc. since February 2003; Senior Vice President of Savings Banks Employees Retirement Association since February 2003; Director, Lift Up Africa (since 2008); Treasurer (since January 2004)and past Chair, Board of Directors of Massachusetts Council of Churches; Member, Presbytery of Boston, Presbyterian Church (U.S.A.) since June 1975. *The address for each trustee is 2960 N. Meridian St., Suite 300 , Indianapolis, IN46208. ** As of the date of this SAI, the Trust currently consists of 25 series. The following table provides information regarding the interested Trustee and the Officers of the Trust. Name, Address*, (Age), Position with Trust,** Term of Position with Trust Principal Occupation During Past 5 Years and Other Directorships Nancy V. Kelly (Age - 55 )*** Trustee, November 2007 to present Executive Vice President of Huntington National Bank, the Trust’s custodian, since December 2001; Director, Wedgewood Golf & Country Club since October 2008; Director, Greenlawn Cemetery since October 2007; Director, Directions for Youth and Families, a social service agency, since August 2006. Melissa K. Gallagher(Age - 45 ) President, November 2009 to present Employed in various positions with Huntington Asset Services, Inc., the Trust’s administrator, and Unified Financial Securities, Inc., the Trust’s Distributor, since September of 2000; currently Senior Vice President of Huntington Asset Services, as well as President and Treasurer of Unified Financial Securities. John C. Swhear (Age - 49 ) Senior Vice President, May 2007 to present Vice President of Legal Administration and Compliance for Huntington Asset Services, Inc., the Trust’s administrator, since April 2007; Chief Compliance Officer and Vice President of Valued Advisers Trust since August 2008; Chief Compliance Officer of Unified Financial Securities, Inc., the Trust’s distributor, since May 2007 ; Secretary of Huntington Funds since April 2010; President and Chief Executive Officer of Dreman Contrarian Funds since March 2010; Vice President and Acting Chief Executive Officer of Dreman Contrarian Funds, 2007 to March 2010 ; Employed in various positions with American United Life Insurance Company from June 1983 to April 2007, including:Associate General Counsel, April 2007; Investment Adviser Chief Compliance Officer, June 2004 to April 2007; Assistant Secretary to the Board of Directors, December 2002 to April 2007 and Chief Compliance Officer of OneAmerica Funds, Inc., June 2004 to April 2007; Chief Counsel, OneAmerica Securities Inc., February 2007 to April 2007;Secretary, OneAmerica Securities, Inc., December 2002 to April 2007. Christopher E. Kashmerick (Age - 36 ) Treasurer and Chief Financial Officer, November 2008 to present Vice President of Fund Accounting, Financial and Tax Reporting for Huntington Asset Services, Inc., the Trust's Administrator, since April 2008; Assistant Vice President, Compliance Officer and Compliance Administrator for U.S. Bancorp Fund Services, LLC, a mutual fund servicing company, from February 2005 to April 2008 . Lynn E. Wood (Age - 64 ) Chief Compliance Officer, October 2004 to present Chief Compliance Officer of Unified Series Trust, since October 2004. Tara Pierson (Age - 36) Secretary, May 2010 to present Employed by Huntington Asset Services, Inc., the Trust’s Administrator , since February , 2000 ; Assistant Secretary of Dividend Growth Trust from March 2006 to present. Assistant Secretary of the Trust from November 2008 to May 2010. * The address for each trustee and officer is 2960 N. Meridian St., Suite 300, Indianapolis, IN46208. ** As of the date of this SAI, the Trust consists of 25 series. *** Ms. Kelly is deemed an interested trustee because she is an officer of an entity that is under common control with Unified Financial Securities, Inc., one of the Trust’s distributors. In addition to the information provided above, below is a summary of the specific experience, qualifications, attributes or skills of each Trustee and the reason why he or she was selected to serve as Trustee: Stephen A. Little – Mr. Little has been an Independent Trustee of the Trust since its inception in 2002, and he currently serves as Chairman of the Board.He previously served as trustee to three other registered investment companies.In 1993, he founded an investment advisory firm that provides discretionary investment advice and advice on socially responsible investing.Mr. Little previously held NASD Series 6, 7, and 22 licenses.Mr. Little received a B.A. from Wabash College and a M. Div. from Christian Theological Seminary.Prior to completing his education, Mr. Little served in the U.S. Marine Corps.Mr. Little was selected to serve as Trustee of the Trust based primarily on his experience in the investment management industry. Gary E. Hippenstiel – Mr. Hippenstiel has served as a mutual fund trustee since 1995.He has been an Independent Trustee of the Trust since its inception in 2002, and he currently serves as Chairman of the Audit and Pricing Committees of the Board of Trustees.He previously served as a trustee to three other registered investment companies and a variable insurance trust.In 2008, Mr. Hippenstiel founded an investment consulting firm and he also serves as Chairman of the investment committee for two family foundations.Prior to that, he served as Chief Investment Officer of Legacy Trust Company for 17 years, where he was responsible for establishing investment strategies and selecting and monitoring independent managers of trust accounts.Mr. Hippenstiel received a B.S. in Business Administration and an M.B.A. in Finance from the University of California, Berkeley.Mr. Hippenstiel was selected as Trustee based primarily on his experience in the investment management industry. Daniel J. Condon – Mr. Condon has been an Independent Trustee of the Trust since its inception in 2002.He has also served as trustee of three other registered investment companies.From 1990 to 2002, he served as Vice President and General Manager of an international automotive equipment manufacturing company.Since 2002, he has served as President and director of the company.Mr. Condon received a B.S. in Mechanical Engineering from Illinois Institute of Technology and an M.B.A. from Eastern Illinois University.He also received his registered Professional Engineer license.Mr. Condon was selected as Trustee based on his over 20 years of international business experience. Ronald C. Tritschler – Mr. Tritschler has been a Trustee of the Trust since its inception in 2002.He also has served as trustee of three other registered investment companies.Since 1989, he has been a director, vice president and general counsel of a company that operates convenience stores.Since 2001, Mr. Tritschler has been CEO, director and general counsel of a national real estate company. He also is a director of a bank holding company.Mr. Tritschler received a B.A. in Business Administration from Baldwin-Wallace College and his J.D. and M.B.A. from the University of Toledo. Mr. Tritschler was selected to serve as a Trustee based primarily on his substantial business and legal experience. Kenneth G.Y. Grant – Mr. Grant has been an Independent Trustee of the Trust since 2008.He is a founder of a trust company that offers collective investment trust products to qualified plans.Mr. Grant has over 25 years of executive leadership experience, including experience in management, business development for financial services firms, strategic planning, and investing.Mr. Grant also has experience developing trust and plan accounting services for institutional investors.He currently serves as a senior executive of a retirement plan services provider, as senior vice president of a retirement association and as Treasurer of a council of churches. Mr. Grant received his B.A. in Psychology from Syracuse University, his Th.M. in Theology and Ethics from Boston University, and his M.B.A. from Clark University.Mr. Grant was selected to serve as a Trustee based primarily on his substantial experience in the retirement plan and financial services industry. Nancy V. Kelly – Ms. Kelly has been a Trustee of the Trust since 2007.She has served as Executive Vice President of Huntington National Bank since December 2001.She is active as a community leader and she serves on the Board of several local organizations, including a youth social services agency.Ms. Kelly was selected to serve as a Trustee based primarily on her experience in managing securities-related businesses operated by banks and her senior position within Huntington Bank, which is an affiliate of the Trust’s administrator and distributor and also serves as custodian of certain series of the Trust.Ms. Kelly received a B.S. from Hood College in 1977, and an M.B.A. in 1981 from Xavier University. Independent Trustees Messrs. Hippenstiel, Tritschler, Condon, and Little each have previous experience serving as trustees to other multi-series trusts, which means that they are familiar with issues relating to overseeing multiple advisers and multiple funds.Messrs. Hippenstiel, Little, and Grant have experience conducting due diligence on and evaluating investment advisers – Mr. Hippenstiel as the Chief Investment Officer of Legacy Trust, Mr. Little as the President of a registered investment adviser, and Mr. Grant as an officer of a bank which operated a collective investment trust.This means that they are qualified to review annually each adviser’s qualifications, including the qualification of the Manager and of each sub-adviser to serve as adviser to the Funds.Ms. Kelly’s experience as an officer of the Trust’s custodial bank and former supervisor of the Trust’s administrator provides the Independent Trustees with insight into the operations of the service providers and their day-to-day administration of the FCI Funds. RISK MANAGEMENT.As part of its efforts to oversee risk management associated with the Trust, the Board has established the Audit Committee, Pricing Committee, and the Advisory Contract Renewal Committee as described below: · The Audit Committee consists of Independent Trustees Messrs. Hippenstiel, Condon, Tritschler and Grant.The Audit Committee is responsible for overseeing the Trust’s accounting and financial reporting policies and practices, internal controls and, as appropriate, the internal controls of certain service providers; overseeing the quality and objectivity of financial statements and the independent audits of the financial statements; and acting as a liaison between the independent auditors and the full Board of Trustees.The Audit Committee met four times during the year ended December 31, 2010 . · The Pricing Committee is responsible for reviewing and approving fair valuation determinations. The members of the Pricing Committee are all of the Trustees, except that any one member of the Pricing Committee constitutes a quorum for purposes of reviewing and approving a fair value. In addition to meetings to approve fair valuations, the Pricing Committee met four times during the year ended December 31, 2010 . · The Advisory Contract Renewal Committee is responsible for conducting due diligence on the initial approval and subsequent renewals of investment advisory contracts between the Trust and the advisers and sub-advisers to each series of the Trust, and making a recommendation to the full Board of Trustees regarding approvals and renewals of these contracts.The Committee reviews materials of the type required by Section 15(c) of the Investment Company Act of 1940, which are provided by the investment advisers and sub-advisers and the Trust's Administrator.The Committee also conducts interviews of advisers and sub-advisers to the Trust.The Advisory Contract Renewal Committee is comprised of all of the Trustees, although at least two Independent Trustees are required to establish a quorum.This Committee held four meetings during the year ended December 31, 2010 . Each Committee meets at least quarterly, and reviews reports provided by administrative service providers, legal counsel and independent accountants.The Committees report directly to the Board of Trustees. The Independent Trustees have engaged their own independent legal counsel to provide advice on regulatory, compliance and other topics.In addition, the Board has engaged on behalf of the Trust a full-time Chief Compliance Officer (“CCO”) who is responsible for overseeing compliance risks.He reports to the Board at least quarterly any material compliance items that have arisen, and annually he provides to the Board a comprehensive compliance report outlining the effectiveness of compliance policies and procedures of the Trust and its service providers.As part of the CCO’s risk oversight function, the CCO seeks to understand the risks inherent in the operations of the Trust’s series and their advisers and sub-advisers.Periodically the CCO provides reports to the Board that: · Assess the quality of the information the CCO receives from internal and external sources; · Assess how Trust personnel monitor and evaluate risks; · Assess the quality of the Trust’s risk management procedures and the effectiveness of the Trust’s organizational structure in implementing those procedures; · Consider feedback from and provide feedback regarding critical risk issues to Trust and administrative and advisory personnel responsible for implementing risk management programs; and · Consider economic, industry, and regulatory developments, and recommend changes to the Trust’s compliance programs as necessary to meet new regulations or industry developments. The Trustees meet in-person on a quarterly basis, typically for two days of meetings.Trustees also participate in special meetings and conference calls as needed.In addition to Board meetings, Trustees also participate in teleconferences each quarter to review and discuss 15(c) materials, and to interview advisers and sub- advisers whose contracts are up for renewal.Legal counsel to the Trust provides quarterly reports to the Board regarding regulatory developments. On a quarterly basis, the Trustees review and discuss some or all of the following compliance and risk management reports relating to the series of the Trust: (1)Fund Performance/Morningstar Report/Portfolio Manager’s Commentary (2)Code of Ethics review (3)NAV Errors, if any (4)Distributor Compliance Reports (5)Timeliness of SEC Filings (6)Dividends and other Distributions (7)List of Brokers, Brokerage Commissions Paid and Average Commission Rate (8)Review of 12b-1 Payments (9)Multiple Class Expense Reports (10)Anti-Money Laundering/Customer Identification Reports (11)Administrator and CCO Compliance Reports (l2) Market Timing Reports The Board of Trustees has not adopted a formal diversity policy.When soliciting future nominees for Trustee, the Board will make efforts to identify and solicit qualified minorities and women. On an annual basis, the Trustees conduct an assessment of the Board’s and their individual effectiveness in overseeing the Trust.Based upon its assessment, the Board determines whether additional risk assessment or monitoring processes are required with respect to the Trust or any of its service providers. The following table provides information regarding shares of the Funds and other portfolios of the Trust owned by each Trustee as of December 31, 2010 . Trustee Dollar Range of the Funds' Shares Aggregate Dollar Range of Shares of All Funds Within the Trust* Gary E. Hippenstiel None None Ronald C. Tritschler None $10,001 – $50,000 Stephen A. Little None None Daniel J. Condon None None Kenneth G.Y. Grant None $1 - $ 10,000 Nancy V. Kelly None None * The Trust currently consists of 25 series. Set forth below are estimates of the annual compensation to be paid to the Trustees and officers by each Fund on an individual basis and by the Trust on an aggregate basis.Trustees’ and officers’ fees and expenses are Trust expenses and each Fund incurs its pro rata share of expenses based on the number of existing series in the Trust.As a result, the amount paid by each Fund will increase or decrease as new series are added or removed from the Trust. Independent Trustees Aggregate Compensation from the Funds Pension or Retirement Benefits Accrued As Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Trust1 Gary E. Hippenstiel, Trustee and Chairman of the Audit Committee $ 1, 920 2 $0 $0 Stephen A. Little, Chairman of the Board $1, 920 2 $0 $0 Daniel J. Condon, Trustee $1, 520 3 $0 $0 Ronald C. Tritschler, Trustee $1, 520 3 $0 $0 Kenneth G.Y. Grant, Trustee $1, 520 3 $0 $0 Interested Trustees and Officers Aggregate Compensation from the Funds Pension or Retirement Benefits Accrued As Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Trust1 Nancy V. Kelly, Trustee $0 $0 $0 $0 Melissa K. Gallagher, President and CEO $0 $0 $0 $0 JohnC. Swhear, Senior Vice President $0 $0 $0 $0 Christopher E. Kashmerick, Treasurer and CFO $0 $0 $0 $0 Lynn E. Wood, Chief Compliance Officer $ 6,320 4 $0 $0 Tara Pierson, Secretary $0 $0 $0 $0 1 The Trust currently consists of 25 series. 2 During the fiscal year ended December 31, 2010 , each Trustee received a total of $ from each Fund. 3 During the fiscal year ended December 31, 2010 , each Trustee received a total of $ from each Fund. 4 During the fiscal year ended December 31, 2010 , the CCO received a total of $ from the Equity Fund and $ from the Stragegic Income Fund. 5 This amount does not include the value of benefits provided to the CCO.In addition to the CCO’s salary listed in the table, the CCO is allocated $25,000 for potential bonus compensation , as well as to pay for the CCO’s expenses in connection with compliance-related activities, including audits of advisers to the series of the Trust, attendance at compliance seminars, etc.These expenses are shared, pro rata, by each series of the Trust. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES A principal shareholder is any person who owns (either of record or beneficially) 5% or more of the outstanding shares of a Fund. A control person is one who owns, either directly or indirectly, more than 25% of the voting securities of a Fund or acknowledges the existence of such control. As a controlling shareholder, each of these persons could control the outcome of any proposal submitted to the shareholders for approval, including changes to a Fund’s fundamental policies or the terms of the Management Agreement and/or the Portfolio Consulting Agreement. As of , 2011 , neither Fund had any controlling persons or principal shareholders. PORTFOLIO TURNOVER A Fund’s portfolio turnover rate is calculated by dividing the lesser of purchases or sales of portfolio securities for the fiscal year by the monthly average of the value of the portfolio securities owned by the Fund during the fiscal year. Although a Fund’s annual portfolio turnover rate cannot be accurately predicted, the Manager anticipates that each Fund will continue to experience a portfolio turnover rate that is in excess of 100% (that is, a high portfolio turnover rate).High turnover involves correspondingly greater commission expenses and transaction costs, which will be borne directly by the Funds, and may result in a Fund recognizing greater amounts of income and capital gains, which would increase the amount of income and capital gains which the Fund must distribute to shareholders in order to maintain its status as a regulated investment company and to avoid the imposition of federal income or excise taxes (see “Status and Taxation of the Funds”).For the fiscal years ended December 31, 2009 and December 31, 2010 , the Equity Fund’s portfolio turnover rate was 59.73 % and %, respectively.For the same periods, the Strategic Income Fund’s portfolio turnover rate was 79.34 % and %, respectively. ANTI-MONEY LAUNDERING COMPLIANCE PROGRAM Customer identification and verification is part of each Fund’s overall obligation to prevent money laundering under federal law. The Trust has, on behalf of the Funds, adopted an anti-money laundering compliance program designed to prevent each Fund from being used for money laundering or financing of terrorist activities (the “AML Compliance Program”). The Trust has delegated the responsibility to implement the AML Compliance Program to the Funds’ transfer agent, Huntington Asset Services, Inc., subject to oversight by the Trust’s Chief Compliance Officer and, ultimately, by the Board of Trustees. When you open an account with a Fund, the transfer agent will request that you provide your name, physical address, date of birth, and Social Security number or tax identification number. You may also be asked for other information that, in the transfer agent’s discretion, will allow the Fund to verify your identity. Entities are also required to provide additional documentation. This information will be verified to ensure the identity of all persons opening an account with each Fund. Each Fund reserves the right to (i) refuse, cancel or rescind any purchase or exchange order, (ii) freeze any account and/or suspend account activities, or (iii) involuntarily redeem your account in cases of threatening conduct or suspected fraudulent or illegal activity. These actions will be taken when, in the sole discretion of the Funds’ transfer agent, they are deemed to be in the best interest of a Fund, or in cases where the Fund is requested or compelled to do so by governmental or law enforcement authority. PORTFOLIO TRANSACTIONS AND BROKERAGE Subject to policies established by the Board of Trustees of the Trust and oversight by the Manager, each Sub-adviser is responsible for making portfolio decisions, including placing portfolio transactions, with respect to the Fund assets allocated to it. In placing portfolio transactions, each Sub-adviser is required to seek the best qualitative execution for a Fund, taking into account such factors as price (including the applicable brokerage commission or dealer spread), the execution capability, financial responsibility and responsiveness of the broker or dealer and the brokerage and research services provided by the broker or dealer. Each Sub-adviser generally seeks favorable prices and commission rates that are reasonable in relation to the benefits received. Each Sub-adviser is specifically authorized to select brokers or dealers who also provide brokerage and research services to the Funds and/or the other accounts over which each of them exercises investment discretion and to pay such brokers or dealers a commission in excess of the commission another broker or dealer would charge if each determines in good faith that the commission is reasonable in relation to the value of the brokerage and research services provided. The determination may be viewed in terms of a particular transaction or the Sub-adviser’s overall responsibilities with respect to each Fund and to other accounts over which it exercises investment discretion. The research services and other information furnished by brokers through whom the Funds effect securities transactions may also be used by a Sub-adviser, in servicing all of its accounts. Similarly, research and information provided by brokers or dealers serving other clients may be useful to a Sub-adviser in connection with its services to the Funds.For the fiscal year ended December 31, 2010 , the following transactions were directed to brokers based on research services provided to the Manager or Sub-advisers. Fund Total Brokerage Transactions Relating to Research Services Brokerage Commissions Paid Relating to Research Services Equity Fund $ $ Strategic Income Fund $ $ Over-the-counter transactions will be placed either directly with principal market makers or with broker-dealers, if the same or a better price, including commissions and executions, is available. Fixed income securities are normally purchased directly from the issuer, an underwriter or a market maker. Purchases include a concession paid by the issuer to the underwriter and the purchase price paid to a market maker may include the spread between the bid and asked prices. The Funds have no obligation to deal with any broker or dealer in the execution of its transactions.From time to time, the Manager or a Sub-adviser may effect substantially all Fund securities transactions through an affiliated broker-dealer.For example, the Manager anticipates that the Sub-advisers may effect the Funds’ portfolio transactions through Portfolio Brokerage Services, Inc. (“PBSI”), a broker-dealer affiliated with the Manager.The Manager has encouraged (but not required) the Sub-advisers to use PBSI.Under the 1940 Act, persons affiliated with an affiliate of the Manager or a Sub-adviser (as the case may be) may be prohibited from dealing with a Fund as a principal in the purchase and sale of securities.Therefore, the Manager and each Sub-adviser are prohibited from using an affiliate as a dealer in connection with over-the-counter transactions.However, the Manager and each Sub-adviser is permitted to use an affiliated broker-dealer in over-the-counter transactions conducted on an agency basis.Such agency transactions will be executed on a fully disclosed basis. Pursuant to the Trust’s policies, the Manager and each Sub-adviser are prohibited from effecting Fund brokerage transactions through an affiliated broker-dealer if such transactions would be unfair or unreasonable to Fund shareholders.Commissions paid, if any, to an affiliated broker-dealer are required to be solely for the execution of trades and not for any other services.In determining the commissions to be paid to an affiliate of the Manager or a Sub-adviser, it is the policy of the Trust that such commissions must, in the judgment of the Trust’s Board of Trustees, be:(a) at least as favorable to a Fund as those which would be charged by other qualified brokers having comparable execution capability and (b) at least as favorable to a Fund as commissions contemporaneously charged by the affiliate on comparable transactions for its unaffiliated customers that are comparable to the Fund. Prior to using an affiliated broker-dealer to effect a Fund’s brokerage transaction, the Manager and each Sub-adviser are required to obtain the approval of the Trust’s Chief Compliance Officer.As set forth above, the Manager has obtained such approval with respect to PBSI, and will obtain the requisite pre-approval with respect to any other affiliated broker-dealer.In addition, from time to time, the Independent Trustees will review, among other things, information relating to any commissions charged by an affiliated broker-dealer to the Funds, and rates and other information concerning the commissions charged by other independent broker-dealers.Neither the Management Agreement nor the Sub-advisory Agreements require the Manager or a Sub-adviser (as the case may be) to reduce its fee by the amount of any profits earned by PBSI or any other affiliated broker-dealer(s) from brokerage commissions generated from portfolio transactions of the Funds. The following table describes the brokerage commissions paid by the Funds for the fiscal periods indicated. Fund Fiscal Year Ended Total commission Paid to all Brokers Commission Paid to PBSI % of Commissions paid to PBSI % of Transactions Effected through PBSI Equity Fund December 31, 2009 $ 69,808 $ 0 0 % 0 % December 31, 2010 $ $ % % Strategic Income Fund December 31, 2009 $ 187 $ 0 0 % 0 % December 31, 2010 $ $ % % The Trust, the Manager, each Sub-adviser and the Funds’ distributor have each adopted a Code of Ethics (the “Code”) pursuant to Rule 17j-1 of the 1940 Act, and the Manager’s and each Sub-adviser’s Code of Ethics also conforms to Rule 204A-1 under the Investment Advisers Act of 1940. The personnel subject to the Codes are permitted to invest in securities, including securities that may be purchased or held by the Funds. You may obtain a copy of the Codes from the Funds, free of charge, by calling Shareholder Services at 866-616-4848. You may also obtain copies of the Trust’s Code from documents filed with SEC and available on the SEC’s web site at www.sec.gov. DISCLOSURE OF PORTFOLIO HOLDINGS Each Fund is required to include a schedule of portfolio holdings in its annual and semi-annual reports to shareholders, which is sent to shareholders within 60 days of the end of the second and fourth fiscal quarters and which is filed with the SEC on Form N-CSR within 70 days of the end of the second and fourth fiscal quarters. Each Fund also is required to file a schedule of portfolio holdings with the SEC on Form N-Q. A Fund must provide a copy of the complete schedule of portfolio holdings as filed with the SEC to any shareholder of the Fund, upon request, free of charge. This policy is applied uniformly to all shareholders of the Funds without regard to the type of requesting shareholder (i.e., regardless of whether the shareholder is an individual or institutional investor). Each Fund releases portfolio holdings to third party servicing agents on a daily basis in order for those parties to perform their duties on behalf of the Fund. These third party servicing agents include the Manager, each Sub-adviser, the Distributor, Transfer Agent, Fund Accounting Agent, Administrator and Custodian. A Fund also may disclose portfolio holdings, as needed, to auditors, legal counsel, proxy voting services (if applicable), printers, pricing services, parties to merger and reorganization agreements and their agents, and prospective or newly hired investment advisers or sub-advisers. The lag between the date of the information and the date on which the information is disclosed will vary based on the identity of the party to whom the information is disclosed. For instance, the information may be provided to auditors within days of the end of an annual period, while the information may be given to legal counsel or prospective sub-advisers at any time. This information is disclosed to all such third parties under conditions of confidentiality. “Conditions of confidentiality” include (i) confidentiality clauses in written agreements, (ii) confidentiality implied by the nature of the relationship (e.g., attorney-client relationship), (iii) confidentiality required by fiduciary or regulatory principles (e.g., custodial relationships), or (iv) understandings or expectations between the parties that the information will be kept confidential. Third party servicing agents generally are subject to an independent obligation not to trade on confidential information under their code of ethics and/or as a result of common law precedents; however, the Funds do not require an independent confirmation from the third parties that they will not trade on the confidential information. Additionally, each Fund may enter into ongoing arrangements to release portfolio holdings to Morningstar, Inc., Lipper, Inc., Bloomberg, Standard & Poor’s, Thompson Financial and Vickers-Stock (“Rating Agencies”) in order for those organizations to assign a rating or ranking to the Fund. In these instances, portfolio holdings will be supplied within approximately 25 days after the end of the month. The Rating Agencies may make a Fund’s top portfolio holdings available on their websites and may make the Fund’s complete portfolio holdings available to their subscribers for a fee.Neither the Funds, the Manager, the Sub-Advisers, nor any of their affiliates receive any portion of this fee. Information released to Rating Agencies is not released under conditions of confidentiality nor is it subject to prohibitions on trading based on the information. Except as described above, each Fund is prohibited from entering into any arrangements with any person to make available information about the Fund’s portfolio holdings without theprior authorization of the Chief Compliance Officer and the specific approval of the Board. The Manager, and/or each Sub-adviser must submit any proposed arrangement pursuant to which they intend to disclose a Fund’s portfolio holdings to the Board, which will review such arrangement to determine whether the arrangement is in the best interests of Fund shareholders. Additionally, each of these parties and any of their affiliated persons are prohibited from receiving compensation or other consideration, for themselves or on behalf of a Fund, as a result of disclosing the Fund’s portfolio holdings. A Fund will not disclose portfolio holdings as described above to third parties that the Fund knows will use the information for personal securities transactions. DETERMINATION OF NET ASSET VALUE The price (net asset value) of the shares of a Fund is determined as of the close of trading (normally 4:00 p.m., Eastern time) on each day the Trust is open for business and on any other day on which there is sufficient trading in a Fund’s securities to materially affect the net asset value.The Trust is open for business on every day on which the New York Stock Exchange is open for trading.The NYSE is closed on weekends, most federal holidays, and Good Friday. For a description of the methods used to determine the net asset value (share price), see “Determination of Net Asset Value” in the Prospectus. Equity securities generally are valued by using market quotations furnished by a pricing service when the applicable Sub-adviser or the Manager, as the case may be, believes such prices accurately reflect the fair market value of such securities. Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price. Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price. Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. When market quotations are not readily available, when the Manager or a Sub-adviser, as the case may be, determines that the market quotation or the price provided by the pricing service does not accurately reflect the current market value or when restricted or illiquid securities are being valued, such securities are valued at a fair value as determined by the Manager (or a Sub-adviser) in good faith according to guidelines established by and subject to review by the Board of Trustees. The Fund’s Administrator maintains a pricing review committee that will review any fair value provided by the Manager (or a Sub-adviser), subject to the ultimate review and approval of the Pricing Committee of the Board of Trustees. Any one member of the Pricing Committee constitutes a quorum for purposes of reviewing and approving a fair value. The full Pricing Committee will review all fair valued securities on a quarterly basis. Fixed income securities generally are valued by using market quotations furnished by a pricing service when the Manager (or a Sub-adviser), as the case may be, believes such prices accurately reflect the fair market value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. If the Manager (or a Sub-adviser) decides that a price provided by the pricing service does not accurately reflect the fair market value of the securities, when prices are not readily available from a pricing service or when restricted or illiquid securities are being valued, securities are valued at a fair value as determined in good faith by the Manager (or the Sub-adviser) in conformity with guidelines adopted by and subject to review of the Board. Short term investments in fixed income securities with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. Investments initially valued in currencies other than the U.S. dollar are converted to U.S. dollars using exchange rates obtained from pricing services.As a result, the NAV of a Fund’s shares may be affected by changes in the value of currencies in relation to the U.S. dollar. The value of securities traded in markets outside the United States or denominated in currencies other than the U.S. dollar may be affected significantly on a day that the NYSE is closed and an investor is not able to purchase, redeem or exchange shares. Each Fund’s net asset value per share is computed by dividing the value of the securities held by the Fund plus any cash or other assets (including interest and dividends accrued but not yet received) minus all liabilities (including accrued expenses) by the total number of shares in the Fund outstanding at such time. REDEMPTION IN-KIND Neither Fund intends to redeem shares in any form except cash. However, if the amount you are redeeming during any 90-day period is over the lesser of $250,000 or 1% of a Fund’s net asset value, pursuant to an election filed by the Trust under Rule 18f-1 of the 1940 Act, each Fund has the right to redeem your shares by giving you the amount that exceeds the lesser of $250,000 or 1% of the Fund’s net asset value in securities instead of cash. In the event that an in-kind distribution is made, a shareholder may incur additional expenses, such as the payment of brokerage commissions, on the sale or other disposition of the securities received from a Fund. STATUS AND TAXATION OF THE FUNDS Each Fund was organized as a series of a business trust, and intends to qualify for treatment as a regulated investment company (“RIC”) under the Internal Revenue Code of 1986, as amended (the “Code”) in each taxable year. There can be no assurance that it actually will so qualify. If a Fund qualifies as a RIC, its dividend and capital gain distributions generally are subject only to a single level of taxation, to the shareholders. This differs from distributions of a regular business corporation which, in general, are taxed first as taxable income of the distributing corporation, and then again as dividend income of the shareholder. If a Fund does qualify as a RIC but (in a particular tax year) distributes less than 98% of its ordinary income and 98% (98.2% for calendar years beginning on or after January 1, 2011) of its capital gain net income (as the Code defines each such term), the Fund is subject to an excise tax.The excise tax, if applicable, is 4% of the excess of the amount required to have been distributed over the amount actually distributed for the applicable year.If a Fund does not qualify as a RIC, its income will be subject to taxation as a regular business corporation, without reduction by dividends paid to shareholders of that Fund. To continue to qualify for treatment as a RIC under Subchapter M of the Code, a Fund must, among other requirements: · Derive at least 90% of its gross income each taxable year from dividends, interest, payments with respect to securities loans, gains from the sale or other disposition of stock or securities or foreign currencies, and certain other income (including gains from options, futures, or forward contracts derived with respect to the RIC’s business of investing in stock securities, or foreign currencies) (the “Income Requirement”); · Diversify its investments in securities within certain statutory limits; and · Distribute annually to its shareholders at least 90% of its investment company taxable income (generally, taxable net investment income less net capital gain) (the “Distribution Requirement”). The following three paragraphs apply to taxable years of a Fund for which the due date of the Fund’s federal income tax return occurs after December 22, 2010. Pursuant to the recently enacted Regulated Investment Company Modernization Act of 2010 (the “Modernization Act”), if a Fund fails the gross income test for a taxable year, it will nevertheless be considered to have satisfied the test for such year if (i) the Fund satisfies certain procedural requirements and (ii) the Fund’s failure to satisfy the gross income test is due to reasonable cause and not due to willful neglect.However, in such case, a tax is imposed on the Fund for the taxable year in which, absent the application of this provision, it would have failed the gross income test equal to the amount by which (i) the Fund’s non-qualifying gross income exceeds (ii) one-ninth of the Fund’s qualifying gross income, each as determined for purposes of applying the gross income test for such year. Also pursuant to the Modernization Act, if a Fund fails the asset diversification test as of the end of a quarter, it will nevertheless be considered to have satisfied the test as of the end of such quarter in the following circumstances.If the Fund’s failure to satisfy the asset diversification test at the end of the quarter is due to the ownership of assets the total value of which does not exceed the lesser of (i) one percent of the total value of the Fund’s assets at the end of such quarter and (ii) $10,000,000 (a “de minimis failure”), the Fund will be considered to have satisfied the asset diversification test as of the end of such quarter if, within six months of the last day of the quarter in which the Fund identifies that it failed the asset diversification test (or such other prescribed time period), the Fund either disposes of assets in order to satisfy the asset diversification test, or otherwise satisfies the asset diversification test. In the case of a failure to satisfy the asset diversification test at the end of a quarter in a case that does not constitute a de minimis failure, a Fund will nevertheless be considered to have satisfied the asset diversification test as of the end of such quarter if (i) the Fund satisfies certain procedural requirements; (ii) the Fund’s failure to satisfy the asset diversification test is due to reasonable cause and not due to willful neglect; and (iii) within six months of the last day of the quarter in which the Fund identifies that it failed the asset diversification test (or such other prescribed time period), the Fund either disposes of assets in order to satisfy the asset diversification test, or otherwise satisfies the asset diversification test.However, in this case, a tax is imposed on the Fund, at the current rate of 35%, on the net income generated by the assets that caused the Fund to fail the asset diversification test during the period for which the asset diversification test was not met.However, in all events, such tax will not be less than $50,000. Each Fund may acquire zero coupon or other securities issued with original issue discount (including pay-in-kind securities). If it does so, a Fund will have to include in its income its share of the original issue discount that accrues on the securities during the taxable year, even if the Fund receives no corresponding payment on the securities during the year. Because a Fund annually must distribute (a) 98% of its ordinary income in order to avoid imposition of a 4% excise tax, and (b) 90% of its investment company taxable income, including any original issue discount, to satisfy the Distribution Requirement, the Fund may be required in a particular year to distribute as a dividend an amount that is greater than the total amount of cash it actually receives. Those distributions would be made from a Fund’s cash assets, if any, or from the sales of portfolio securities, if necessary. A Fund might realize capital gains or losses from any such sales, which would increase or decrease the Fund’s investment company taxable income and/or net capital gain (the excess of net long-term capital gain over net short-term capital loss). Hedging strategies, to reduce risk in various ways, are subject to complex rules that determine, for federal income tax purposes, the character and time for recognition of capital gains and losses that a Fund realizes in connection with the hedge.Each Fund’s income from derivative instruments, in each case derived with respect to its business of making investments, should qualify as allowable income for the Fund under the Income Requirement. Fund distributions received by your qualified retirement plan, such as a 401(k) plan or IRA, are generally tax-deferred; this means that you are not required to report Fund distributions on your income tax return when paid to your plan, but, rather, when your plan makes payments to you or your beneficiary. Special rules apply to payouts from Roth and Education IRAs. The portion of the dividends a Fund pays (other than capital gain distributions) that does not exceed the aggregate dividends it receives from U.S. corporations will be eligible for the dividends received deduction allowed to corporations; however, dividends received by a corporate shareholder and deducted by it pursuant to the dividends received deduction are subject indirectly to the federal alternative minimum tax. If you are a non-retirement plan holder, the appropriate Fund will send you a Form 1099 each year that tells you the amount of distributions you received for the prior calendar year, the tax status of those distributions, and a list of reportable sale transactions. Generally, a Fund’s distributions are taxable to you in the year you received them. However, any dividends that are declared in October, November or December but paid in January are taxable as if received in December of the year they are declared. Investors should be careful to consider the tax consequences of buying shares shortly before a distribution. The price of shares purchased at that time may reflect the amount of the anticipated distribution. However, any such distribution will be taxable to the purchaser of the shares and may result in a decline in the share value by the amount of the distribution. Each Fund’s net realized capital gains from securities transactions will be distributed only after reducing such gains by the amount of any available capital loss carryforwards. Capital losses may be carried forward to offset any capital gains for eight years, after which any undeducted capital loss remaining is lost as a deduction.As of December 31, 2010 , the Equity Fund had available for federal tax purposes a capital loss carryforward of $. As of December 31, 2010 , the Strategic Income Fund had a capital loss carryforward of $. Capital losses, if any, incurred by a Fund in taxable years of the Fund beginning October 1, 2011 will have an indefinite carryover period pursuant to the provisions of the Modernization Act. The foregoing is only a summary of some of the important federal income tax considerations affecting a Fund and its shareholders and is not intended as a substitute for careful tax planning. Accordingly, prospective investors should consult their own tax advisers for more detailed information regarding the above and for information regarding federal, state, local and foreign taxes. CUSTODIAN Huntington National Bank, 41 South High Street, Columbus, Ohio 43215, is Custodian of each Fund’s investments.The Custodian acts as the Funds’ depositary, safekeeps each Fund’s portfolio securities, collects all income and other payments with respect thereto, disburses funds at each Fund’s request and maintains records in connection with its duties.The Custodian’s parent company, Huntington Bancshares, Inc., is also the parent company of Huntington Asset Services, Inc. (“ Huntington ”), the Trust’s transfer agent, fund accountant and administrator, and of Unified Financial Securities, Inc. (the “Distributor”), the Trust’s distributor.A Trustee of the Trust is a member of the Custodian’s management. For its custodial services, the Custodian receives a monthly fee from each Fund based on the market value of the assets under custody. The monthly fee is equal to an annual rate of 0.0125% of the first $75 million of market value; 0.0100% of the next $75 million of market value; and 0.0075% of market value in excess of $150 million. The Custodian also receives various transaction-based fees. The fees paid to the Custodian by each Fund are subject to a $250 monthly minimum fee per account. TRANSFER AGENT, FUND ACCOUNTING AGENT, AND ADMINISTRATOR Under the terms of a Mutual Fund Services Agreement, Huntington Asset Services, Inc. (“ Huntington ”), 2960 N. Meridian St., Suite 300, Indianapolis, IN46208, serves as transfer agent and shareholder services agent, fund accounting agent, and administrator for the Funds. Certain officers of the Trust are members of management and/or employees of Huntington.Huntington is under common control with the Distributor and the Custodian. As transfer agent and shareholder services agent, Huntington maintains the records of each shareholder’s account, answers shareholder’s inquiries concerning their accounts, processes purchases and redemptions of the Funds’ shares, acts as dividend and distribution disbursing agent and performs other shareholder service functions. As fund accounting agent, Huntington calculates the daily net asset value per share and maintains the financial books and records of the Funds. As administrative services agent for the Trust, Huntington supplies non-investment related administrative and compliance services for the Funds. Huntington prepares tax returns, reports to shareholders, reports to and filings with the Securities and Exchange Commission and state securities commissions, and materials for meetings of the Board of Trustees. For transfer agency services, Huntington receives a monthly fee of $1.50 per shareholder account, subject to a minimum monthly fee of $1,667.For fund accounting services, Huntington receives a monthly fee from each Fund equal to an annual rate of 0.04% of the Fund’s average daily net assets for the first $100 million; 0.02% of the Fund’s average daily net assets from $100 million to $250 million; and 0.01% of the Fund’s average daily net assets over $250 million (subject to a minimum monthly fee of $2,083).For its administrative services, Huntington receives a monthly fee from each Fund equal to an annual rate of 0.09% of the Fund’s average daily net assets for the first $100 million; 0.06% of the Fund’s average daily net assets from $100 million to $250 million; and 0.03% of the Fund’s average daily net assets over $250 million (subject to a minimum monthly fee of $2,917). Huntington also receives a compliance program services fee of $800 per month per Fund.In addition, each Fund pays out-of-pocket expenses including, but not limited to, postage, pricing fees and supplies. The following table provides information regarding transfer agent, fund accounting and administrative services fees paid by the Funds during the fiscal periods indicated. Fund Fiscal Period Ended Fees Paid for Transfer Agent Services Fees Paid for Accounting Services Fees Paid for Administrative Services Equity Fund December 31, 2008* December 31, 2009 December 31, 2010 $ $ $ Strategic Income Fund December 31, 2008* December 31, 2009 December 31, 2010 $ $ $ *For the period January 31, 2008 (commencement of operations) through December 31, 2008. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The firm of has been selected as the Independent Registered Public Accounting Firm for the Funds for the fiscal year ending December 31, 2011. performs an annual audit of each Fund’s financial statements and provides financial, tax and accounting consulting services as requested, in accordance with applicable law and regulations. DISTRIBUTOR Unified Financial Securities, Inc., 2960 N. Meridian St., Suite 300, Indianapolis, IN46208 (the “Distributor”), is the exclusive agent for distribution of shares of the Funds.A Trustee of the Trust is a member of management of Huntington National Bank, a subsidiary of Huntington Bancshares, Inc. (the parent of the Distributor), and certain officers of the Trust are officers of the Distributor.As a result, such persons may be deemed to be affiliates of the Distributor. The Distributor is under common control with Huntington and the Custodian. The Distributor is obligated to sell the shares of a Fund on a best efforts basis only against purchase orders for the shares. Shares of a Fund are offered to the public on a continuous basis. DISTRIBUTION PLAN Each Fund has adopted a Distribution Plan pursuant to Rule 12b-1 under the 1940 Act. Each Plan was approved by a majority of the Trustees of the Trust, including a majority of the Trustees who are not interested persons of the Trust or the Fund, and who have no direct or indirect financial interest in the operation of the Plan or in any other Rule 12b-1 agreement, cast in person at a meeting on December 10, 2007 called for the purpose of, among other things, voting on such Plan. Each Fund’s Plan provides that the applicable Fund will pay to the Manager, the Distributor and/or any registered securities dealer, financial institution or any other person (the “Recipient”) a shareholder servicing fee of up to 0.25% of the average daily net assets of the Fund in connection with the promotion and distribution of such Fund’s shares or the provision of personal services to shareholders, including, but not necessarily limited to, advertising, compensation to underwriters, dealers and selling personnel, the printing and mailing of prospectuses to other than current shareholders of the Fund, the printing and mailing of sales literature and servicing shareholder accounts (“12b-1 Expenses”).Each Fund may pay all or a portion of these fees to any Recipient who renders assistance in distributing or promoting the sale of shares, or who provides certain shareholder services, pursuant to a written agreement. Each Fund’s Plan is a compensation plan, which means that compensation is provided regardless of 12b-1 Expenses actually incurred.It is anticipated that each Fund’s Plan will benefit shareholders because an effective sales program typically is necessary in order for a Fund to reach and maintain a sufficient size to achieve efficiently its investment objectives and to realize economies of scale.Neither Fund has implemented its Plan, although a Fund may do so at any time upon notice to shareholders after April 30, 2012 . PROXY VOTING POLICIES The Trust, the Manager and each Sub-adviser each have adopted proxy voting policies and procedures reasonably designed to ensure that proxies are voted in shareholders’ best interests.As a brief summary, the Trust’s policy delegates responsibility regarding proxy voting to Manager, subject to each entity’s proxy voting policy and the supervision of the Board of Trustees. In turn, the Manager has delegated to each Sub-adviser, the responsibility for voting proxies relating to the securities consisting part of the portfolio managed by the Sub-adviser. The proxy voting policies of the Sub-advisers may be summarized as follows: London Company of Virginia (“London Company”).Pursuant to its policy, London Company generally votes for routine proposals which do not change the structure, by-laws, or operations of the corporation to the detriment of the shareholders of the issuer.London Company generally votes against any proposal that has the clear effect of restricting the ability of shareholders of the issuer to maximize their investment, which may include proposals adopting cumulative voting rights, seeking board entrenchment, or relating to anti-takeover measures.Proposals not specifically addressed in the proxy voting policy will be voted based on the recommendation of ISS, unless otherwise directed by applicable portfolio managers. Pictet Asset Management, Ltd. (“Pictet”).Pursuant to its proxy voting policy, Pictet typically will vote for proposals determined to be in the best interest of the client, which include proposals relating to increases in authorized capital, and creation of new classes of preferred stock.Pictet typically will vote against proposals that alter board size and/or structure (particularly in the context of a fight for control), and proposals to adopt unlimited capital authorizations.Other proposals, including those relating to amendments to a company’s fundamental documents, for reorganization and/or restructuring of the company, or altering the liability and/or indemnification protection for directors and officers, will be assessed on a case-by-case basis. Victory Capital Management, Inc. (“Victory”) .Pursuant to its policies, Victory votes proxies in the best interests of the client.In general, this entails voting proxies with the objective of increasing the long-term economic value of client assets.In determining the best interests of clients, Victory considers, among other things, the effect of the proposal on the underlying value of the securities, the composition and effectiveness of the issuer’s board of directors, the issuer’s corporate governance practices, and the quality of communications from the issuer to its shareholders. Loomis, Sayles & Company, L.P. (“Loomis Sayles”).Loomis Sayles will vote proxies in a manner calculated to serve the best interest of the Strategic Income Fund. For example, the firm typically will vote to approve proposals which attempt to reduce the par value of common stock, ratify auditors or call for cumulative, majority or confidential voting, and against proposals that hinder the ability of a shareholder to remove directors or increase director and officer liability protection.Loomis Sayles has engaged Proxy Voting Services, a division of ISS, to assist it in the research and administration of any proxy voting issues However, if a voting recommendation by Proxy Voting Services is determined as not being in the best interest of the client, as determined by a committee set up by Loomis Sayles, Loomis Sayles will use its own discretion to vote the proxy, but only after careful review and exclusion of anyone subject to the conflict. SMH Capital Advisors, Inc. (“SMH”).SMH’s proxy voting policy provides that, in voting proxies for the Strategic Income Fund, SMH will consider how the vote will economically impact and affect the value of the Fund’s investment.SMH generally will vote in favor of proposals that maintain or strengthen the shared interest of shareholders and management, increase shareholder value, maintain or increase shareholder influence over the issuer’s board of directors and management, and maintain or increase the rights of shareholders; proxy votes generally will be cast against proposals having the opposite effect. Conflicts.Pursuant to the Trust’s policy, in the event of a conflict of interest between a Sub-adviser, or one of its affiliates and the interest of the applicable Fund with respect to any proxy, the Sub-adviser must fully disclose the conflict to the Board of Trustees and vote the proxy in accordance with the Board’s instructions.The Board shall make the proxy voting decision that in its judgment, after reviewing the recommendation of the Sub-adviser, is most consistent with such entity’s proxy voting policies and in the best interests of the applicable Fund’s shareholders.When the Board is required to make a proxy voting decision, only the Trustees without a conflict of interest with regard to the security in question or the matter to be voted upon shall be permitted to participate in the decision of how a Fund’s vote will be cast. A copy of the votes cast by each Fund with respect to portfolio securities for each year ended June 30th will be filed by the Trust with the SEC on Form N-PX.The Fund’s proxy voting record will be made available to shareholders free of charge upon request by calling Shareholder Services at (866) 616-4848 or by writing the Fund at: Huntington Asset Services, Inc., 2960 N. Meridian St., Suite 300, Indianapolis, IN46208; Attn: Unified Series Trust Chief Compliance Officer. A copy will be mailed to you within three days of your request.You may also obtain a copy from the Fund documents filed with the SEC, which are available at the SEC’s website at www.sec.gov. FINANCIAL STATEMENTS The financial statements and independent auditors’ report for the Funds required to be included in the SAI are hereby incorporated by reference to the Funds’ Annual Report to Shareholders for the fiscal period ended December 31, 2010 .You can obtain a Fund’s Annual Report without charge by calling Shareholder Services at (866) 616-4848 or upon written request. APPENDIX A- DESCRIPTION OF BOND RATINGS SHORT-TERM RATINGS Standard & Poor’s Short-Term Issue Credit Ratings A Standard & Poor’s issue credit rating is a current opinion of the creditworthiness of an obligor with respect to a specific financial obligation, a specific class of financial obligations, or a specific financial program (including ratings on medium-term note programs and commercial paper programs). It takes into consideration the creditworthiness of guarantors, insurers, or other forms of credit enhancement on the obligation and takes into account the currency in which the obligation is denominated. The issue credit rating is not a recommendation to purchase, sell, or hold a financial obligation, inasmuch as it does not comment as to market price or suitability for a particular investor. Issue credit ratings are based on current information furnished by the obligors or obtained by Standard & Poor’s from other sources it considers reliable. Standard & Poor’s does not perform an audit in connection with any credit rating and may, on occasion, rely on unaudited financial information. Credit ratings may be changed, suspended, or withdrawn as a result of changes in, or unavailability of, such information, or based on other circumstances. Issue credit ratings can be either long term or short term. Short-term ratings are generally assigned to those obligations considered short-term in the relevant market. In the U.S., for example, that means obligations with an original maturity of no more than 365 days including commercial paper. Short-term ratings are also used to indicate the creditworthiness of an obligor with respect to put features on long-term obligations. The result is a dual rating, in which the short-term rating addresses the put feature, in addition to the usual long-term rating. Medium-term notes are assigned long-term ratings. Short-Term Issue Credit Ratings A-1 :A short-term obligation rated ‘A-1’ is rated in the highest category by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor’s capacity to meet its financial commitment on these obligations is extremely strong. A-2:A short-term obligation rated ‘A-2’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor’s capacity to meet its financial commitment on the obligation is satisfactory. A-3:A short-term obligation rated ‘A-3’ exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. B:A short-term obligation rated ‘B’ is regarded as having significant speculative characteristics. Ratings of ‘B-1’, ‘B-2’, and ‘B-3’ may be assigned to indicate finer distinctions within the ‘B’ category. The obligor currently has the capacity to meet its financial commitment on the obligation; however, it faces major ongoing uncertainties which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B-1:A short-term obligation rated ‘B-1’ is regarded as having significant speculative characteristics, but the obligor has a relatively stronger capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-2:A short-term obligation rated ‘B-2’ is regarded as having significant speculative characteristics, and the obligor has an average speculative-grade capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-3: A short-term obligation rated ‘B-3’ is regarded as having significant speculative characteristics, and the obligor has a relatively weaker capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. C:A short-term obligation rated ‘C’ is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. D:A short-term obligation rated ‘D’ is in payment default. The ‘D’ rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period. The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. Active Qualifiers (Currently applied and/or outstanding) [Missing Graphic Reference] i :This subscript is used for issues in which the credit factors, terms, or both, that determine the likelihood of receipt of payment of interest are different from the credit factors, terms or both that determine the likelihood of receipt of principal on the obligation. The ‘i’ subscript indicates that the rating addresses the interest portion of the obligation only. The ‘i’ subscript will always be used in conjunction with the ‘p’ subscript, which addresses likelihood of receipt of principal. For example, a rated obligation could be assigned ratings of "AAAp N.R.i" indicating that the principal portion is rated "AAA" and the interest portion of the obligation is not rated. L :Ratings qualified with ‘L’ apply only to amounts invested up to federal deposit insurance limits. p:This subscript is used for issues in which the credit factors, the terms, or both, that determine the likelihood of receipt of payment of principal are different from the credit factors, terms or both that determine the likelihood of receipt of interest on the obligation. The ‘p’ subscript indicates that the rating addresses the principal portion of the obligation only. The ‘p’ subscript will always be used in conjunction with the ‘i’ subscript, which addresses likelihood of receipt of interest. For example, a rated obligation could be assigned ratings of "AAAp N.R.i" indicating that the principal portion is rated "AAA" and the interest portion of the obligation is not rated. pi:Ratings with a ‘pi’ subscript are based on an analysis of an issuer’s published financial information, as well as additional information in the public domain. They do not, however, reflect in-depth meetings with an issuer’s management and are therefore based on less comprehensive information than ratings without a ‘pi’ subscript. Ratings with a ‘pi’ subscript are reviewed annually based on a new year’s financial statements, but may be reviewed on an interim basis if a major event occurs that may affect the issuer’s credit quality. pr:The letters ‘pr’ indicate that the rating is provisional. A provisional rating assumes the successful completion of the project financed by the debt being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful, timely completion of the project. This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of or the risk of default upon failure of such completion. The investor should exercise his own judgment with respect to such likelihood and risk. preliminary Preliminary ratings are assigned to issues, including financial programs, in the following circumstances. · Preliminary ratings may be assigned to obligations, most commonly structured and project finance issues, pending receipt of final documentation and legal opinions. Assignment of a final rating is conditional on the receipt and approval by Standard & Poor’s of appropriate documentation. Changes in the information provided to Standard & Poor’s could result in the assignment of a different rating. In addition, Standard & Poor’s reserves the right not to issue a final rating. · Preliminary ratings are assigned to Rule 415 Shelf Registrations. As specific issues, with defined terms, are offered from the master registration, a final rating may be assigned to them in accordance with Standard & Poor’s policies. The final rating may differ from the preliminary rating. t:This symbol indicates termination structures that are designed to honor their contracts to full maturity or, should certain events occur, to terminate and cash settle all their contracts before their final maturity date. Inactive Qualifiers (No longer applied or outstanding) * This symbol indicated continuance of the ratings is contingent upon Standard & Poor’s receipt of an executed copy of the escrow agreement or closing documentation confirming investments and cash flows. Discontinued use in August 1998. c:This qualifier was used to provide additional information to investors that the bank may terminate its obligation to purchase tendered bonds if the long-term credit rating of the issuer is below an investment-grade level and/or the issuer’s bonds are deemed taxable. Discontinued use in January 2001. q:A ‘q’ subscript indicates that the rating is based solely on quantitative analysis of publicly available information. Discontinued use in April 2001. r:The ‘r’ modifier was assigned to securities containing extraordinary risks, particularly market risks, which are not covered in the credit rating. The absence of an ‘r’ modifier should not be taken as an indication that an obligation will not exhibit extraordinary non-credit related risks. Standard & Poor’s discontinued the use of the ‘r’ modifier for most obligations in June 2000 and for the balance of obligations (mainly structured finance transactions) in November 2002. Local Currency and Foreign Currency Risks Country risk considerations are a standard part of Standard & Poor’s analysis for credit ratings on any issuer or issue. Currency of repayment is a key factor in this analysis. An obligor’s capacity to repay foreign currency obligations may be lower than its capacity to repay obligations in its local currency due to the sovereign government’s own relatively lower capacity to repay external versus domestic debt. These sovereign risk considerations are incorporated in the debt ratings assigned to specific issues. Foreign currency issuer ratings are also distinguished from local currency issuer ratings to identify those instances where sovereign risks make them different for the same issuer. Moody’s Short-Term Debt Ratings Short-Term Ratings Moody’s short-term ratings are opinions of the ability of issuers to honor short-term financial obligations. Ratings may be assigned to issuers, short-term programs or to individual short-term debt instruments. Such obligations generally have an original maturity not exceeding thirteen months, unless explicitly noted. Moody’s employs the following designations to indicate the relative repayment ability of rated issuers: P-1:Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2:Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3:Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP:Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. Note: Canadian issuers rated P-1 or P-2 have their short-term ratings enhanced by the senior-most long-term rating of the issuer, its guarantor or support-provider. Fitch’s International Short-Term Credit Ratings The following ratings scale applies to foreign currency and local currency ratings. A Short-term rating has a time horizon of less than 13 months for most obligations, or up to three years for US public finance, in line with industry standards, to reflect unique risk characteristics of bond, tax, and revenue anticipation notes that are commonly issued with terms up to three years. Short-term ratings thus place greater emphasis on the liquidity necessary to meet financial commitments in a timely manner. F1 Highest credit quality.Indicates the Strongest capacity for timely payment of financial commitments; may have an added “+” to denote any exceptionally strong credit feature. F2 Good credit quality.A satisfactory capacity for timely payment of financial commitments, but the margin of safety is not as great as in the case of the higher ratings. F3 Fair credit quality.The capacity for timely payment of financial commitments is adequate; however, near-term adverse changes could result in a reduction to non-investment grade. B Speculative.Minimal capacity for timely payment of financial commitments, plus vulnerability to near-term adverse changes in financial and economic conditions. C High default risk.Default is a real possibility.Capacity for meeting financial commitments is solely reliant upon a sustained, favorable business and economic environment. RD Indicated an entity that has defaulted on one or more of its financial commitments, although it continues to meet other obligations. D Indicates an entity or sovereign that has defaulted on all of its financial obligations. Notes to International Long-Term and Short-Term ratings: The modifiers "+" or "-" may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the ‘AAA’ Long-term rating category, to categories below ‘CCC’, or to Short-term ratings other than ‘F1’. (The +/- modifiers are only used to denote issues within the CCC category, whereas issuers are only rated CCC without the use of modifiers.) Rating Watch: Ratings are placed on Rating Watch to notify investors that there is a reasonable probability of a rating change and the likely direction of such change. These are designated as "Positive", indicating a potential upgrade, "Negative", for a potential downgrade, or "Evolving", if ratings may be raised, lowered or maintained. Rating Watch is typically resolved over a relatively short period. Rating Outlook: An Outlook indicates the direction a rating is likely to move over a one to two-year period. Outlooks may be positive, stable or negative. A positive or negative Rating Outlook does not imply a rating change is inevitable. Similarly, ratings for which outlooks are ‘stable’ could be upgraded or downgraded before an outlook moves to positive or negative if circumstances warrant such an action. Occasionally, Fitch Ratings may be unable to identify the fundamental trend. In these cases, the Rating Outlook may be described as evolving. Program ratings (such as the those assigned to MTN shelf registrations) relate only to standard issues made under the program concerned; it should not be assumed that these ratings apply to every issue made under the program. In particular, in the case of non-standard issues, i.e. those that are linked to the credit of a third party or linked to the performance of an index, ratings of these issues may deviate from the applicable program rating. Variable rate demand obligations and other securities which contain a short-term ‘put’ or other similar demand feature will have a dual rating, such as AAA/F1+. The first rating reflects the ability to meet long-term principal and interest payments, whereas the second rating reflects the ability to honor the demand feature in full and on time. Interest Only: Interest Only ratings are assigned to interest strips. These ratings do not address the possibility that a security holder might fail to recover some or all of its initial investment due to voluntary or involuntary principal repayments. Principal Only: Principal Only ratings address the likelihood that a security holder will receive their initial principal investment either before or by the scheduled maturity date. Rate of Return: Ratings also may be assigned to gauge the likelihood of an investor receiving a certain predetermined internal rate of return without regard to the precise timing of any cash flows. ‘PIF’: Paid-in -Full; denotes a security that is paid-in-full, matured, called, or refinanced. ‘NR’ indicates that Fitch Ratings does not rate the issuer or issue in question. ‘Withdrawn’: A rating is withdrawn when Fitch Ratings deems the amount of information available to be inadequate for rating purposes, or when an obligation matures, is called, or refinanced, or for any other reason Fitch Ratings deems sufficient. Fitch Ratings (“Fitch”) National Short-Term Credit Ratings National Ratings are an assessment of credit quality relative to the rating of the "best" credit risk in a country. This "best" risk will normally, although not always, be assigned to all financial commitments issued or guaranteed by the sovereign state. A special identifier for the country concerned will be added at the end of all national ratings. For illustrative purposes, (xxx) has been used, in the table below. F1(xxx) Indicates the strongest capacity for timely payment of financial commitments relative to other issuers or issues in the same country.Under their national rating scale, this rating is assigned to the “best” credit risk relative to all others in the same country and is normally assigned to all financial commitments issued or guaranteed by the sovereign state.Where the credit risk is particularly strong, a “+” is added to the assigned rating. F2(xxx) Indicates a satisfactory capacity for timely payment of financial commitments relative to other issuers or issues in the same country.However, the margin of safety is not as great as in the case of the higher ratings. F3(xxx) Indicates an adequate capacity for timely payment of financial commitments relative to other issuers or issues in the same country.However, such capacity is more susceptible to near-term adverse changes than for financial commitments in higher rated categories. B (xxx) Indicates an uncertain capacity for timely payment of financial commitments relative to other issuers or issues in the same country.Such capacity is highly susceptible to near-term adverse changes in financial and economic conditions. C (xxx) Indicates a highly uncertain capacity for timely payment of financial commitments relative to other issuers or issues in the same country.Capacity or meeting financial commitments is solely reliant upon a sustained, favorable business and economic environment. D (xxx) Indicates actual or imminent payment default. Note to National Short-Term ratings: In certain countries, regulators have established credit rating scales, to be used within their domestic markets, using specific nomenclature. In these countries, our National Short-Term Ratings definitions for F1+(xxx), F1(xxx), F2(xxx) and F3(xxx) may be substituted by those regulatory scales, e.g. A1+, A1, A2 and A3. LONG-TERM RATINGS Standard & Poor’s Long-Term Issue Credit Ratings Long-Term Issue Credit Ratings Issue credit ratings are based, in varying degrees, on the following considerations: · Likelihood of payment, capacity and willingness of the obligor to meet its financial commitment on an obligation in accordance with the terms of the obligation; · Nature of and provisions of the obligation; · Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors’ rights. The issue rating definitions are expressed in terms of default risk. As such, they pertain to senior obligations of an entity. Junior obligations are typically rated lower than senior obligations, to reflect the lower priority in bankruptcy, as noted above. (Such differentiation applies when an entity has both senior and subordinated obligations, secured and unsecured obligations, or operating company and holding company obligations.) Accordingly, in the case of junior debt, the rating may not conform exactly with the category definition. AAA: An obligation rated ‘AAA’ has the highest rating assigned by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA: An obligation rated ‘AA’ differs from the highest-rated obligations only to a small degree. The obligor’s capacity to meet its financial commitment on the obligation is very strong. A: An obligation rated ‘A’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB: An obligation rated ‘BBB’ exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB, B, CCC, CC, and C Obligations rated ‘BB’, ‘B’, ‘CCC’, ‘CC’, and ‘C’ are regarded as having significant speculative characteristics. ‘BB’ indicates the least degree of speculation and ‘C’ the highest. While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB: An obligation rated ‘BB’ is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B: An obligation rated ‘B’ is more vulnerable to nonpayment than obligations rated ‘BB’, but the obligor currently has the capacity to meet its financial commitment on the obligation. Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. CCC: An obligation rated ‘CCC’ is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC:An obligation rated ‘CC’ is currently highly vulnerable to nonpayment. C: A subordinated debt or preferred stock obligation rated ‘C’ is currently highly vulnerable to nonpayment. The ‘C’ rating may be used to cover a situation where a bankruptcy petition has been filed or similar action taken, but payments on this obligation are being continued. A ‘C’ also will be assigned to a preferred stock issue in arrears on dividends or sinking fund payments, but that is currently paying. D: An obligation rated ‘D’ is in payment default. The ‘D’ rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period. The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. Plus (+) or minus (-) The ratings from ‘AA’ to ‘CCC’ may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. N.R.: This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard & Poor’s does not rate a particular obligation as a matter of policy. Active Qualifiers (Currently applied and/or outstanding) i : This subscript is used for issues in which the credit factors, terms, or both, that determine the likelihood of receipt of payment of interest are different from the credit factors, terms or both that determine the likelihood of receipt of principal on the obligation. The ‘i’ subscript indicates that the rating addresses the interest portion of the obligation only. The ‘i’ subscript will always be used in conjunction with the ‘p’ subscript, which addresses likelihood of receipt of principal. For example, a rated obligation could be assigned ratings of "AAAp N.R.i" indicating that the principal portion is rated "AAA" and the interest portion of the obligation is not rated. L:Ratings qualified with ‘L’ apply only to amounts invested up to federal deposit insurance limits. p: This subscript is used for issues in which the credit factors, the terms, or both, that determine the likelihood of receipt of payment of principal are different from the credit factors, terms or both that determine the likelihood of receipt of interest on the obligation. The ‘p’ subscript indicates that the rating addresses the principal portion of the obligation only. The ‘p’ subscript will always be used in conjunction with the ‘i’ subscript, which addresses likelihood of receipt of interest. For example, a rated obligation could be assigned ratings of "AAAp N.R.i" indicating that the principal portion is rated "AAA" and the interest portion of the obligation is not rated. pi: Ratings with a ‘pi’ subscript are based on an analysis of an issuer’s published financial information, as well as additional information in the public domain. They do not, however, reflect in-depth meetings with an issuer’s management and are therefore based on less comprehensive information than ratings without a ‘pi’ subscript. Ratings with a ‘pi’ subscript are reviewed annually based on a new year’s financial statements, but may be reviewed on an interim basis if a major event occurs that may affect the issuer’s credit quality. pr: The letters ‘pr’ indicate that the rating is provisional. A provisional rating assumes the successful completion of the project financed by the debt being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful, timely completion of the project. This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of or the risk of default upon failure of such completion. The investor should exercise his own judgment with respect to such likelihood and risk. preliminary: Preliminary ratings are assigned to issues, including financial programs, in the following circumstances. · Preliminary ratings may be assigned to obligations, most commonly structured and project finance issues, pending receipt of final documentation and legal opinions. Assignment of a final rating is conditional on the receipt and approval by Standard & Poor’s of appropriate documentation. Changes in the information provided to Standard & Poor’s could result in the assignment of a different rating. In addition, Standard & Poor’s reserves the right not to issue a final rating. · Preliminary ratings are assigned to Rule 415 Shelf Registrations. As specific issues, with defined terms, are offered from the master registration, a final rating may be assigned to them in accordance with Standard & Poor’s policies. The final rating may differ from the preliminary rating. t: This symbol indicates termination structures that are designed to honor their contracts to full maturity or, should certain events occur, to terminate and cash settle all their contracts before their final maturity date. Inactive Qualifiers (No longer applied or outstanding) *: This symbol indicated continuance of the ratings is contingent upon Standard & Poor’s receipt of an executed copy of the escrow agreement or closing documentation confirming investments and cash flows. Discontinued use in August 1998. c : This qualifier was used to provide additional information to investors that the bank may terminate its obligation to purchase tendered bonds if the long-term credit rating of the issuer is below an investment-grade level and/or the issuer’s bonds are deemed taxable. Discontinued use in January 2001. q: A ‘q’ subscript indicates that the rating is based solely on quantitative analysis of publicly available information. Discontinued use in April 2001. r: The ‘r’ modifier was assigned to securities containing extraordinary risks, particularly market risks, that are not covered in the credit rating. The absence of an ‘r’ modifier should not be taken as an indication that an obligation will not exhibit extraordinary non-credit related risks. Standard & Poor’s discontinued the use of the ‘r’ modifier for most obligations in June 2000 and for the balance of obligations (mainly structured finance transactions) in November 2002. Local Currency and Foreign Currency Risks Country risk considerations are a standard part of Standard & Poor’s analysis for credit ratings on any issuer or issue. Currency of repayment is a key factor in this analysis. An obligor’s capacity to repay foreign currency obligations may be lower than its capacity to repay obligations in its local currency due to the sovereign government’s own relatively lower capacity to repay external versus domestic debt. These sovereign risk considerations are incorporated in the debt ratings assigned to specific issues. Foreign currency issuer ratings are also distinguished from local currency issuer ratings to identify those instances where sovereign risks make them different for the same issuer. Moody’s Long-Term Debt Ratings Long-Term Obligation Ratings Moody’s long-term obligation ratings are opinions of the relative credit risk of fixed-income obligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings reflect both the likelihood of default and any financial loss suffered in the event of default. Moody’s Long-Term Rating Definitions: Aaa:Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa:Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A:Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa: Obligations rated Baa are subject to moderate credit risk. They are considered medium-grade and as such may possess certain speculative characteristics. Ba:Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B:Obligations rated B are considered speculative and are subject to high credit risk. Caa:Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca: Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C: Obligations rated C are the lowest rated class of bonds and are typically in default, with little prospect for recovery of principal or interest. Note: Moody’s appends numerical modifiers 1, 2, and PROJECT AUGUST each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Fitch’s International Long-Term Credit Ratings International Long-Term Credit Ratings (LTCR) may also be referred to as Long-Term Ratings. When assigned to most issuers, it is used as a benchmark measure of probability of default and is formally described as an Issuer Default Rating (IDR). The major exception is within Public Finance, where IDRs will not be assigned as market convention has always focused on timeliness and does not draw analytical distinctions between issuers and their underlying obligations. When applied to issues or securities, the LTCR may be higher or lower than the issuer rating (IDR) to reflect relative differences in recovery expectations. The following rating scale applies to foreign currency and local currency ratings: Investment Grade AAA Highest credit quality.‘AAA’ ratings denote the lowest expectation of credit risk.They are assigned only in case of exceptionally strong capacity for payment of financial commitments.This capacity is highly unlikely to be adversely affected by foreseeable events. AA Very high credit quality.‘AA’ ratings denote expectations of low credit risk.They indicate very strong capacity for timely payment of financial commitments.This capacity is not significantly vulnerable to foreseeable events. A High credit quality.‘A’ ratings denote expectations of low credit risk.The capacity for payment of financial commitments is considered strong.This capacity may, nevertheless, be more vulnerable to changes in circumstances or in economic conditions than is the case for higher ratings. BBB Good credit quality.‘BBB’ ratings indicate that there is currently expectations of low credit risk.The capacity for payment of financial commitments is considered adequate, but adverse changes in circumstances and economic conditions are more likely to impair this capacity.This is the lowest investment-grade category. Speculative Grade BB Speculative.‘BB’ ratings indicate that there is a possibility of credit risk developing, particularly as the result of adverse economic change over time; however, business or financial alternatives may be available to allow financial commitments to be met.Securities rated in this category are not investment grade. BHighly speculative. · For issuers and performing obligations, ‘B’ ratings indicate that significant credit risk is present, but a limited margin of safety remains. Financial commitments are currently being met; however, capacity for continued payment is contingent upon a sustained, favorable business and economic environment. · For individual obligations, may indicate distressed or defaulted obligations with potential for extremely high recoveries. Such obligations would possess a Recovery Rating of ‘R1’ (outstanding). CCC · For issuers and performing obligations, default is a real possibility. Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or economic conditions. · For individual obligations, may indicate distressed or defaulted obligations with potential for average to superior levels of recovery. Differences in credit quality may be denoted by plus/minus distinctions. Such obligations typically would possess a Recovery Rating of ‘R2’ (superior), or ‘R3’ (good) or ‘R4’ (average). CC · For issuers and performing obligations, default of some kind appears probable. · For individual obligations, may indicate distressed or defaulted obligations with a Recovery Rating of ‘R4’ (average) or ‘R5’ (below average). C · For issuers and performing obligations, default is imminent. · For individual obligations, may indicate distressed or defaulted obligations with potential for below-average to poor recoveries. Such obligations would possess a Recovery Rating of ‘R6’ (poor). RD Indicates an entity that has failed to make due payments (within the applicable grace period) on some but not all material financial obligations, but continues to honor other classes of obligations. . D Indicates an entity or sovereign that has defaulted on all of its financial obligations. Default generally is defined as one of the following: - failure of an obligor to make timely payment of principal and/or interest under the contractual terms of any financial obligation; - the bankruptcy filings, administration, receivership, liquidation or other winding-up or cessation of business of an obligor; or - the distressed or other coercive exchange of an obligation, where creditors were offered securities with diminished structural or economic terms compared with the existing obligation. Default ratings are not assigned prospectively; within this context, non-payment on an instrument that contains a deferral feature or grace period will not be considered a default until after the expiration of the deferral or grace period. Issuers will be rated ‘D’ upon a default. Defaulted and distressed obligations typically are rated along the continuum of ‘C’ to ‘B’ ratings categories, depending upon their recovery prospects and other relevant characteristics. Additionally, in structured finance transactions, where analysis indicates that an instrument is irrevocably impaired such that it is not expected to meet pay interest and/or principal in full in accordance with the terms of the obligation’s documentation during the life of the transaction, but where no payment default in accordance with the terms of the documentation is imminent, the obligation may be rated in the ‘B’ or ‘CCC-C’ categories. Default is determined by reference to the terms of the obligations’ documentation. Fitch will assign default ratings where it has reasonably determined that payment has not been made on a material obligation in accordance with the requirements of the obligation’s documentation, or where it believes that default ratings consistent with Fitch’s published definition of default are the most appropriate ratings to assign. Notes to International Long-Term and Short-Term ratings The modifiers "+" or "-" may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the ‘AAA’ Long-term rating category, to categories below ‘CCC’, or to Short-term ratings other than ‘F1’. (The +/- modifiers are only used to denote issues within the CCC category, whereas issuers are only rated CCC without the use of modifiers.) Rating Watch: Ratings are placed on Rating Watch to notify investors that there is a reasonable probability of a rating change and the likely direction of such change. These are designated as "Positive", indicating a potential upgrade, "Negative", for a potential downgrade, or "Evolving", if ratings may be raised, lowered or maintained. Rating Watch is typically resolved over a relatively short period. Rating Outlook: An Outlook indicates the direction a rating is likely to move over a one to two-year period. Outlooks may be positive, stable or negative. A positive or negative Rating Outlook does not imply a rating change is inevitable. Similarly, ratings for which outlooks are ‘stable’ could be upgraded or downgraded before an outlook moves to positive or negative if circumstances warrant such an action. Occasionally, Fitch Ratings may be unable to identify the fundamental trend. In these cases, the Rating Outlook may be described as evolving. Program ratings (such as the those assigned to MTN shelf registrations) relate only to standard issues made under the program concerned; it should not be assumed that these ratings apply to every issue made under the program. In particular, in the case of non-standard issues, i.e. those that are linked to the credit of a third party or linked to the performance of an index, ratings of these issues may deviate from the applicable program rating. Variable rate demand obligations and other securities which contain a short-term ‘put’ or other similar demand feature will have a dual rating, such as AAA/F1+. The first rating reflects the ability to meet long-term principal and interest payments, whereas the second rating reflects the ability to honor the demand feature in full and on time. Interest Only: Interest Only ratings are assigned to interest strips. These ratings do not address the possibility that a security holder might fail to recover some or all of its initial investment due to voluntary or involuntary principal repayments. Principal Only: Principal Only ratings address the likelihood that a security holder will receive their initial principal investment either before or by the scheduled maturity date. Rate of Return: Ratings also may be assigned to gauge the likelihood of an investor receiving a certain predetermined internal rate of return without regard to the precise timing of any cash flows. ‘PIF’:Paid-in -Full; denotes a security that is paid-in-full, matured, called, or refinanced. ‘NR’ indicates that Fitch Ratings does not rate the issuer or issue in question. ‘Withdrawn’: A rating is withdrawn when Fitch Ratings deems the amount of information available to be inadequate for rating purposes, or when an obligation matures, is called, or refinanced, or for any other reason Fitch Ratings deems sufficient. Fitch’s National Long-Term Credit Ratings National Ratings are an assessment of credit quality relative to the rating of the "best" credit risk in a country. This "best" risk will normally, although not always, be assigned to all financial commitments issued or guaranteed by the sovereign state. A special identifier for the country concerned will be added at the end of all national ratings. For illustrative purposes, (xxx) has been used, in the table below. AAA(xxx) ‘AAA’ national ratings denote the highest rating assigned in its national rating scale for that country.This rating is assigned to the “best” credit risk relative to all other issuers or issues in the same country and will normally be assigned to all financial commitments issued or guaranteed by the sovereign state. AA(xxx) ‘AA’ national ratings denote a very strong credit risk relative to other issuers or issues in the same country.The credit risk inherent in these financial commitments differs only slightly from the country’s highest rated issuers or issues. A (xxx) ‘A’ national ratings denote a strong credit risk relative to other issuers or issues in the same country.However, changes in circumstances or economic conditions may affect the capacity for timely repayment of these financial commitments to a greater degree than for financial commitments denoted by a higher rated category. BBB(xxx) ‘BBB’ national ratings denote an adequate credit risk relative to other issuers or issues in the same country.However, changes in circumstances or economic conditions are more likely to affect the capacity for timely repayment of these financial commitments than for financial commitments denoted by a higher rated category. BB(xxx) ‘BB’ national ratings denote a fairly weak credit risk relative to other issuers or issues in the same country.Within the context of the country, payment of these financial commitments is uncertain to some degree and capacity for timely repayment remains more vulnerable to adverse economic change over time. B (xxx) ‘B’ national ratings denote a significantly weak credit risk relative to other issuers or issues in the same country.Financial commitments are currently being met but a limited margin of safety remains and capacity for continued timely payments is contingent upon a sustained, favorable business and economic environment. CCC(xxx), CC(xxx), C(xxx) These categories of national ratings denote an extremely weak credit risk relative to other issuers or issues in the same country.Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or economic developments. DDD(xxx), DD(xxx), D(xxx) These categories of national ratings are assigned to entities or financial commitments which are currently in default. MUNICIPAL NOTE RATINGS Standard & Poor’s Note Ratings Notes A Standard & Poor’s U.S. municipal note rating reflects the liquidity factors and market access risks unique to notes. Notes due in three years or less will likely receive a note rating. Notes maturing beyond three years will most likely receive a long-term debt rating. The following criteria will be used in making that assessment: · Amortization schedule - the larger the final maturity relative to other maturities, the more likely it will be treated as a note; and · Source of payment - the more dependent the issue is on the market for its refinancing, the more likely it will be treated as a note. Note rating symbols are as follows: SP-1- Strong capacity to pay principal and interest. An issue determined to possess a very strong capacity to pay debt service is given a plus (+) designation. SP-2 - Satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes. SP-3- Speculative capacity to pay principal and interest. Moody’s MIG/VMIG Ratings U.S. Short-Term Ratings US Municipal Short-Term Debt And Demand Obligation Ratings Short-Term Debt Ratings There are three rating categories for short-term municipal obligations that are considered investment grade. These ratings are designated as Municipal Investment Grade (MIG) and are divided into three levels MIG 1 through MIG 3. In addition, those short-term obligations that are of speculative quality are designated SG, or speculative grade. MIG ratings expire at the maturity of the obligation. MIG 1: This designation denotes superior credit quality. Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. MIG 2: This designation denotes strong credit quality. Margins of protection are ample, although not as large as in the preceding group. MIG 3: This designation denotes acceptable credit quality. Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG: This designation denotes speculative-grade credit quality. Debt instruments in this category may lack sufficient margins of protection. Demand Obligation Ratings In the case of variable rate demand obligations (VRDOs), a two-component rating is assigned; a long or short-term debt rating and a demand obligation rating. The first element represents Moody’s evaluation of the degree of risk associated with scheduled principal and interest payments. The second element represents Moody’s evaluation of the degree of risk associated with the ability to receive purchase price upon demand ("demand feature"), using a variation of the MIG rating scale, the Variable Municipal Investment Grade or VMIG rating. When either the long- or short-term aspect of a VRDO is not rated, that piece is designated NR, e.g., Aaa/NR or NR/VMIG 1. VMIG rating expirations are a function of each issue’s specific structural or credit features. VMIG 1: This designation denotes superior credit quality. Excellent protection is afforded by the superior short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 2: This designation denotes strong credit quality. Good protection is afforded by the strong short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 3: This designation denotes acceptable credit quality. Adequate protection is afforded by the satisfactory short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. SG: This designation denotes speculative-grade credit quality. Demand features rated in this category may be supported by a liquidity provider that does not have an investment grade short-term rating or may lack the structural and/or legal protections necessary to ensure the timely payment of purchase price upon demand. PART C. OTHER INFORMATION Item 28.Exhibits (a) (i) Agreement and Declaration of Trust as filed with the State of Ohio on October 17, 2002 – Filed with Registrant’s initial registration statement on Form N-1A dated October 21, 2002 and incorporated herein by reference. (ii) First Amendment to Agreement and Declaration of Trust, as filed with the State of Ohio on September 15, 2005 – Filed with Registrant’s registration statement on Form N-1A dated March 31, 2006 and incorporated herein by reference. (iii) Amendment No. 2 to Agreement and Declaration of Trust, as filed with the State of Ohio on May 17, 2006 – Filed with Registrant’s registration statement on Form N-1A dated July 24, 2006 and incorporated herein by reference. (iv) Amendment No. 3 to Agreement and Declaration of Trust, as filed with the State of Ohio on September 1, 2006 – Filed with Registrant’s registration statement on Form N-1A dated September 19, 2006 and incorporated herein by reference. (v) Amendments No. 4 and 6 to Agreement and Declaration of Trust – Filed with Registrant’s registration statement on Form N-1A on July 5, 2007 and incorporated herein by reference. (vi) Amendment No. 5 to Agreement and Declaration of Trust – Filed with Registrant’s registration statement on Form N-1A dated August 1, 2007 and incorporated herein by reference. (vii) Amendment No. 7 to Agreement and Declaration of Trust – Filed with Registrant’s registration statement on Form N-1A dated August 31, 2007 and incorporated herein by reference. (viii) Amendment No. 8 to Agreement and Declaration of Trust – Filed with Registrant’s registration statement on Form N-1A dated December 17, 2007 and incorporated herein by reference. (ix) Amendment No. 9 to Agreement and Declaration of Trust – Filed with Registrant’s registration statement on Form N-1A dated April 29, 2008 and incorporated herein by reference. (x) Amendment No. 10 to Agreement and Declaration of Trust as filed with the State of Ohio on November 12, 2008– Filed with Registrant’s registration statement on Form N-1A dated November 28, 2008 and incorporated herein by reference. (xi) Amendment No. 11 to Agreement and Declaration of Trust as filed with the State of Ohio on February 13, 2009 – Filed with Registrant’s registration statement on Form N-1A dated March 2, 2009 and incorporated herein by reference. (xii) Amendment No. 12 to Agreement and Declaration of Trust as filed with the State of Ohio on August 11, 2009 – Filed with Registrant’s registration statement on Form N-1A dated December 29, 2009 and incorporated herein by reference. (xiii) Amendment No. 13 to Agreement and Declaration of Trust as filed with the State of Ohio on October 20, 2010 – Filed with Registrant’s registration statement on Form N-1A dated November 5, 2010 and incorporated herein by reference. (xiv) Amendment No. 14 to Agreement and Declaration of Trust as filed with the State of Ohio on November 23, 2010 – Filed with Registrant’s registration statement on Form N-1A dated November 29, 2010 and incorporated herein by reference. (xv) Amendment No. 15 to Agreement and Declaration of Trust – To be filed by amendment. (b) By-laws adopted as of October 17, 2002 – Filed with Registrant’s initial registration statement on Form N-1A dated October 21, 2002 and incorporated herein by reference. (c) Instruments Defining Rights of Security Holders – None. (d) Investment Advisory Contracts: 1. (a) Copy ofRegistrant’s Amended and Restated Management Agreement with Spectrum Advisory Services,Inc. (“Spectrum”) with regard to the Marathon Value Portfolio – Filed with Registrant’s registration statement on Form N-1A dated July 26, 2010 and incorporated herein by reference. (b) Copy ofthe Side Letter Agreement with Spectrum regarding fee waiver and expense reimbursement with respect to the Marathon Value Portfolio for the 2011 fiscal year – Filed with Registrant’s registration statement on Form N-1A dated February 28, 2011 and incorporated herein by reference. 2. (a) Copy of Registrant’s Amended and Restated Management Agreement with Becker Capital Management, Inc. with regard to the Becker Value Equity Fund – Filed with Registrant’s registration statement on Form N-1A dated December 29, 2009 and incorporated herein by reference. (b) Copy of the Side Letter Agreement with Becker Capital Management, Inc., regarding fee waiver and expense reimbursement with respect to the Becker Value Equity Fund for the 2011 fiscal year – Filed with Registrant’s registration statement on Form N-1A dated February 28, 2011 and incorporated herein by reference. 3. (a) Copy of Registrant’s Management Agreement with Crawford Investment Counsel, Inc. with regard to the Crawford Dividend Growth Fund approved December 7, 2003 – Filed with Registrant’s registration statement on Form N-1A dated December 29, 2003 and incorporated herein by reference. (b) Copy of Registrant’s Side Letter Agreement with Crawford Investment Counsel, Inc. regarding fee waiver and expense reimbursement with respect to the Crawford Dividend Growth Fund for the 2010 fiscal year – Filed with Registrant’s registration statement on Form N-1A dated July 26, 2010, and incorporated herein by reference. 4. Copy of Registrant’s Amended and Restated Management Agreement with IMS Capital Management, Inc. with regard to the IMS Capital Value Fund – Filed with Registrant’s registration statement on Form N-1A dated August 22, 2007, and incorporated herein by reference. 5. Copy of Registrant’s Management Agreement with IMS Capital Management, Inc. with regard to the IMS Dividend Growth Fund (formerly known as the Strategic Allocation Fund) approved June 6, 2004– Filed with Registrant’s registration statement on Form N-1A dated September 28, 2004 and incorporated herein by reference. 6. Copy of Registrant’s Management Agreement with IMS Capital Management, Inc. with regard to the IMS Strategic Income Fund approved June 6, 2004 – Filed with Registrant’s registration statement on Form N-1A dated September 28, 2004 and incorporated herein by reference. 7. (a) Copy of Registrant’s Management Agreement with Financial Counselors, Inc. with regard to the FCI Equity Fund approved June 13, 2005– Filed with Registrant’s registration statement on Form N-1A dated June 15, 2005 and incorporated herein by reference. (b) Copy of Side Letter Agreement with Financial Counselors, Inc. regarding fee waiver and expense reimbursement with respect to the FCI Equity Fund’s 2011 fiscal year – Filed with Registrant’s registration statement on Form N-1A dated January 28, 2011 and incorporated herein by reference. 8. (a) Copy of Registrant’s Management Agreement with Financial Counselors, Inc. with regard to the FCI Bond Fund approved June 13, 2005 – Filed with Registrant’s registration statement on Form N-1A dated June 15, 2005 and incorporated herein by reference. (b) Copy of Side Letter Agreement with Financial Counselors, Inc. regarding fee waiver and expense reimbursement with respect to the FCI Bond Fund’s 2011 fiscal year – Filed with Registrant’s registration statement on Form N-1A dated January 28, 2011 and incorporated herein by reference. 9. Copy of Registrant’s Management Agreement with The Roosevelt Investment Group with respect to the Roosevelt Multi-Cap Fund, approved September 12, 2005 – Filed with Registrant’s registration statement on Form N-1A dated August 5, 2005 and incorporated herein by reference. (a) Copy of Registrant’s Management Agreement with SMI Advisory Services, LLC with regard to the Sound Mind Investing Fund approved August 29, 2005 – Filed with Registrant’s registration statement on Form N-1A August 6, 2005 and incorporated herein by reference. (b) Copy of Side Letter Agreement with SMI Advisory Services, LLC regarding fee waiver and expense reimbursement with respect to the Sound Mind Investing Fund for the 2011 fiscal year – Filed with Registrant’s registration statement on Form N-1A dated February 28, 2011 and incorporated herein by reference. (a) Copy of Registrant’s Amended Management Agreement with Toreador Research & Trading LLC with regard to Toreador Large Cap Fund – Filed with Registrant’s registration statement on Form N-1A dated August 31, 2009 and incorporated herein by reference. (b) Copy of Side Letter Agreement with Toreador Research & Trading LLC regarding fee waiver and expense reimbursement with respect to the Toreador Large Cap Fund for the 2010 fiscal year – Filed with Registrant’s registration statement on Form N-1A dated August 31, 2010 and incorporated herein by reference. (a) Copy of Registrant’s Amended and Restated Management Agreement with Iron Financial, LLC dated November 10, 2008 with regard to the Iron Strategic Income Fund – Filed with Registrant’s registration statement on Form N-1A dated January 28, 2009 and incorporated herein by reference. (a) Copy of Registrant’s Management Agreement with Leeb Capital Management, Inc. with regard to Leeb Focus Fund – Filed with Registrant’s registration statement on Form N-1A dated November 30, 2006 and incorporated herein by reference. (b) Copy of Side Letter Agreement with Leeb Capital Management, Inc. regarding fee waiver and expense reimbursement with respect to the Leeb Focus Fund for the 2010 fiscal year– Filed with Registrant’s registration statement on Form N-1A dated March 30, 2010 and incorporated herein by reference. (a) Copy of Registrant’s Management Agreement with Pekin Singer Strauss Asset Management, Inc. with regard to Appleseed Fund – Filed with Registrant’s registration statement on Form N-1A dated October 2, 2006 and incorporated herein by reference. (b) Copy of Side Letter Agreement with Pekin Singer Strauss Asset Management, Inc. regarding fee waiver and expense reimbursement with respect to the Appleseed Fund for period ending February 29, 2012 – Filed with Registrant’s registration statement on Form N-1A dated January 28, 2011 and incorporated herein by reference. (a) Copy of Registrant’s Management Agreement with Symons CapitalManagement, Inc. with regard to the Symons Capital Appreciation Institutional Fund – Filed with Registrant’s registration statement on Form N-1A dated December 14, 2006 and incorporated herein by reference. (b) Copy of Side Letter Agreement with Symons Capital Management, Inc. regarding fee waiver and expense reimbursement with respect to the Symons Capital Appreciation Institutional Fund for the 2010 fiscal years – Filed with Registrant’s registration statement on Form N-1A dated March 30, 2010 and incorporated herein by reference. (a) Copy of Registrant’s Management Agreement with Symons Capital Management, Inc. with regard to the Symons Value Institutional Fund – Filed with Registrant’s registration statement on Form N-1A dated December 14, 2006 and incorporated herein by reference. (b) Copy of Side Letter Agreement with Symons Capital Management, Inc. regarding fee waiver and expense reimbursement with respect to the Symons Value Institutional Fund for the 2010 fiscal years – Filed with Registrant’s registration statement on Form N-1A dated March 30, 2010 and incorporated herein by reference. (a) Copy of Registrant’s Management Agreement with SMI Advisory Services, LLC with regard to the Sound Mind Investing Managed Volatility Fund – Filed with Registrant’s registration statement on Form N-1A dated December 29, 2006 and incorporated herein by reference. (b) Copy of Side Letter Agreement with SMI Advisory Services, LLC regarding fee waiver and expense reimbursement with respect to the Sound Mind Investing Managed Volatility Fund for the 2010 fiscal year – Filed with Registrant’s registration statement on Form N-1A dated March 1, 2010 and incorporated herein by reference. (a) Copy of Registrant’s Management Agreement with Dean Investment Associates, LLC with regard to the Dean Large Cap Value Fund – Filed with Registrant’s registration statement on Form N-1A dated March 7, 2007 and incorporated herein by reference. (b) Form of Side Letter Agreement with Dean Investment Associates, LLC regarding fee waiver and expense reimbursement with respect to the Dean Large Cap Value Fund’s 2011 fiscal year – To be filed by amendment. (a) Copy of Registrant’s Management Agreement with Dean Investment Associates, LLC with regard to the Dean Small Cap Value Fund – Filed with Registrant’s registration statement on Form N-1A dated March 7, 2007 and incorporated herein by reference. (b) Form of Side Letter Agreement with Dean Investment Associates, LLC regarding fee waiver and expense reimbursement with respect to the Dean Small Cap Value Fund’s 2011 fiscal year – To be filed by amendment. Copy of Subadvisory Agreement between Dean Investment Associates, LLC and Dean Capital Management, LLC with regard to the Dean Large Cap Value Fund and Dean Small Cap Value Fund – Filed with Registrant’s registration statement on Form N-1A dated July 3, 2008 and incorporated herein by reference. (a) Copy of Registrant’s Management Agreement with Mirzam Asset Management, LLC with regard to the Mirzam Capital Appreciation Fund – Filed with Registrant’s registration statement on Form N-1A dated August 22, 2007 and incorporated herein by reference. (b) Copy of Side Letter Agreement with Mirzam Asset Management, LLC regarding fee waiver and expense reimbursement with respect to the Mirzam Capital Appreciation Fund for the 2011 fiscal year – Filed with Registrant’s registration statement on Form N-1A dated November 29, 2010 and incorporated herein by reference. (c) Copy of Sub-Advisory Agreement between Mirzam Asset Management, LLC and Bastiat Capital, LLC with regard to Mirzam Capital Appreciation Fund – Filed with Registrant’s registration statement on Form N-1A dated August 22, 2007 and incorporated herein by reference. (a) Copy of Registrant’s Management Agreement with SB-Auer Funds, LLC with regard to the Auer Growth Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. (b) Copy of SideLetter Agreement with SB-Auer Funds, LLC regarding fee waiver and expense reimbursement with respect to the Auer Growth Fund for the 2011 fiscal year– To be filed by amendment. (a) Copy of Registrant’s Management Agreement with Envestnet Asset Management, Inc. with regard to 3 to 1 Diversified Equity Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. (b) Form of Side Letter Agreement with Envestnet Asset Management, Inc. regarding fee waiver and expense reimbursement with respect to the 3 to 1 Diversified Equity Fund for the 2011 fiscal year – To be filed by amendment. (c) Copy of Subadvisory Agreement between Envestnet Asset Management, Inc. and London Company of Virginia with regard to 3 to 1 Diversified Equity Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. (d) Copy of Subadvisory Agreement between Envestnet Asset Management, Inc. and Pictet Asset Management, Ltd. with regard to 3 to 1 Diversified Equity Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. (e) Copy of Subadvisory Agreement between Envestnet Asset Management, Inc. and Victory Capital Management, Inc. with regard to 3 to 1 Diversified Equity Fund – to be filed by amendment. (f) Copy of Subadvisory Agreement between Envestnet Asset Management, Inc. and Loomis, Sayles & Company, LP with regard to 3 to 1 Diversified Equity Fund – to be filed by amendment. (a) Copy of Registrant’s Management Agreement with Envestnet Asset Management, Inc. with regard to 3 to 1 Strategic Income Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. (b) Form of Side Letter Agreement with Envestnet Asset Management, Inc. regarding fee waiver and expense reimbursement with respect to the 3 to 1 Strategic Income Fund for the 2011 fiscal year – to be filed by amendment. (c) Copy of Subadvisory Agreement between Envestnet Asset Management, Inc. and Loomis, Sayles & Company, LP with regard to 3 to 1 Strategic Income Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. (d) Copy of Subadvisory Agreement between Envestnet Asset Management, Inc. and SMH Capital Advisors, Inc. with regard to 3 to 1 Strategic Income Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. (a) Copy of Registrant’s Management Agreement with Symons CapitalManagement, Inc. with regard to the Symons Small Cap Institutional Fund – Filed with Registrant’s registration statement on Form N-1A dated April 29, 2008 and incorporated herein by reference. (b) Copy of Side Letter Agreement with Symons Capital Management, Inc. regarding fee waiver and expense reimbursement with respect to the Symons Small Cap Institutional Fund for the 2010 fiscal year– Filed with Registrant’s registration statement on Form N-1A dated March 30, 2010 and incorporated herein by reference. (a) Copy of Registrant’s Management Agreement with Jones Asset Management, LLC with regard to the Jones Villalta Opportunity Fund – Filed with Registrant’s registration statement on Form N-1A dated October 16, 2008 and incorporated herein by reference. (b) Form of Side Letter Agreement with Jones Villalta Asset Management, LLC regarding fee waiver and expense reimbursement with respect to the Jones Villalta Opportunity Fund for the 2011 fiscal year – Filed with Registrant’s registration statement on Form N-1A dated February 28, 2011 and incorporated herein by reference. (a) Copy of Registrant’s Management Agreement with SMI Advisory Services, LLC with regard to the Sound Mind Investing Balanced Fund – Filed with Registrant’s registration statement on Form N-1A dated December 23, 2010 and incorporated herein by reference. (b) Copy of Side Letter Agreement with SMI Advisory Services, LLC regarding fee waiver and expense reimbursement with respect to the Sound Mind Investing Balanced Fund for the 2010 fiscal year – Filed with Registrant’s registration statement on Form N-1A dated December 23, 2010 and incorporated herein by reference. (c) Copy of Subadvisory Agreement between SMI Advisory Services, LLC and Reams Asset Management Co., LLC with regard to the Sound Mind Investing Balanced Fund – Filed with Registrant’s registration statement on Form N-1A dated December 23, 2010 and incorporated herein by reference. (e) Underwriting Contracts. (a) Copy of Registrant’s Distribution Agreement with Unified Financial Securities, Inc., dated December 18, 2002, as amended December 13, 2004 – Filed with Registrant’s registration statement on Form N-1A dated December 30, 2004 and incorporated herein by reference. (b) Copy of Registrant’s amended and restated Distribution Agreement with Unified Financial Securities, Inc., dated January 17, 2007 – Filed with Registrant’s registration statement on Form N-1A dated July 3, 2008 and incorporated herein by reference. Underwriting Contracts.Copy of Distribution Agreement among Registrant, Becker Capital Management, Inc. and Unified Financial Securities, Inc., dated October 17, 2003 – Filed with Registrant’s registration statement on Form N-1A dated October 31, 2003 and incorporated herein by reference. Underwriting Contracts.Copy of Distribution Agreement among Registrant, Crawford Investment Counsel, Inc. and Unified Financial Securities, Inc., approved December 7, 2003 – Filed with Registrant’s registration statement on Form N-1A dated December 29, 2003 and incorporated herein by reference. Underwriting Contracts.Copy of Distribution Agreement among Registrant, IMS Capital Management, Inc. and Foreside Distribution Services, L.P., dated July 1, 2008 - Filed with Registrant’s registration statement on Form N-1A dated April 30, 2009 and incorporated herein by reference. (f) Bonus or Profit Sharing Contracts – None. (g) Custodian Agreements. Copy of Registrant’s Custodian Agreement with Huntington National Bank, dated December 18, 2002 – Filed with Registrant’s registration statement on Form N-1A dated December 31, 2002 and incorporated herein by reference. (a) Custodian Agreement.Copy of Registrant’s Custodian Agreement with U.S. Bank, N.A., dated September 23, 2005 – Filed with Registrant’s registration statement on Form N-1A dated September 30, 2005 and incorporated herein by reference. (b) Amendment to Custodial Agreement between U.S. Bank, N.A. and Registrant, dated December 2005 – Filed with Registrant’s registration statement on Form N-1A December 7, 2005 and incorporated herein by reference. (h) (a) Other Material Contracts.Amended Mutual Fund Services Agreement between Registrant and Unified Fund Services, Inc. – Filed with Registrant’s registration statement on Form N-1A dated December 1, 2005 and incorporated herein by reference. (b) Amendment to Amended Mutual Fund Services Agreement between Registrant and Unified Fund Services, Inc., effective as of October 1, 2007 – Filed with Registrant’s registration statement on Form N-1A dated October 30, 2007 and incorporated herein by reference. (c) Registrant’s Investor Class Administration Plan for the Iron Strategic Income Fund – Filed with Registrant’s registration statement on Form N-1A dated December 5, 2008 and incorporated herein by reference. (d) Registrant’s Retail Class Administrative Services Plan for the Toreador Large Cap Fund – Filed with Registrant’s registration statement on Form N-1A dated August 31, 2009 and incorporated herein by reference. (e) Registrant’s Investor Class Administrative Services Plan for the Appleseed Fund – Filed with Registrant’s registration statement on Form N-1A dated January 28, 2011 and incorporated herein by reference. (i) Legal Opinion and Consent – Legal opinion was filed with Registrant’s registration statement on Form N-1A dated November 29, 2010 and is incorporated herein by reference.The consent of Thompson Hine LLP is filed herewith. (j) Other Opinions – None. (k)Omitted Financial Statements – None. (l) Initial Capital Agreements.Copy of Letter of Investment Intent from Unified Fund Services, Inc., dated December 30, 2002 – Filed with Registrant’s registration statement on Form N-1A dated December 31, 2002 and incorporated herein by reference. (m) Copy of Rule 12b-1 Distribution Plan for Crawford Dividend Growth Fund – Filed with Registrant’s registration statement on Form N-1A dated December 29, 2003 and incorporated herein by reference. Copy of Rule 12b-1 Distribution Plan for the Roosevelt Multi-Cap Fund – Filed with Registrant’s registration statement on Form N-1A dated August 5, 2005 and incorporated herein by reference. Copy of Rule 12b-1 Distribution Plan for FCI Equity Fund and FCI Bond Fund – Filed with Registrant’s registration statement on Form N-1A dated August 30, 2005 and incorporated herein by reference. Copy of Rule 12b-1 Distribution Plan with respect to the Toreador Large Cap Fund – Filed with Registrant’s registration statement on Form N-1A dated February 2, 2006 and incorporated herein by reference. Copy of Rule 12b-1 Distribution Plan with respect to the Appleseed Fund – Filed with Registrant’s registration statement on Form N-1A dated October 2, 2006 and incorporated herein by reference. Copy of Rule 12b-1 Distribution Plan with respect to the Dean Large Cap Value Fund – Filed with Registrant’s registration statement on Form N-1A dated March 7, 2007 and incorporated herein by reference. Copy of Rule 12b-1 Distribution Plan with respect to the Dean Small Cap Value Fund – Filed with Registrant’s registration statement on Form N-1A dated March 7, 2007 and incorporated herein by reference. Copy of Rule 12b-1 Distribution Plan with respect to the Mirzam Capital Appreciation Fund – Filed with Registrant’s registration statement on Form N-1A dated August 30, 2007 and incorporated herein by reference. Copy of Rule 12b-1 Distribution Plan with respect to the 3 to 1 Diversified Equity Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. Copy of Rule 12b-1 Distribution Plan with respect to the 3 to 1 Strategic Income Fund – Filed with Registrant’s registration statement on Form N-1A dated April 1, 2008 and incorporated herein by reference. Copy of Rule 12b-1 Distribution Plan with respect to the Auer Growth Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. Copy of Rule 12b-1 Distribution Plan with respect to the Jones Villalta Opportunity Fund – Filed with Registrant’s registration statement on Form N-1A dated October 16, 2008 and incorporated herein by reference. Copy of Rule 12b-1 Distribution Plan with respect to the Investor Class Shares of the Iron Strategic Income Fund – Filed with Registrant’s registration statement on Form N-1A dated December 5, 2008 and incorporated herein by reference. (n) Copy of Rule 18f-3 Plan for Crawford Dividend Growth Fund – Filed with Registrant’s registration statement on Form N-1A dated December 29, 2003 and incorporated herein by reference. Copy of Rule 18f-3 Plan for Iron Strategic Income Fund – Filed with Registrant’s registration statement on Form N-1A dated December 5, 2008 and incorporated herein by reference. Copy of Rule 18f-3 Plan for the Toreador Large Cap Fund – Filed with Registrant’s registration statement on Form N-1A dated August 31, 2009 and incorporated herein by reference. Copy of Rule 18f-3 Plan for the Appleseed Fund – Filed with Registrant’s registration statement on Form N-1A dated January 28, 2011 and incorporated herein by reference. (o) Reserved. (p) Registrant’s Amended Code of Ethics – Filed with Registrant’s registration statement on Form N-1A on June 20, 2007 and incorporated herein by reference. Code of Ethics for Senior Executive Officers – Filed with Registrant’s registration statement on Form N-1A dated October 31, 2003 and incorporated herein by reference. Code of Ethics adopted by Unified Financial Securities, Inc., as distributor to Registrant – Filed with Registrant’s registration statement on Form N-1A on July 3, 2008 and incorporated herein by reference. (q) Registrant’s Revised Proxy Voting Policy – Filed with Registrant’s registration statement on Form N-1A dated October 31, 2003 and incorporated herein by reference. ISS Proxy Voting Guidelines adopted by Becker Capital Management, Inc. – Filed with Registrant’s registration statement on Form N-1A dated October 31, 2003 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by Crawford Investment Counsel, Inc. – Filed with Registrant’s registration statement on Form N-1A dated December 29, 2003 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by Spectrum Advisory Services, Inc. – Filed with Registrant’s registration statement on Form N-1A dated February 27, 2004 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by IMS Capital Management, Inc. with regard to each of the IMS Funds – Filed with Registrant’s registration statement on Form N-1A dated September 28, 2004 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by Financial Counselors, Inc. with regard to each of the FCI Funds – Filed with Registrant’s registration statement on Form N-1A dated June 15, 2005 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by with Toreador Research & Trading LLC as advisor to Toreador Large Cap Fund – Filed with Registrant’s registration statement on Form N-1A dated February 2, 2006 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by Leeb Capital Management, Inc. as advisor to Leeb Focus Fund – Filed with Registrant’s registration statement on Form N-1A dated September 19, 2006 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by Pekin Singer Strauss Asset Management, Inc. as advisor to Appleseed Fund – Filed with Registrant’s registration statement on Form N-1A dated October 2, 2006 and incorporated herein by reference. Updated Proxy Voting Policy and Procedures adopted by Symons Capital Management, Inc. as advisor to Symons Institutional Funds– Filed with Registrant’s registration statement on Form N-1A dated April 1, 2008 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by SMI Advisory Services, LLC as advisor to Sound Mind Investing Funds – Filed with Registrant’s registration statement on Form N-1A dated October 13, 2006 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by Dean Investment Associates, LLC as advisor to the Dean Funds – Filed with Registrant’s registration statement on Form N-1A dated March 7, 2007 and incorporated herein by reference. Proxy Voting Guidelines used with respect to Roosevelt Multi-Cap Fund – Filed with Registrant’s registration statement on Form N-1A dated April 11, 2008 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by Bastiat Capital, LLC as sub-advisor to the Mirzam Capital Appreciation Fund – Filed with Registrant’s registration statement on Form N-1A dated August 22, 2007 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by London Company of Virginia as sub-adviser to the 3 to 1 Diversified Equity Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by Pictet Asset Management, Ltd. as sub-adviser to the 3 to 1 Diversified Equity Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by SMH Capital Advisors, Inc. as sub-adviser to the 3 to 1 Strategic Income Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by Loomis, Sayles & Company, LP as sub-adviser to the 3 to 1 Strategic Income Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by SBAuer Funds, LLC as adviser to the Auer Growth Fund – Filed with Registrant’s registration statement on Form N-1A dated December 21, 2007 and incorporated herein by reference. Proxy Voting Policy and Procedures adopted by Jones Villalta Asset Management, LLC as adviser to the Jones Villalta Opportunity Fund – Filed with Registrant’s registration statement on Form N-1A dated October 16, 2008 and incorporated herein by reference. Item 29.Persons Controlled by or Under Common Control with Registrant The controlling shareholder of each of the FCI Bond Fund and FCI Equity Fund (together, the FCI Funds”), Midtrusco, is under common control with the FCI Funds’ investment adviser, Financial Counselors, Inc.Financial Counselors, Inc. is owned 100% by FCI Holding Corporation, a Delaware corporation. Dean Investment Associates, LLC may be deemed to be under common control with each of the Dean Funds because various persons that own Dean Wealth Management LLP, a controlling shareholder of the Dean Funds, also indirectly own more than 75% of Dean Investment Associates, LLC. Item 30.Indemnification Article VI, Section 6.4 of the Declaration of Trust of Unified Series Trust, an Ohio business trust, provides that: Indemnification of Trustees, Officers, etc.Subject to and except as otherwise provided in the Securities Act of 1933, as amended, and the 1940 Act, the Trust shall indemnify each of its Trustees and officers (including persons who serve at the Trust’s request as directors, officers or trustees of another organization in which the Trust has any interest as a shareholder, creditor or otherwise (hereinafter referred to as a “Covered Person”) against all liabilities, including but not limited to amounts paid in satisfaction of judgments, in compromise or as fines and penalties, and expenses, including reasonable accountants’ and counsel fees, incurred by any Covered Person in connection with the defense or disposition of any action, suit or other proceeding, whether civil or criminal, before any court or administrative or legislative body, in which such Covered Person may be or may have been involved as a party or otherwise or with which such person may be or may have been threatened, while in office or thereafter, by reason of being or having been such a Trustee or officer, director or trustee, and except that no Covered Person shall be indemnified against any liability to the Trust or its Shareholders to which such Covered Person would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such Covered Person’s office. Item 31.Business and Other Connections of the Investment Advisers 1. Bastiat Capital, LLC (“Bastiat”) serves as sub-advisor to Mirzam Capital Appreciation Fund.Albert J. Meyer and William L. Culbertson, III, portfolio managers of the Mirzam Capital Appreciation Fund, each is a managing member of Bastiat.Further information about Bastiat can be obtained from its Form ADV Part I available on the IAPD. 2. Becker Capital Management, Inc. (“Becker”) serves as the investment adviser for the Becker Value Equity Fund, a series of the Trust.Patrick E. Becker serves as the Chairman and Chief Investment Officer of Becker.Further information about Becker can be obtained from the Form ADV Part I available on the IAPD. 3. Crawford Investment Counsel, Inc. (“Crawford”) serves as the investment adviser for the Crawford Dividend Growth Fund, a series of the Trust.John H. Crawford III serves as President and Chief Investment Officer of Crawford.Further information about Crawford can be obtained from the Form ADV Part I available on the IAPD. 4. Dean Investment Associates, LLC (“Dean”), serves as investment advisor to the Dean Funds.Stephen M. Miller serves President and Chief Operating Officer of Dean, and each of Mark E. Schutter, Ronald A. Best and Debra E. Rindler are executive officers.Further information about Dean can be obtained from its Form ADV Part I available on the IAPD. 5. Dean Capital Management, LLC (“DCM”), serves as sub-advisor to the Dean Funds.Douglas Leach is an executive officer.Further information about DCM can be obtained from its Form ADV Part I available on the IAPD. 6. Financial Counselors, Inc. (“FCI”) serves as the investment adviser to the FCI Equity Fund and FCI Bond Fund, each a series of the Trust.Mr. Robert T. Hunter serves as President and Chief Executive Officer of FCI.Further information about FCI can be obtained from the Form ADV Part I available on the IAPD. 7. IMS Capital Management, Inc.(“IMS”) serves as the investment adviser to the IMS Capital Value Fund, IMS Dividend Growth Fund and IMS Strategic Income Fund, each a series of the Trust.Mr. Carl W. Marker serves as Chairman and President of IMS.Further information about IMS can be obtained from the Form ADV Part I available on the IAPD. 8. Iron Financial, LLC serves as investment advisor to the Iron Strategic Income Fund.Mr. Aaron Izenstark is the President and Mr. Richard Lakin is the Chief Compliance Officer of Iron Financial.Further information about Iron Financial can be obtained from its Form ADV Part I available on the IAPD. 9. Jones Villalta Asset Management, LLC (“JVAM”), serves as investment advisor to the Jones Villalta Opportunity Fund.Stephen M. Jones and Thomas E. Villalta are executive officers.Further information about JVAM can be obtained from its Form ADV Part I available on the IAPD. Leeb Capital Management, Inc. (“Leeb”), serves as investment advisor to the Leeb Focus Fund.Steven L. Leeb is the Chief Executive Officer, and Patrick DeSouza, Donna A. Leeb and Steven Fishman are executive officers.Further information about Leeb can be obtained from its Form ADV Part I available on the IAPD. Mirzam Asset Management, LLC (“Mirzam”) serves as investment advisor to Mirzam Capital Appreciation Fund.Mr. Clifford R. Morris is a managing member of Mirzam.Further information about Mirzam will be available from its Form ADV Part I available on the IAPD. Pekin Singer Strauss Asset Management, Inc. (“Pekin”) serves as investment advisor to the Appleseed Fund.Mr. Ronald L. Strauss is the President of Pekin; Richard A. Singer, Brandon Hardy, Alan L. Zable, William A. Pekin, Adam Strauss, Joshua Strauss, and William Schmidle all are executive officers.Further information about Pekin can be obtained from its Form ADV Part I available on the IAPD. SMI Advisory Services, LLC (“SMI”) serves as investment advisor to the Sound Mind Investing Fund and Sound Mind Investing Managed Volatility Fund, each a series of Registrant.Mr. Eric Collier, Mr. Mark Biller, and Mr. Anthony Ayers are all principals of SMI.Further information about SMI can be obtained from the Form ADV Part I of SMI available on the IAPD. Spectrum Advisory Services, Inc. (“Spectrum”) serves as the investment advisor for the Marathon Value Portfolio, a series of the Trust.Mr. Marc Heilweil serves as President of Spectrum.Further information about Spectrum can be obtained from the Form ADV Part I available on the IAPD. Symons Capital Management, Inc. (“Symons”) serves as the investment advisor for the Symons Value Institutional Fund, Symons Capital Appreciation Institutional Fund, and Symons Small Cap Institutional Fund, each a series of the Trust.Edward L. Symons, Jr. is the Chairman and Founder, and Colin E. Symons, CFA, is the Chief Investment Officer.Christopher Rickard, Vickilynn Ellis, Richard F. Foran and Michael P. Czajka each are executive officers of Symons.Further information about Symons can be obtained from the Form ADV Part I available on the IAPD. The Roosevelt Investment Group (“Roosevelt”) serves as investment advisor to the Roosevelt Multi-Cap Fund.Mr. Arthur Sheer serves as the Chief Executive Officer of Roosevelt.David Sheer and Steven Weiss are executive officers.Further information about Roosevelt can be obtained from its Form ADV Part I available on the IAPD. Toreador Research & Trading LLC (“Toreador”) serves as investment advisor to Toreador Large Cap Fund.Mr. Paul Blinn and Dan Obrycki are executive officers of Toreador.Further information about Toreador can be obtained from its Form ADV Part I available on the IAPD. Envestnet Asset Management, Inc. (“Envestnet”) serves as investment adviser to the 3 to 1 Funds.Judson T. Bergman is the Chairman and CEO of Envestnet.Further information about Envestnet can be obtained from its Form ADV Part I available on the IAPD. London Company of Virginia (“London Company”) serves as sub-adviser to the 3 to 1 Diversified Equity Fund.Mr. Stephen M. Goddard is the President of London Company.Further information about London Company can be obtained from its Form ADV Part I available on the IAPD. Pictet Asset Management, Ltd. (“Pictet”) serves as sub-adviser to the 3 to 1 Diversified Equity Fund.Renaud Deplanta is the CEO and Richard Heelis is the CIO of Pictet.Further information about Pictet can be obtained from its Form ADV Part I available on the IAPD. SMH Capital Advisors, Inc. (“SMH Capital”) serves as sub-adviser to the 3 to 1 Strategic Income Fund.Jeffrey Cummer is the President and a director of SMH Capital.Further information about SMH Capital can be obtained from its Form ADV Part I available on the IAPD. Loomis, Sayles & Company, LP (“Loomis Sayles”) serves as sub-adviser to the 3 to 1 Strategic Income Fund and the 3 to 1 Diversified Equity Fund.Robert J. Blanding is the CEO of Loomis Sayles.Further information about Loomis Sayles can be obtained from its Form ADV Part I available on the IAPD. SBAuer Funds, LLC (“SBA”) serves as investment adviser to the Auer Growth Fund.Mr. David Gilreath and Mr. Ronald Brock are executive officers of SBA and members of Sheaff Brock Investment Advisors, LLC.Further information about SBA and Sheaff Brock can be obtained from their respective Forms ADV Part I available on the IAPD Reams Asset Management Company, LLC (“Reams”) serves as sub-adviser to the Sound Mind Investing Balanced Fund. David McKinney is the President of Reams. Further information about Reams can be obtained from its Form ADV Part I available on the IAPD. Victory Capital Management, Inc. (“Victory”) serves as sub-adviser to the 3 to 1 Diversified Equity Fund.Mr. Robert L. Wagner is the President and CEO of Victory.Further information about Victory can be obtained from its Form ADV Part I available on the IAPD. Item 32. Unified Financial Securities, Inc.Unified Financial Securities, Inc. serves as the principal underwriter for the Trust. (a) Unified Financial Securities, Inc. also serves as a principal underwriter for the following investment companies: American Pension Investors Trust, The Appleton Funds, Dividend Growth Trust, Dreman Contrarian Funds, Hirtle Callaghan Trust, Huntington Funds, James Advantage Funds, Valued Advisers Trust, Grand Prix Investors Trust. (b) The directors and officers of Unified Financial Securities, Inc. are as follows: Name Title Position with Trust Daniel B. Benhase* Director None Melissa K. Gallagher** President and Treasurer President John C. Swhear** Chief Compliance Officer Sr. Vice President Edward J. Kane* Vice President None A. Dawn Story* Vice President None Anna Maria Spurgin** Assistant Vice President None Varanont O. Ruchira** Assistant Vice President None Karyn E. Cunningham** Controller None Richard A. Cheap* Secretary None Larry D. Case* Assistant Secretary None *The principal business address of these individuals is 41 S. High St. Columbus, OH 43215. **The principal business address of these individuals is 2960 N. Meridian Street, Suite 300, Indianapolis, IN 46208. (c) Not applicable. Item 33.Location of Accounts and Records Huntington Asset Services, Inc. 2960 N. Meridian Street, Suite 300 Indianapolis, IN 46208 Will maintainphysicalpossession of the accounts,books, and other documentsrequired to be maintained by Rule 31a-(b)(1), 31a-1(b)(2), and 31a-1(b)(4) through 31a-1(b)(11). Huntington National Bank 41 South High Street Columbus, Ohio 43215 U.S. Bank, National Association 425 Walnut Street Cincinnati, Ohio 45202 Will maintain physical possession of accounts, books, and other documents required to be maintained by Rule 31(b)(3) for each separate series for which the entity acts as custodian. Unified Financial Securities, Inc. 2960 N. Meridian Street, Suite 300 Indianapolis, IN 46208 Foreside Distribution Services, L.P. 100 Summer Street, Suite 1500 Boston, MA 02110 Will maintain physical possession of the accounts, books, and other documents required to be maintained by a principal underwriter under by Rule 31a-1(d) for each separate series for which the entity acts as principal underwriter. Bastiat Capital, LLC Granite Parkway, Suite 200 Plano, TX, 75024 Becker Capital Management, Inc. 1ifth Avenue, Suite 2185 Portland, OR97204 Crawford Investment Counsel, Inc. 600 Galleria Parkway NW Suite 1650 Atlanta, GA 30339 Dean Investment Associates, LLC 3500 Pentagon Blvd., Suite 200 Beavercreek, OH 45431 Dean Capital Management, LLC 7450 West 130th Street, Suite 150 Overland Park, KS 66213 Envestnet Asset Management, Inc. 35 East Wacker Drive, 16th Floor Chicago, Illinois 60601 Financial Counselors, Inc. 442 West 47th Street Kansas City, Missouri 63112 IMS Capital Management, Inc. 8995 S.E. Otty Road Portland, Oregon 97266 Iron Financial, LLC 630 Dundee Rd. Suite 200 Northbrook, IL 60062 Jones Villalta Asset Management, LLC 805 Las Cimas Parkway Suite 125 Austin, TX 78746 Leeb Capital Management, Inc. 500 Fifth Avenue, 57th Floor New York, NY 10110 Loomis, Sayles & Company, LP, One Financial Center Boston, Massachusetts 02111 London Company of Virginia 1801 Bayberry Court, Suite 301 Richmond, Virginia23226 Mirzam Asset Management, LLC 1 Main Street, Suite 200 Tequesta, FL, 33469 Pekin Singer Strauss Asset Management, Inc. 21 S. Clark Street, Suite 3325 Chicago, IL 60603 Pictet Asset Management, Ltd. 25 Old Broad Street Tower 42, Level 37 London, EC2N 1HQ Reams Asset Management Co., LLC 227 Washington St. Columbus, IN 47202 SMI Advisory Services, LLC 11135 Baker Hollow Rd. Columbus, IN 47201 Spectrum Advisory Services, Inc. 1050 Crown Pointe Parkway, Suite 750 Atlanta, GA 30338 Symons Capital Management, Inc. 650 Washington Road, Suite 800 Pittsburgh, Pennsylvania 15228 The Roosevelt Investment Group 317 Madison Ave., Suite 1004 New York, New York 10017 Toreador Research & Trading LLC 7493 North Ingram Suite 104 Fresno, California 93711 SMH Capital Advisors, Inc. 600 Travis, Suite 3100 Houston, Texas 77002 Victory Capital Management, Inc. 127 Public Square, 20th Floor Cleveland, Ohio 44114 Each advisor (or sub-advisor) will maintain physical possession of the accounts, books and other documents required to be maintained by Rule 31a-1(f) at the address listed above for each separate series of the Trust that the advisor manages. Item 34.Management Services None. Item 35.Undertakings Registrant hereby undertakes, if requested by the holders of at least 10% of the Registrant’s outstanding shares, to call a meeting of shareholders for the purpose of voting upon the question of removal of a trustee(s) and to assist in communications with other shareholders in accordance with Section 16(c) of the Securities Exchange Act of 1934, as though Section 16(c) applied. Registrant hereby undertakes to furnish each person to whom a prospectus is delivered with a copy of its latest annual report to shareholders, upon request and without charge. Registrant hereby undertakes to carry out all indemnification provisions of its Declaration of Trust in accordance with Investment Company Act Release No. 11330 (Sept. 4, 1980) and successor releases. Insofar as indemnifications for liability arising under the Securities Act of 1933, as amended (“1933 Act”), may be permitted to trustees, officers and controlling person of the Registrant pursuant to the provision under Item 27 herein, or otherwise, the Registrant has been advised that in the opinion of the SEC such indemnification is against public policy as expressed in the 1933 Act and is, therefor, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will,unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the 1933 Act and will be governed by the final adjudication. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has duly caused this Post-Effective Amendment No. 167 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Indianapolis and the State of Indiana on February 28, 2011. UNIFIED SERIES TRUST By: /s/Melissa K. Gallagher **** Melissa K. Gallagher, President Attest: By: /s/Christopher E. Kashmerick***** Christopher E. Kashmerick, Treasurer and Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities and on the date indicated by the consent of all of Registrant’s trustees. Signature Title Date /s/Melissa K. Gallagher**** Melissa K. Gallagher President February 28, 2011 /s/Christopher E. Kashmerick***** Christopher E. Kashmerick Treasurer and CFO February 28, 2011 /s/Daniel Condon * Daniel Condon Trustee February 28, 2011 /s/Gary E. Hippenstiel * Gary E. Hippenstiel Trustee February 28, 2011 /s/Stephen Little* Stephen Little Trustee February 28, 2011 /s/Ronald Tritschler* Ronald Tritschler Trustee February 28, 2011 /s/Nancy V. Kelly** Nancy V. Kelly Trustee February 28, 2011 /s/ Kenneth Grant*** Kenneth Grant Trustee February 28, 2011 * /**/***/****/*****/s/ Carol Highsmith Carol Highsmith, Attorney in Fact *Signed pursuant to a Power of Attorney dated May 21, 2007 and filed with Registrant’s registration statement on Form N-1A on June 21, 2007 and incorporated herein by reference. **Signed pursuant to a Power of Attorney dated December 12, 2007 and filed with Registrant’s registration statement on Form N-1A on December 17, 2007 and incorporated herein by reference. ***Signed pursuant to a Power of Attorney dated June 19, 2008 and filed with Registrant’s registration statement on Form N-1A on July 3, 2008 and incorporated herein by reference. ****Signed pursuant to a Power of Attorney dated November 19, 2009 and filed with Registrant’s registration statement on Form N-1A on December 1, 2009 and incorporated herein by reference. *****Signed pursuant to a Power of Attorney dated November 23, 2009 and filed with Registrant’s registration statement on Form N-1A on December 1, 2009 and incorporated herein by reference. Exhibit NumberDescription EX.99.i Consent of Legal Counsel
